EXHIBIT 10.4

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

PSIVIDA CORP.,

as Borrower,

SWK FUNDING LLC,

as Agent, Sole Lead Arranger and Sole Bookrunner,

and

the financial institutions party hereto from time to time as Lenders

Dated as of March 28, 2018

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

              Page  

Section 1   

  Definitions; Interpretation      1  

1.1

  Definitions      1  

1.2

  Interpretation      20  

Section 2   

  Credit Facility      20  

2.1

  Term Loan Commitments      20  

2.2

  Loan Procedures      21    

2.2.1

  

Initial Advance

     21    

2.2.2

  

Subsequent Term Loan

     21    

2.2.3

  

Accordion Feature

     21  

2.3

  Commitments Several      22  

2.4

  Indebtedness Absolute; No Offset; Waiver      22  

2.5

  Loan Accounting      23    

2.5.1

  

Recordkeeping

     23    

2.5.2

  

Notes

     23  

2.6

  Payment of Interest      23    

2.6.1

  

Interest Rates

     23    

2.6.2

  

Payments of Interest

     24  

2.7

  Fees      24  

2.8

  Prepayment      24    

2.8.1

  

Mandatory Prepayment

     24    

2.8.2

  

Voluntary Prepayment

     25  

2.9

  Repayment of Term Loan      25    

2.9.1

  

Revenue-Based Payment

     25    

2.9.2

  

Principal

     27  

2.10

  Payment      27    

2.10.1

  

Making of Payments

     27    

2.10.2

  

Application of Payments and Proceeds

     27    

2.10.3

  

Set-off

     27    

2.10.4

  

Proration of Payments

     28  

Section 3   

  Yield Protection      28  

3.1

  Taxes      28  

3.2

  Increased Cost      31  

3.3

  Funding Losses      32  

3.4

  Manner of Funding; Alternate Funding Offices      32  

3.5

  Conclusiveness of Statements; Survival      32  

Section 4   

  Conditions Precedent      33  

4.1

  Prior Debt      33  

4.2

  Delivery of Loan Documents      33  

4.3

  Fees      34  

4.4

  Closing Date Warrant      34  

4.5

  Representations, Warranties, Defaults      34  

4.6

  Diligence      35  

4.7

  Corporate Matters      35  

4.8

  No Felonies or Indictable Offenses      35  

 

- i -



--------------------------------------------------------------------------------

4.9  

  No Material Adverse Effect      35  

4.10

  Minimum Capital Raise      36  

4.11

  Closing Date Acquisition      36  

Section 5     

  Representations and Warranties      36  

5.1  

  Organization      36  

5.2  

  Authorization; No Conflict      36  

5.3  

  Validity; Binding Nature      37  

5.4  

  Financial Condition      37  

5.5  

  No Material Adverse Change      37  

5.6  

  Litigation      37  

5.7  

  Ownership of Properties; Liens      37  

5.8  

  Capitalization      37  

5.9  

  Pension Plans      38  

5.10

  Investment Company Act      38  

5.11

  No Default      38  

5.12

  Margin Stock      38  

5.13

  Taxes      38  

5.14

  Solvency      38  

5.15

  Environmental Matters      38  

5.16

  Insurance      39  

5.17

  Information      39  

5.18

  Intellectual Property; Products and Services      39  

5.19

  [Reserved]      40  

5.20

  Labor Matters      40  

5.21

  Material Contracts      41  

5.22

  Compliance with Laws; Health Care Laws      41  

5.23

  Existing Indebtedness; Investments, Guarantees and Certain Contracts      42  

5.24

  Affiliated Agreements      42  

5.25

  Names; Locations of Offices, Records and Collateral; Deposit Accounts      43
 

5.26

  Non-Subordination      43  

5.27

  Broker’s or Finder’s Commissions      43  

5.28

  Anti-Terrorism; OFAC      43  

5.29

  Security Interest      44  

5.30

  Survival      44  

Section 6     

  Affirmative Covenants      44  

6.1  

  Information      44    

6.1.1  

 

Annual Report

     44    

6.1.2  

 

Interim Reports

     45    

6.1.3  

 

Revenue-Based Payment Reconciliation

     45    

6.1.4  

 

Compliance Certificate

     46    

6.1.5  

 

Reports to Governmental Authorities and Shareholders

     46    

6.1.6  

 

Notice of Default; Litigation

     46    

6.1.7  

 

Management Report

     47    

6.1.8  

 

Projections

     47    

6.1.9  

 

Updated Schedules to Guarantee and Collateral Agreement

     48    

6.1.10

 

Other Information

     48  

6.2  

  Books; Records; Inspections      48  

6.3  

  Conduct of Business; Maintenance of Property; Insurance      49  

6.4  

  Compliance with Laws; Payment of Taxes and Liabilities      50  

 

- ii -



--------------------------------------------------------------------------------

6.5  

  Maintenance of Existence      51  

6.6  

  Employee Benefit Plans      51  

6.7  

  Environmental Matters      51  

6.8  

  Further Assurances      51  

6.9  

  Compliance with Health Care Laws      52  

6.10

  Cure of Violations      53  

6.11

  Corporate Compliance Program      53  

6.12

  [Reserved]      53  

6.13

       53  

Section 7     

  Negative Covenants      53  

7.1  

  Debt      53  

7.2  

  Liens      55  

7.3  

  Dividends; Redemption of Equity Interests      57  

7.4  

  Mergers; Consolidations; Asset Sales      58  

7.5  

  Modification of Organizational Documents      59  

7.6  

  Use of Proceeds      59  

7.7  

  Transactions with Affiliates      60  

7.8  

  Inconsistent Agreements      60  

7.9  

  Business Activities      60  

7.10

  Investments      61  

7.11

  Restriction of Amendments to Certain Documents      62  

7.12

  Fiscal Year      62  

7.13

  Financial Covenants      62    

7.13.1

  Consolidated Unencumbered Liquid Assets      62    

7.13.2

  Minimum Aggregate Revenue      63    

7.13.3

  Minimum EBITDA      63  

7.14

  Deposit Accounts      63  

7.15

  [Reserved]      64  

7.16

  Regulatory Matters      64  

7.17

  Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade Names      64  

7.18

  Truth of Statements      64  

Section 8     

  Events of Default; Remedies      65  

8.1  

  Events of Default      65    

8.1.1  

 

Non-Payment of Credit

     65    

8.1.2  

 

Default Under Other Debt

     65    

8.1.3  

 

Bankruptcy; Insolvency

     65    

8.1.4  

 

Non-Compliance with Loan Documents

     66    

8.1.5  

 

Representations; Warranties

     66    

8.1.6  

 

Pension Plans

     66    

8.1.7  

 

Judgments

     67    

8.1.8  

 

Invalidity of Loan Documents or Liens

     67    

8.1.9  

 

Invalidity of Subordination Provisions

     67    

8.1.10

 

Change of Control

     67    

8.1.11

 

Certificate Withdrawals, Adverse Test or Audit Results, and Other Matters

     67    

8.1.12

 

Material Adverse Effect

     68  

8.2  

  Remedies      68  

 

- iii -



--------------------------------------------------------------------------------

Section 9     

  Agent      69  

9.1   

  Appointment; Authorization      69  

9.2   

  Delegation of Duties      69  

9.3   

  Limited Liability      69  

9.4   

  Reliance      69  

9.5   

  Notice of Default      70  

9.6   

  Credit Decision      70  

9.7   

  Indemnification      70  

9.8   

  Agent Individually      71  

9.9   

  Successor Agent      71  

9.10 

  Collateral and Guarantee Matters      72  

9.11 

  Intercreditor Agreements      72  

9.12 

  Actions in Concert      73  

Section 10     

  Miscellaneous      73  

10.1  

  Waiver; Amendments      73  

10.2  

  Notices      74  

10.3  

  Computations      74  

10.4  

  Costs; Expenses      75  

10.5  

  Indemnification by Borrower      75  

10.6  

  Marshaling; Payments Set Aside      76  

10.7  

  Nonliability of Lenders      76  

10.8  

  Assignments      77     10.8.1  

Assignments

     77  

10.9  

  Participations      78  

10.10

  Confidentiality      79  

10.11

  Captions      80  

10.12

  Nature of Remedies      80  

10.13

  Counterparts      80  

10.14

  Severability      80  

10.15

  Entire Agreement      80  

10.16

  Successors; Assigns      80  

10.17

  Governing Law      81  

10.18

  Forum Selection; Consent to Jurisdiction      81  

10.19

  Waiver of Jury Trial      81  

10.20

  Patriot Act      81  

10.21

  Independent Nature of Relationship      82  

10.22

  SWK Status      82  

 

- iv -



--------------------------------------------------------------------------------

Annexes

 

Annex I    Commitments and Pro Rata Term Loan Shares Annex II    Addresses
Exhibits    Exhibit A    Form of Assignment Agreement Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Note

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as may be amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”) dated as of March 28, 2018 (the
“Closing Date”), among PSIVIDA CORP., a Delaware corporation (“Borrower”), the
financial institutions party hereto from time to time as lenders (each a
“Lender” and collectively, the “Lenders”) and SWK FUNDING LLC (in its individual
capacity, “SWK”), as Agent for all Lenders.

RECITALS

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of the
date hereof (the “Acquisition Agreement”) by and among Borrower, Oculus Merger
Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Borrower
(“Merger Sub”), Icon Bioscience, Inc., a Delaware corporation (“Icon”), and
Shareholder Representative Services LLC, a Colorado limited liability company,
solely in its capacity as the representative of the stockholders of Icon, Merger
Sub and Icon will enter into a business combination transaction pursuant to
which Merger Sub will merge with and into Icon, with Icon as the surviving
corporation (the “Merger”);

WHEREAS, Borrower has asked the Lenders to extend credit to Borrower consisting
of (a) an initial Term Loan in the aggregate principal amount of $15,000,000 to
be used in part to fund the Merger and (b) a Subsequent Term Loan in an
aggregate principal amount of up to $5,000,000; and

WHEREAS, the Lenders are severally, and not jointly, willing to extend such
credit to Borrower subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1 Definitions; Interpretation.

1.1 Definitions.

When used herein the following terms shall have the following meanings:

Account Control Agreement means, individually and collectively, any account
control or similar agreement(s) entered into from time to time at Agent’s
request, among a Loan Party, Agent and any third party bank or financial
institution at which such Loan Party maintains a Deposit Account.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) a Product Acquisition, or (d) a merger or consolidation or any
other combination (other than a merger, consolidation or combination that
effects a Disposition) with another Person (other than a Person that is already
a Subsidiary).

Acquisition Agreement shall have the meaning set forth in the Recitals.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) other than with respect to any Lender, any manager, officer or
director of such Person and (c) with respect to any Lender, any entity
administered or

 

- 1 -



--------------------------------------------------------------------------------

managed by such Lender or an Affiliate or investment advisor thereof which is
engaged in making, purchasing, holding or otherwise investing in commercial
loans. For purposes of the definition of the term “Affiliate”, other than with
respect to any Lender, a Person shall be deemed to be “controlled by” any other
Person if such Person possesses, directly or indirectly, power to vote ten
percent (10%) or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managers or power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Unless expressly stated otherwise herein,
neither Agent nor any Lender shall be deemed an Affiliate of Borrower or of any
Subsidiary.

Agent means SWK in its capacity as administrative agent for all Lenders
hereunder and any successor thereto in such capacity.

Aggregate Revenue means, for any period, for Borrower and its Subsidiaries on a
consolidated basis, the aggregate amount of revenue recognized under GAAP
(including, for the avoidance of doubt, for any period, the applicable portion
of any one-time upfront cash payment with respect to any such revenues for which
GAAP required the recognition of revenue from such cash payment to be deferred
over time), consistently applied, less all rebates, discounts and other price
allowances. “Aggregate Revenue” shall be determined in a manner consistent with
the methodologies, practices and procedures used in developing Borrower’s
audited financial statements.

Agreement has the meaning set forth in the Preamble.

Approved Fund means any fund, trust or similar entity that invests in commercial
loans in the ordinary course of business and is advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor that
manages a Lender or (iv) an Affiliate of an investment advisor that manages a
Lender.

Assignment Agreement means an agreement substantially in the form of Exhibit A.

Authorization shall have the meaning set forth in Section 5.22(b).

Borrower shall have the meaning set forth in the Preamble.

Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas, and, in the case of a Business Day which
relates to the calculation of LIBOR, on which dealings are carried on in the
London interbank Eurodollar market.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least “A-l” by Standard & Poor’s Ratings Group or “P-l” by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System or is a U.S. branch of a foreign
banking institution and has a combined capital and surplus and undivided profits
of not less than $500,000,000), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in

 

- 2 -



--------------------------------------------------------------------------------

clause (c) above) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one-hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively or substantially in assets
satisfying the foregoing requirements, (f) cash, (g) other short term liquid
investments approved in writing by Agent (such approval not to be unreasonably
withheld or delayed), and (h) instruments equivalent to those referred to in
clauses (a) through (g) above denominated in euro or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by the Loan Parties or any of their
Subsidiaries organized in such jurisdiction.

Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:

(i) any Person (other than a Permitted Holder or any employee benefit plan of a
Person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) acquires the direct
or indirect ownership of more than fifty-one percent (51%) of the issued and
outstanding voting Equity Interests of Borrower;

(ii) fifty percent (50%) or more of the members of the Board of Directors (or
other applicable governing body) of Borrower on any date shall not have been
(x) members of the Board of Directors (or other applicable governing body) of
Borrower on the date twelve (12) months prior to such date, (y) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the Board of Directors (or other applicable
governing body) of Borrower as constituted on the date twelve (12) months prior
to such date or (z) approved (by recommendation, nomination, election or
otherwise) by Persons referred to in clauses (x) and (y) above constituting at
the time of such approval at least a majority of the members of the Board of
Directors (or other applicable governing body) of Borrower;

(iii) except as otherwise permitted by Section 7.4(a), Borrower shall at any
time fail to own, directly or indirectly, (a) one hundred percent (100%) of the
Equity Interests of each of the Guarantors other than Icon and (b) at least
ninety-eight percent (98%) of the Equity Interests in Icon;

(iv) a Key Person Event;

(v) any “change in/of control” or similar event in any document governing
indebtedness of any Loan Party (other than any Loan Documents) in excess of
$500,000, individually or in the aggregate which gives the holder of such
indebtedness the right to accelerate or otherwise require payment of such
indebtedness prior to the maturity date thereof; or

(vi) except as otherwise permitted by Section 7.4(b), the sale of all or
substantially all of the assets of Borrower or any of its Subsidiaries, or any
merger or consolidation by Borrower or any of its Subsidiaries not otherwise
permitted by Section 7.4(a).

Closing Date shall have the meaning set forth in the Preamble.

Closing Date Acquisition shall have the meaning set forth in Section 4.11.

 

- 3 -



--------------------------------------------------------------------------------

Closing Date Warrant means that certain warrant issued to SWK by Borrower on the
Closing Date.

CMS means the United States Centers for Medicare and Medicaid Services.

Collateral has the meaning set forth in the Guarantee and Collateral Agreement.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a lessor of real property on which
Collateral is stored or otherwise located, or a warehouseman, processor or other
bailee of Inventory or other property owned by any Loan Party, in each case in
an aggregate amount in excess of $250,000, acknowledges the Liens of Agent and
waives (or, if approved by Agent, subordinates) any Liens held by such Person on
such property, and, in the case of any such agreement with a lessor, permits
Agent reasonable access to any Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the IP Security Agreement, each Collateral Access Agreement, any
mortgage delivered in connection with the Loan from time to time, each Account
Control Agreement and each other agreement or instrument pursuant to or in
connection with which any Loan Party grants a Lien in any Collateral to Agent
for the benefit of Lenders, each as amended, restated or otherwise modified from
time to time.

Commitment means, as to any Lender, such Lender’s Pro Rata Term Loan Share.

Competitor means, at any time of determination, any Person that is an operating
pharmaceutical company directly and primarily engaged in manufacturing and/or
distributing ophthalmic-related products or services.

Compliance Certificate means a certificate substantially in the form of Exhibit
B.

Consolidated Net Income means, with respect to any Person and its Subsidiaries,
for any period, the consolidated net income (or loss) of such Person and its
respective Subsidiaries for such period, as determined under GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) extraordinary or
non-recurring gains or losses, (ii) any non-cash gains or losses attributable to
write-ups or write-downs of assets, (iii) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Borrower or any Subsidiary on the date that such Person’s
assets are acquired by Borrower or any Subsidiary, (iv) any gains or losses from
discontinued operations and (v) any gains or losses from non-ordinary course
dispositions.

Consolidated Unencumbered Liquid Assets means as of any date of determination
(i) any Cash Equivalent Investment owned by Borrower and the other Loan Parties
on a consolidated basis (I) which are not the subject of any Lien (other than
(w) the Lien for the benefit of Agent and Lenders, (x) bankers’ liens,
(y) rights of setoff or (z) any non-consensual Lien permitted under Section 7.2)
or other arrangement with any creditor to have its claim satisfied out of the
asset (or proceeds thereof) prior to the general creditors of Borrower and such
Loan Parties and (II) which are held in one or more accounts other than Exempt
Accounts, minus (ii) the aggregate amount of Borrower’s accounts payable under
GAAP that are ninety (90) days or more past due for such accounts payable (other
than any accounts payable being contested in good faith).

Contingent Acquisition Consideration means, with respect to an Acquisition, all
obligations of Borrower or any Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, other indemnity obligations, royalty payments

 

- 4 -



--------------------------------------------------------------------------------

and sale, development and other milestone payments) pursuant to the
documentation relating to such Acquisition. For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Contingent Acquisition Consideration shall be deemed to be the
maximum amount of the payments in respect thereof as specified in the documents
relating to such Acquisition, excluding any such payments, the amount of which
is not, upon achieving a contingency upon which payment is conditioned, a fixed
amount or a range of fixed amounts, but is determined based on a percentage of
revenue or sales or similar metric (e.g. a royalty).

Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.

Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y) ten
and one-half of one percent (10.50%).

Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.

Controlled Investment Affiliate means, with respect to any Person, any fund or
investment vehicle that (a) is organized for the purposes of making investments
in one or more companies and (b) is controlled by, or under common control with,
such Person. For purposes of this definition “control” means the power to direct
or cause the direction of management and policies of a Person, whether by
contract or otherwise.

Controlled Substances Act means Title II of the Comprehensive Drug Abuse
Prevention and Control Act, 21 U.S.C. §§ 801 et seq., as amended.

Copyrights shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) copyrights, rights and interests in copyrights,
works protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof or any political subdivision thereof, or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.

DEA means the United States Drug Enforcement Administration.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business and Contingent Acquisition
Consideration), (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such

 

- 5 -



--------------------------------------------------------------------------------

Person (with the amount thereof being measured as the lesser of (x) the
aggregate unpaid amount of such indebtedness and (y) the fair market value of
such property), (f) all reimbursement obligations, contingent or otherwise, with
respect to letters of credit (whether or not drawn), banker’s acceptances and
surety bonds issued for the account of such Person, other than obligations that
relate to trade accounts payable in the ordinary course of business, (g) all
Hedging Obligations of such Person, (h) all Contingent Obligations of such
Person in respect of Debt of others, (i) all indebtedness of any partnership of
which such Person is a general partner except to the extent such Person is not
liable for such Debt, and (j) all obligations of such Person under any synthetic
lease transaction, where such obligations are considered borrowed money
indebtedness for tax purposes but the transaction is classified as an operating
lease in accordance with GAAP. For the avoidance of doubt, “Debt” shall not
include Permitted Bond Hedge Transactions or Permitted Warrant Transactions.

Debtor Relief Law means, collectively: (a) Title 11 of the United States Code,
11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other United
States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

Declined Permitted Acquisition has the meaning set forth in the definition of
“Permitted Acquisition.”

Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.

Default Rate means a rate per annum equal to the lesser of (i) three percent
(3%) over the Contract Rate, or (ii) the maximum rate of interest permitted to
be charged by applicable laws or regulation governing this Agreement until paid.

Deposit Account means, individually and collectively, any bank or other
depository accounts of a Loan Party.

Disclosure Letter means that certain disclosure letter dated as of the Closing
Date containing certain schedules delivered by the Loan Parties to the Agent and
the Lenders.

Disposition means, as to any asset or right of any Loan Party, any sale, lease,
assignment or other transfer, in each case excluding (collectively, the
“Permitted Dispositions”) (i) the sale, lease, assignment or other transfer of
Inventory or Product in the ordinary course of business, (ii) any issuance of
Equity Interests by Borrower or by any Subsidiary to its equity holders,
including, without limitation, the issuance of Equity Interest of Icon to its
equity holders pursuant to options outstanding under the Icon Incentive Plan,
(iii) transfers, destruction or other disposition of surplus, obsolete or
worn-out assets in the ordinary course of business, (iv) leases and subleases
entered into in the ordinary course of business, (v) sales and exchanges of Cash
Equivalent Investments in the ordinary course of business or to the extent
otherwise permitted hereunder, (vi) Permitted Liens and transactions permitted
by Sections 7.3, 7.4(a), 7.4(c) and 7.10, (vii) dispositions in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of Borrower, are not material
to the conduct of the business of the Loan Parties, (vii) a cancellation of any
intercompany Debt among the Loan Parties and their Subsidiaries, (ix) any
Involuntary Disposition, (x) any sale, lease, license, transfer or other
disposition of property to any Loan Party or any Subsidiary; provided, that, if
the transferor of such property is a Loan Party, the transferee thereof must be
a Loan Party, (xi) exchanges of existing equipment for new equipment that is
substantially similar to the equipment being exchanged and that has a value
equal to or greater than the equipment being exchanged, (xii) a disposition of
property to

 

- 6 -



--------------------------------------------------------------------------------

the extent that (A) such property is exchanged for credit against the purchase
price of similar replacement property or (B) the proceeds (determined on an
after-tax basis) of such disposition are applied to the purchase price of such
replacement, (xiii) dispositions consisting of the sale, transfer, assignment or
other disposition of unpaid and overdue accounts receivable in connection with
the collection, compromise or settlement thereof in the ordinary course of
business and not as part of a financing transaction, (xiv) the termination of
any swap contract in connection with Hedging Obligations permitted hereunder,
(xv) the sale, transfer, issuance or other disposition of a de minimis number of
shares of the Equity Interests of a Foreign Subsidiary of a Loan Party in order
to qualify members of the governing body of such Foreign Subsidiary if required
by applicable law, (xvi) the sale of any Product by a Loan Party or any of its
Subsidiaries to any Subsidiary or a Loan Party, as applicable, or to end users
(through wholesalers or other typical sales channels) or to distributors in the
ordinary course of business, (xvii) any disposition or other transfer of any
Product, without the payment or provision of consideration to any Loan Party or
any of its Subsidiaries for such Product (other than expense reimbursement),
reasonably necessary for the conduct of any then on-going clinical trial or
other development or regulatory activities associated with such Product,
(xviii) any disposition or other transfer of any Product as promotional support
in the ordinary course of business or in consideration of services in the
ordinary course of business, (xix) Permitted Licenses and (xx) any other sale,
lease, assignment or other transfer where the Net Cash Proceeds of such sale,
lease, assignment or other transfer do not in the aggregate exceed $250,000 in
any Fiscal Year.

Disqualified Capital Stock means any Equity Interest which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Term Loan Maturity Date (other than
(x) settlements, conversions, redemptions and payments made solely in the form
of Qualified Capital Stock and (y) cash in lieu of fractional shares), (b)
requires the payment of any cash dividends at any time prior to the ninety-first
(91st) day after the Term Loan Maturity Date (other than the payment of cash in
lieu of fractional shares), (c) contains any repurchase obligation at the option
of the holder thereof, in whole or in part, which may come into effect prior to
payment in full of all Obligations (other than (x) any obligation for
repurchases solely made with Qualified Capital Stock and (y) cash in lieu of
fractional shares), or (d) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in clause (a), (b) or (c) above, in each case at any time
prior to the ninety-first (91st) day after the Term Loan Maturity Date;
provided, that, any Equity Interests that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Equity Interests are convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
or repurchase such Equity Interests upon the occurrence of a change in control
occurring prior to the ninety-first (91st) day after the Term Loan Maturity Date
shall not constitute Disqualified Capital Stock if such Equity Interests provide
that the issuer thereof will not redeem or repurchase any such Equity Interests
pursuant to such provisions prior to the payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) under the Loan Documents; provided, further, that, if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Borrower
or any Subsidiary or by any such plan to such employees, including the Existing
Stock Incentive Plans, such Equity Interests shall not constitute Disqualified
Capital Stock solely because such employee may deliver such Equity Interests to
Borrower and its Subsidiaries (or Borrower or such Subsidiary withholds such
Equity Interests) in satisfaction of any exercise price or tax withholding
obligations with respect to such Equity Interests; provided, further, that, any
warrants to purchase shares of common stock of the Borrower issued to the
Permitted Holders and certain other investors pursuant to that certain Second
Securities Purchase Agreement, dated as of March 28, 2018, by and among the
Borrower and each purchaser identified on the signature pages thereto shall not
constitute Disqualified Capital Stock.

 

- 7 -



--------------------------------------------------------------------------------

Dollar and $ mean lawful money of the United States of America.

Domestic Subsidiary means any Subsidiary that is organized under the laws of any
state of the United States or the District of Columbia.

Drug Application means, for any Product, a new drug application, or an
abbreviated new drug application, as appropriate, as those terms are defined in
the FDA Law and Regulation.

EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense, (ii) income tax expense (including tax accruals), (iii) depreciation
and amortization, (iv) nonrecurring cash fees, costs and expenses incurred in
connection with (a) the Acquisitions of product licenses and product lines from
a third party, and, sales and development milestone payments to any third party,
in relation to any material contractual obligation or any other Acquisition or
Investment and, to the extent permitted hereunder, issuances or incurrences of
Debt, issuances of Equity Interests, Dispositions, Involuntary Dispositions,
consolidations, recapitalizations or refinancing transactions and modifications
of Indebtedness, whether or not consummated, (b) the negotiation and closing of
this Agreement and the Loan Documents, and (c) the Closing Date Acquisition,
(v) non-cash expenses relating to equity-based compensation, including stock
option awards, or purchase accounting, (vi) any unrealized losses (or minus any
such gains) in respect of Hedging Obligations, (vii) any foreign currency
translation losses (or minus any such gains), (viii) any net losses (or minus
any net gains) attributable to the early extinguishment or conversion of Debt
and (ix) other non-recurring and/or non-cash expenses or charges approved by the
Agent.

Elapsed Period has the meaning set forth in Section 2.9.1(a).

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or, to the extent related to Hazardous Substances, any Person or property.

Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.

Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing; provided that Equity Interests shall not include any Permitted
Convertible Bond Indebtedness.

Event of Default means any of the events described in Section 8.1.

 

- 8 -



--------------------------------------------------------------------------------

Excluded Subsidiary means (i) any Foreign Subsidiary Holding Company and
(ii) any Massachusetts securities corporation, so long as the granting of a
guarantee by such corporation would result in adverse tax or other consequences
to the Borrower or such Subsidiary, including, as of the Closing Date, pSivida
Securities Corporation, a Massachusetts securities corporation.

Excluded Taxes has the meaning set forth in Section 3.1(a).

Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties and their
Subsidiaries (and related contributions to be made on behalf of such employees
to health and benefit plans and other employee wage or employee benefit payments
to or for the benefit of any Loan Party’s or its Subsidiary’s employees) plus
balances for outstanding checks for compensation and such contributions from
prior periods; (ii) constituting employee withholding accounts and contain only
funds deducted from pay otherwise due to employees for services rendered to be
applied toward the tax obligations of such Person or its employees, (iii) over
which the grant of a Deposit Account Control Agreement is legally prohibited or
which constitute cash collateral in respect of a Permitted Lien under any of
Sections 7.2 (k), (l), (o), (q), (t) (in each case so long as the amount on
deposit in each such account(s) is not materially in excess of the applicable
amounts permitted in relation to each such Permitted Lien in accordance with
Section 7.2) and (v), (iv) zero balance accounts that are swept at least weekly
to a non-Exempt Account (including any such accounts where payments pursuant to
Medicaid, Medicare, TRICARE or other state or federal healthcare payor programs
are deposited), (v) in which the amount on deposit does not exceed $50,000 in
the aggregate for all such accounts at any time.

Existing Stock Incentive Plans means, collectively, the Icon Stock Incentive
Plan and the pSivida Stock Incentive Plans.

Exit Fee shall have the meaning set forth in Section 2.7(b).

FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the IRC and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.

FDA means the United States Food and Drug Administration.

FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.

FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.

Fiscal Quarter means a calendar quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the twelve (12) month period ending on June 30 of each year.

 

- 9 -



--------------------------------------------------------------------------------

Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.

Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary.

Foreign Subsidiary Holding Company means any Domestic Subsidiary all or
substantially all of the assets of which consist of Equity Interests in one or
more Foreign Subsidiaries and/or Indebtedness of one or more Foreign
Subsidiaries and any other assets directly related thereto.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.

Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date executed by each Loan Party signatory thereto in
favor of Agent and Lenders.

Guarantors means (a) each Domestic Subsidiary of Borrower existing on the
Closing Date other than pSivida Securities Corporation, (b) upon consummation of
the Merger, Icon (as successor to Merger Sub) and (c) each other Person that
joins as a Guarantor pursuant to the requirements of Section 6.8 of this
Agreement.

Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, hazardous chemical or other hazardous
substance regulated by any Environmental Law.

Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et
seq.), the Civil Monetary Penalty Law (42 U.S.C. Section 1320a-7 and 1320a-7a)
and the regulations promulgated pursuant to such statues; (ii) the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as
amended by the Health Information, Technology for Economic and Clinical Health
Act of 2009 (collectively, “HIPAA”), and the regulations promulgated thereunder,
(iii) the Medicare statute (Title XVIII of the Social Security Act) and the
regulations promulgated thereunder; (iv) the Medicaid statute (Title XIX of the
Social Security Act) and the regulations promulgated thereunder; (v) the FD&C
Act and all applicable requirements, regulations and guidances issued thereunder
by the FDA (including FDA Law and Regulation); (vi) the Controlled

 

- 10 -



--------------------------------------------------------------------------------

Substances Act, as amended, and all applicable requirements, regulations and
guidances issued thereunder by the DEA; (vii) [reserved]; (viii) quality, safety
and accreditation standards and requirements of all applicable foreign and
domestic federal, provincial or state laws or regulatory bodies; (ix) all
applicable licensure laws and regulations; (x) all applicable professional
standards regulating healthcare providers, healthcare professionals, healthcare
facilities, clinical research facilities or healthcare payors; and (xi) any and
all other applicable health care laws (whether foreign or domestic),
regulations, manual provisions, policies and administrative guidance, including
those related to the corporate practice of medicine, fee-splitting, state
anti-kickback or self-referral prohibitions, each of clauses (i) through (xi) as
may be amended from time to time.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.

Icon shall have the meaning set forth in the Recitals.

Icon Stock Incentive Plan means that certain Icon 2007 Stock Incentive Plan
adopted on October 23, 2007, as amended from time to time.

Indemnified Taxes has the meaning set forth in Section 3.1(a).

Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses (as defined
in the Guarantee and Collateral Agreement), internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any intellectual
property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); Mask Works (as defined in the Guarantee and Collateral Agreement);
industrial design applications and registered industrial designs; license
agreements related to any of the foregoing and income therefrom, books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
customer lists and customer information, the right to sue for all past, present
and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.

Interest Expense means for any Person and its Subsidiaries for any period the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases).

Inventory has the meaning set forth in the Guarantee and Collateral Agreement.

 

- 11 -



--------------------------------------------------------------------------------

Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (which, in the case of any
Investment constituting the contribution of an asset or property, shall be based
on such Person’s good faith estimate of the fair market value of such asset or
property at the time such Investment is made), less the amount of Cash
Equivalent Investments or the fair market value (as determined by such Person in
good faith) of any other property received, returned or repaid as a result of
dispositions, distributions or liquidations of all or a portion of such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment or write-ups, write-downs or write-offs with respect
thereto.

Involuntary Disposition means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of their Subsidiaries.

IP Security Agreement means the Intellectual Property Security Agreement dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.

IRC means the Internal Revenue Code of 1986, as amended.

IRS means the United States Internal Revenue Service.

Joint Venture means a joint venture, partnership or other similar arrangement,
in corporate, partnership or similar legal form with a Person other than
Borrower or its Subsidiaries.

Key Person means Nancy Lurker.

Key Person Event means, unless such action is consented to in advance in writing
by Agent (such consent not to be unreasonably withheld or delayed), the Key
Person shall no longer serve in its current executive capacity with Borrower,
unless such Key Person is replaced within one-hundred eighty (180) days (or such
longer period as may be agreed by Agent) and which has been approved in writing
by Agent (which approval shall not be unreasonably withheld or delayed) to
assume such responsibility and capacity of the applicable departing Key Person.

Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses (limited, in the case of legal counsel, to the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary counsel for the Agent and the Lenders (taken as a whole) and of a single
local counsel to the Agent and the Lender (taken as a whole) in each relevant
jurisdiction).

Lenders has the meaning set forth in the Preamble.

LIBOR Rate means a fluctuating rate per annum equal to the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), as the offered rate for loans in Dollars for a
three (3) month period, rounded upwards, if necessary, to the nearest 1/8 of 1%.
The rate is set by the ICE Benchmark Administration as of 11:00 a.m. (London
time) as determined two (2) Business Days prior to the Closing Date and each
Payment Date, as applicable, and effective on the Payment Date immediately
following such determination date (it being understood and agreed that Borrower
shall not be responsible for any “breakage” costs or similar expenses in respect
of any payment on the initial Payment Date and any reset of the LIBOR Rate on
such date as a result of the period

 

- 12 -



--------------------------------------------------------------------------------

between the Closing Date and the initial Payment Date being less than three
(3) months). If Bloomberg Professional Service (or another nationally-recognized
rate reporting source acceptable to Agent) no longer reports the LIBOR Rate or
Agent determines in good faith that the rate so reported no longer accurately
reflects the rate available to Agent in the London Interbank Market or if such
index no longer exists or if page USD-LIBOR-BBA (ICE) no longer exists or
accurately reflects the rate available to Agent in the London Interbank Market,
Agent and Borrower shall mutually select a replacement index that approximates
as near as possible such prior index. Notwithstanding the foregoing, in no event
shall the “LIBOR Rate” ever be less than one and one-half of one percent (1.5%)
per annum at any time.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan or Loans means, individually and collectively the Term Loan and any other
advances made by Agent and Lenders in accordance with the Loan Documents.

Loan Documents means this Agreement, any Notes, the Collateral Documents, the
Disclosure Letter, that certain Post-Closing Agreement dated on or about the
Closing Date and all documents, instruments and agreements delivered in
connection with the foregoing, excluding for the avoidance of doubt, the Closing
Date Warrant.

Loan Party means Borrower and each Guarantor.

Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.

Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their payment
Obligations under any Loan Document or (c) a material and adverse effect upon
the perfection or priority of Agent’s security interests in any material portion
of the Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any material Loan
Document.

Material Contract has the meaning assigned in Section 5.21 hereof.

Material Product means any Product that is material to the operations, assets,
business, property or financial condition of Borrower and its Subsidiaries,
taken as a whole.

Material Required Permit means any Required Permit that is material to the
operations, assets, business, property or financial condition of Borrower and
its Subsidiaries, taken as a whole.

Material Services means any Services that are material to the operations,
assets, business, property or financial condition of Borrower and its
Subsidiaries, taken as a whole.

Merger shall have the meaning set forth in the Recitals.

Merger Sub shall have the meaning set forth in the Recitals.

 

- 13 -



--------------------------------------------------------------------------------

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled
Group may have any liability.

Net Cash Proceeds means, with respect to any Disposition or Involuntary
Disposition, the aggregate cash proceeds (including cash proceeds received
pursuant to policies of insurance (other than business interruption insurance)
and by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to such Disposition net of (i) the reasonable direct costs
relating to such Disposition or Involuntary Disposition (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Disposition or Involuntary
Disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon their release from such escrow account to and receipt by the applicable
Loan Party), (iii) taxes and other governmental costs and expenses paid or
reasonably estimated by a Loan Party to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), (iv) amounts required to be applied to the repayment of any Debt
(together with any interest thereon, premium or penalty and any other amount
payable with respect thereto) secured by a Lien that has priority over the Lien,
if any, of Agent on the asset subject to such Disposition or Involuntary
Disposition, (v) reserves for purchase price adjustments and retained
liabilities reasonably expected to be payable by the Loan Parties in connection
therewith established in accordance with GAAP (provided that upon the final
determination of the amount paid in respect of such purchase price adjustments
and retained liabilities, the actual amount of purchase price adjustments and
retained liabilities paid is less than such reserves, the difference shall, at
such time, constitute Net Cash Proceeds) and (vi) with respect to any
Disposition or Involuntary Disposition, all money actually applied within
two-hundred seventy (270) days (or committed to be reinvested pursuant to a
legally binding commitment within such 270-day period and are so reinvested
within 90 days thereafter) to repair or replace the assets in question or to
repair or reconstruct damaged property or property affected by loss,
destruction, damage, condemnation, confiscation, requisition, seizure or taking,
or to otherwise purchase assets that are used or useful in any line of business
of the Loan Parties.

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 10.1 and (b) has been approved
by the Required Lenders.

Note means a promissory note substantially in the form of Exhibit C.

Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document or any other document or
instrument executed in connection herewith or therewith which are owed to any
Lender or Affiliate of a Lender, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due. For the avoidance of doubt, the term
“Obligations” shall not include the obligations of the Loan Parties under the
Closing Date Warrant or, solely to the extent relating to the Closing Date
Warrant, the indemnification and expense reimbursement obligations of the Loan
Parties set forth in the Loan Documents.

OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

Origination Fee shall have the meaning set forth in Section 2.7(a).

Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).

 

- 14 -



--------------------------------------------------------------------------------

Patents shall mean all of each Loan Party’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title and
interest in and to: (i) all patents, patent applications, inventions, invention
disclosures and improvements, and all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any political subdivision thereof, or in any other
country, and all research and development relating to the foregoing; and
(ii) the reissues, divisions, continuations, renewals, re-examinations,
extensions and continuations-in-part of any of the foregoing.

Payment Date means the fifteenth (15th) day of each of February, May, August and
November (or the next succeeding Business Day to the extent such 15th day is not
a Business Day), commencing with May 15, 2018.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

Permit means, with respect to any Person any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
without limitation all registrations with Governmental Authorities.

Permitted Acquisitions means an Investment consisting of an Acquisition by any
Loan Party or Wholly-Owned Subsidiary of a Loan Party; provided, that: (a) no
Default or Event of Default shall have occurred and be continuing or would
result from such Acquisition, (b) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or a related
line of business as Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (c) the Agent shall
have received all items in respect of the Equity Interests or property acquired
in such Acquisition as and when required to be delivered by the terms of
Section 6.8, (d) in the case of an Acquisition of the Equity Interests of
another Person, the Board of Directors of such other Person shall have duly
approved such Acquisition, (e) except as otherwise agreed to by Agent, the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent any
such representation and warranty expressly relates to an earlier date, in which
case it shall be true and correct in all material respects as of such earlier
date, (f) Agent shall have determined, in its commercially reasonable (from the
standpoint of a secured creditor judgment) that such Acquisition shall not
create any increased risk that Borrower will be unable to perform its
obligations hereunder or will otherwise result in an unreasonably small amount
of operating capital with which to run the Loan Parties’ business operations
following such Acquisition and (g) Agent shall have otherwise approved the terms
and conditions of such Permitted Acquisition in its commercial reasonable (from
the standpoint of a secured lender) discretion. Notwithstanding anything set
forth in this

 

- 15 -



--------------------------------------------------------------------------------

Agreement and except as Agent may otherwise agree in writing, if Borrower
requests approval of an Acquisition and Agent has declined to approve such
Permitted Acquisition in its reasonable discretion (a “Declined Permitted
Acquisition”), Borrower may prepay the Loans without the payment of any
prepayment fee that would otherwise be payable by Borrower pursuant to
Section 2.8.2(b) and notwithstanding anything to the contrary in
Section 2.8.2(a).

Permitted Bond Hedge Transaction means any call, call spread or capped call
option (or substantively equivalent derivative transaction) relating to
Borrower’s common stock (or other securities or property following a fundamental
change of Borrower or other change of, or adjustment with respect to, the common
stock of Borrower, in each case to the extent not constituting a Change of
Control) purchased or otherwise entered into by Borrower in connection with the
issuance of any Permitted Convertible Bond Indebtedness; provided, that, the
purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by Borrower from the sale of any related Permitted Warrant Transaction
(or in the case of capped calls, where such proceeds are not received but are
reflected in a reduction of the premium), does not result in the incurrence of
additional Debt by Borrower (other than Debt from the issuance of Permitted
Convertible Bond Indebtedness in connection with such Permitted Bond Hedge
Transaction).

Permitted Convertible Bond Indebtedness means Debt having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into Equity Interests of Borrower; provided, that (i) such
Permitted Convertible Bond Indebtedness shall be unsecured, (ii) no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
of such Permitted Convertible Bond Indebtedness or would result therefrom,
(iii) such Permitted Convertible Bond Indebtedness does not have a scheduled
maturity date earlier than 90 calendar days after the Term Loan Maturity Date,
(iv) Borrower shall have delivered to the Agent a certificate of a Responsible
Officer of Borrower certifying as to the foregoing and (v) Agent shall have
otherwise approved the terms and conditions of such Debt in its commercial
reasonable (from the standpoint of a secured lender) discretion.

Permitted Disposition has the meaning set forth in the definition of
“Disposition”.

Permitted Holders means, collectively, EW Healthcare Partners, L.P., EW
Healthcare Partners-A, L.P. and each of their Controlled Investment Affiliates;
“Permitted Holder” means any one of them.

Permitted Licenses means, collectively, any license or sublicence entered into
by a Loan Party or any Subsidiary, including without limitation, (a) licenses of
over-the-counter software that is commercially available to the public,
(b) intercompany licenses or grants of rights for development, manufacture,
production, commercialization (including commercial sales to end users),
marketing, co-promotion, or distribution among the Loan Parties and their
Subsidiaries, and (c) any non-exclusive or exclusive license of (or covenant not
to sue with respect to) Intellectual Property or technology or a grant of rights
for development, manufacture, production, commercialization (including
commercial sales to end users), marketing, co-promotion, or distribution.

Permitted Liens means Liens permitted by Section 7.2.

Permitted Warrant Transaction means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower to the extent not
constituting a Change of Control) sold by the Borrower substantially
contemporaneously with any purchase by the Borrower of a related Permitted Bond
Hedge Transaction, with a strike price higher than the strike price of the
Permitted Bond Hedge Transaction.

 

- 16 -



--------------------------------------------------------------------------------

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prior Debt means the Debt listed on Schedule 4.1 to the Disclosure Letter.

Pro Rata Term Loan Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which percentage represents the
aggregate percentage of the Term Loan Commitment held by such Lender, which
percentage shall be with respect to the outstanding balance of the Term Loans as
of any date of determination after the Term Loan Commitment has terminated.

Product means any prescription drug product subject to a Drug Application that
is manufactured, sold, developed, tested or marketed by Borrower or any of its
Subsidiaries, including without limitation, those products set forth on Schedule
5.18(b) to the Disclosure Letter (as updated from time to time in accordance
with Section 6.1.2); provided, however, that if Borrower shall fail to comply
with the obligations under Section 6.1.2 to give notice to Agent and update
Schedule 5.18(b) to the Disclosure Letter with respect to manufacturing,
selling, developing, testing or marketing of any new Product, any such
improperly undisclosed Product shall be deemed to be included in this
definition; and provided, further, that drug products manufactured by Borrower
for unaffiliated third parties shall not be deemed “Products” hereunder.

Product Acquisition means the acquisition of a product license or a product line
(excluding, for purposes of Sections 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 to the Disclosure Letter), and/or
related Intellectual Property acquired or licensed by a Loan Party or any of its
Subsidiaries from a Third Party to facilitate the advertisement, development,
importing, manufacturing, marketing, offering for sale, promotion, sale,
testing, use or distribution of such product or product line by a Loan Party or
a Subsidiary.

pSivida Stock Incentive Plans means, collectively, (i) that certain pSivida
Corp. 2008 Inventive Plan, as amended in 2009 and as the same may be further
amended from time to time, and (ii) that certain pSivida Corp. 2016 Long Term
Incentive Plan as amended from time to time.

Qualified Capital Stock of any Person means any Equity Interests of such Person
that are not Disqualified Capital Stock.

Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by a Loan Party
with any Governmental Authority.

Required Lenders means Lenders having an aggregate Pro Rata Term Loan Share in
excess of fifty percent (50%), collectively.

Required Permit means a Permit (a) required under applicable law to the business
of Borrower or any of its Subsidiaries or necessary in the manufacturing,
importing, exporting, possession, ownership, warehousing, marketing, promoting,
sale, labeling, furnishing, distribution or delivery of Products or related
services under any laws applicable to the business of Borrower or any of its
Subsidiaries (including, without limitation, any Health Care Laws) or any Drug
Application (including without limitation, at any point in time, all licenses,
approvals and Permits issued by the FDA, CMS, or any other applicable
Governmental Authority necessary for the testing, manufacture, marketing or sale
of any Product by Borrower or any of its Subsidiary as such activities are being
conducted by Borrower or its Subsidiary with respect to such Product at such
time), and (b) required by any Person from which Borrower or any of its
Subsidiaries have received an accreditation.

 

- 17 -



--------------------------------------------------------------------------------

Responsible Officer shall mean the chief executive officer, president or chief
accounting officer of a Person, or any other officer having substantially the
same authority and responsibility, and in all cases such person shall be listed
on an incumbency certificate delivered to Agent, in form and substance
reasonably acceptable to Agent.

Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).

Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP by
Borrower and its Subsidiaries with respect to the sale of Products or the
provision of services by independent licensees of Borrower and/or its
Subsidiaries, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, Lenders and Agent understand and agree that
Affiliates of Borrower shall not be regarded as independent licensees.

Services means services provided by Borrower or any Subsidiary of Borrower to
un-Affiliated Persons, including without limitation any sales, laboratory
analysis, testing, consulting, marketing, commercialization and any other
healthcare-related services.

Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person on a going concern basis is greater than the amount of
such Person’s liabilities (including disputed, contingent, unmatured and
unliquidated liabilities); (b) the present fair saleable value of the property
of such Person on a going concern basis is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured in the ordinary course of business; (c) such Person
is able to pay its debts and other liabilities (including subordinated,
disputed, contingent, unmatured and unliquidated liabilities) as they become
absolute and matured in the ordinary course of business; (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities become
absolute and matured in the ordinary course of business; and (e) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is planning to engage and the
transactions contemplated hereby and the Indebtedness related thereto.

Subject Fiscal Year has the meaning set forth in Section 6.1.8.

Subject Period has the meaning set forth in Section 6.1.8.

Subsequent Minimum Capital Raise Condition means Borrower’s issuance of
(i) additional Equity Interests or (ii) Permitted Convertible Bond Indebtedness
or other subordinated debt obligations (including the execution of a
subordination agreement in favor of Agent in connection with any such Debt), on
terms and conditions reasonably satisfactory to Agent (it being agreed that the
terms and conditions of certain additional Equity Interests to be issued after
the Closing Date and disclosed to Agent on or prior to the Closing Date are
satisfactory to Agent), resulting in net cash proceeds to Borrower of not less
than $20,000,000.

 

- 18 -



--------------------------------------------------------------------------------

Subsequent Term Loan means the Term Loan made to the Borrower pursuant to
Section 2.2.2.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrower.

SWK has the meaning set forth in the Preamble.

Taxes has the meaning set forth in Section 3.1(a).

Term Loan has the meaning set forth in Section 2.1, and shall, for the avoidance
of doubt, include the Subsequent Term Loan to the extent the same is advanced
hereunder.

Term Loan Commitment means $20,000,000 as such amount may be increased from time
to time pursuant to Section 2.2.3 hereof.

Term Loan Maturity Date means March 27, 2023.

Termination Date means the earlier to occur of (a) the Term Loan Maturity Date,
or (b) the date upon which the Loan and all other Obligations are Paid in Full,
whether as a result of (i) the prepayment of the Term Loan and all Obligations
through (x) the application of Net Cash Proceeds from any Disposition or
Involuntary Disposition, or (y) any other mandatory prepayment of the Term Loan
in full, (ii) the contractual acceleration of the Loan hereunder, (iii) the
acceleration of the Loan by Agent in accordance with this Agreement, or
(iv) otherwise.

Third Party means any Person other than Borrower, any Subsidiary thereof or any
Affiliate thereof.

Trademarks shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) all of such Loan Party’s (or if referring to another
Person, such other Person’s) trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, all applications, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, or in any other country, and all research and development and the
goodwill of the business relating to the foregoing; (ii) all renewals thereof;
and (iii) all designs and general intangibles of a like nature.

Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.

 

- 19 -



--------------------------------------------------------------------------------

Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2 Interpretation.

(a) In the case of this Agreement and each other Loan Document, (a) the meanings
of defined terms are equally applicable to the singular and plural forms of the
defined terms; (b) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (c) the term “including” is not
limiting and means “including but not limited to”; (d) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto, but only to the extent
such amendments, restatements and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation;
(f) this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, all
of which are cumulative and each shall be performed in accordance with its terms
and (g) this Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Agent, Borrower, Lenders
and the other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against Borrower, Agent or Lenders
merely because of Borrower’s, Agent’s or Lenders’ involvement in their
preparation. Except where otherwise expressly provided in the Loan Documents, in
any instance where the approval, consent or the exercise of Agent’s judgment is
required, the granting or denial of such approval or consent and the exercise of
such judgment shall be (x) within the sole and absolute discretion of Agent
and/or Lenders; and (y) deemed to have been given only by a specific writing
intended for such purpose executed by Agent.

(b) For purposes of converting any amount reported or otherwise denominated in
any currency other than Dollars to Dollars under or in connection with the Loan
Documents, Agent shall calculate such currency conversion via the applicable
exchange rate identified and normally published by Bloomberg Professional
Service as the applicable exchange rate as of the close of currency trading on
each trading date during the applicable period of measurement, or, if such
currency conversion deals exclusively with a particular date of determination,
as of the close of currency trading on such date of determination (or the
following trading date to the extent no currency trading took place on such date
of determination). If Bloomberg Professional Service no longer reports such
currency exchange rate, Agent shall select another nationally-recognized
currency exchange rate reporting service selected by Agent in good faith.

Section 2 Credit Facility.

2.1 Term Loan Commitments. On and subject to the terms and conditions of this
Agreement, each Lender, severally and for itself alone, agrees to make a
multi-draw term loan to Borrower (each such loan, individually and collectively,
a “Term Loan”) in an amount equal to such Lender’s applicable Pro Rata Term Loan
Share of the Term Loan Commitment. The Commitments of Lenders to make any
portion of the Term Loan shall terminate concurrently with the making of such
portion of the Term Loan, such portion terminated to equal (i) on the Closing
Date, the amount of such Term Loan made on the Closing Date, and (ii) on the
date of the making of the Subsequent Term Loan, the amount of the Subsequent
Term Loan. The Loan is not a revolving credit facility, and therefore any amount
thereof that is repaid or prepaid by Borrower, in whole or in part, may not be
re-borrowed.

 

- 20 -



--------------------------------------------------------------------------------

2.2 Loan Procedures.

2.2.1 Initial Advance.

On the Closing Date, Lenders shall advance to Borrower an amount equal to
Fifteen Million and No/100 Dollars ($15,000,000), upon Borrower’s satisfaction
of the conditions to closing described in Section 4 of this Agreement. The
Borrower and the Lenders acknowledge and agree that the Closing Date Warrant is
part of an investment unit within the meaning of Section 1273(c)(2) of the IRC,
which includes the initial advance under the Term Loan. The Borrower and the
Lenders agree that the allocation of issue price for the investment unit
consisting of the initial advance under the Term Loan and the Closing Date
Warrant, in each case, will be based on their relative fair market values on the
issue date of each such investment unit. The Borrower and the Lenders further
agree as between them, that they will cooperate with each other in determining
the fair market value of the Closing Date Warrant and that, pursuant to Treas.
Reg. § 1.1273-2(h), a portion of the issue price of the investment unit
consisting of the initial advance under the Term Loan and the Closing Date
Warrant will be allocable to the Closing Date Warrant and the balance shall be
allocable to the initial advance under the Term Loan. The Borrower and the
Lenders each agree to prepare their federal income tax returns in a manner
consistent with the foregoing.

2.2.2 Subsequent Term Loan.

During the period beginning on the Closing Date and ending December 31, 2018, so
long as (a) no Material Adverse Effect, Default or Event of Default has occurred
and is continuing, and (b) the Subsequent Minimum Capital Raise Condition has
been satisfied, upon Agent’s receipt of a written request from Borrower for a
subsequent advance of the Term Loan, Lenders shall make one (1) additional
advance (within five (5) Business Days (or such shorter period as may be agreed
to by the Agent) of receipt by Agent of such written request for advance) to
Borrower in the aggregate amount equal to, but not less than, Five Million and
No/100 Dollars ($5,000,000).

2.2.3 Accordion Feature.

Upon request of Borrower, at any time and from time to time prior to the
Termination Date and subject to the commercial reasonable (from the standpoint
of a secured creditor) approval of Agent and the consent of any Person whose
consent is required under the terms of any of the other Loan Documents, Agent
will work with Borrower in good faith and using commercially reasonable efforts
to act as arranger to increase the Term Loan Commitments by an aggregate amount
not to exceed $10,000,000 with additional Term Loan Commitments from Lenders or
new Term Loan Commitments from financial institutions with which the Agent has
existing lending relationships, or which are clients of Agent, or any other
lenders identified by Borrower and, in each case, reasonably acceptable to Agent
and Borrower, provided, that: (i) at the time of any such increase, no Default
or Event of Default has occurred and is continuing; (ii) no Lender shall be
obligated to participate in any such increase by increasing the amount of its
own Term Loan Commitment, which decision shall be made in the sole discretion of
each Lender; (iii) Agent shall have determined, in its commercially reasonable
(from the standpoint of a secured creditor judgment) that such increase in the
Term Loan Commitments shall not create any increased risk that Borrower will be
unable to perform its obligations hereunder; (iv) such additional Term Loan
Commitments shall be in a minimum aggregate principal amount of $1,000,000 and
integral multiples of $100,000 in excess thereof; (v) Agent and Lenders shall
have received any fees required by Agent and Lenders (including, without
limitation, any such fees as may be due pursuant to any fee letter) in
connection with such increase and (vi) all documents reasonably required by
Agent to evidence any such increase shall be executed and delivered to Agent on
or before the effective date of such increase, including, without limitation,
one or more new or replacement Notes as may be requested by any Lender.

 

- 21 -



--------------------------------------------------------------------------------

2.3 Commitments Several.

The failure of any Lender to make the initial Term Loan on the Closing Date or
the Subsequent Term Loan in accordance with Section 2.2.2 above shall not
relieve any other Lender of its obligation (if any) to make a Loan on the
applicable date, but no Lender shall be responsible for the failure of any other
Lender to make any Term Loan to be made by such other Lender.

2.4 Indebtedness Absolute; No Offset; Waiver.

The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, setoff, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower, shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension, satisfaction, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deductible, reduction, termination or
modification, whether arising out of transactions concerning the Loan, or
otherwise. Without limitation to the foregoing, to the fullest extent permitted
under applicable law and notwithstanding any other term or provision contained
in this Agreement or any other Loan Document, Borrower hereby waives (and shall
cause each Loan Party to waive) (a) presentment, protest and demand, notice of
default (except as expressly required in the Loan Documents), notice of intent
to accelerate, notice of acceleration, notice of protest, notice of demand and
of dishonor and non-payment of the Obligations, (b) any requirement of diligence
or promptness on Agent’s part in the enforcement of its rights under the
provisions of this Agreement and any other Loan Document, (c) any rights, legal
or equitable, to require any marshalling of assets or to require foreclosure
sales in a particular order, (d) all notices of every kind and description which
may be required to be given by any statute or rule of law except as specifically
required hereunder, (e) the benefit of all laws now existing or that may
hereafter be enacted providing for any appraisement before sale or any portion
of the Collateral, (f) all rights of homestead, exemption, redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the Obligations in the event of foreclosure of the
Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that its liability for payment of the Loan
shall not be affected or impaired by any determination that any security
interest or lien taken by Agent for the benefit of Lenders to secure the Loan is
invalid or unperfected. Borrower acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Borrower contained in any
Loan Document, that it has been fully informed with respect to, and represented
by counsel of its choice in connection with, such rights and remedies, and all
such waivers, and after such advice and consultation, has presently and actually
intended, with full knowledge of its rights and remedies otherwise available at
law or in equity, to waive or relinquish such rights and remedies to the full
extent specified in each such waiver.

 

- 22 -



--------------------------------------------------------------------------------

2.5 Loan Accounting.

2.5.1 Recordkeeping.

Agent, on behalf of each Lender, shall record in its records the date and amount
of the Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.

2.5.2 Notes.

At the request of any Lender, the Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Term Loan Share and payable in
such amounts and on such dates as are set forth herein.

2.6 Payment of Interest.

2.6.1 Interest Rates.

(a) The outstanding principal balance under the Loan shall bear interest at a
per annum rate of interest equal to the Contract Rate (as may be adjusted from
time to time in accordance with this Section 2.6.1). Whenever, subsequent to the
date hereof, the LIBOR Rate is increased or decreased (as determined on the date
that is two (2) Business Days prior to each Payment Date), the Contract Rate, as
set forth herein, shall be similarly changed effective as of such subsequent
Payment Date, without notice or demand of any kind by an amount equal to the
amount of such change in the LIBOR Rate on the date that is two (2) Business
Days prior to each such Payment Date. The interest due on the principal balance
of the Loan outstanding as of any Payment Date shall be computed for the actual
number of days elapsed during the period in question on the basis of a year
consisting of three hundred sixty (360) days and shall be calculated by
determining the average daily principal balance outstanding for each day of such
period in question. The daily rate shall be equal to 1/360th times the Contract
Rate. If any statement furnished by Agent for the amount of a payment due
exceeded the actual amount that should have been paid because the LIBOR Rate
decreased and such decrease was not reflected in such statement, Borrower shall
make the payment specified in such statement from Agent and Borrower shall
receive a credit for the overpayment, which credit shall be applied towards the
next subsequent payment due hereunder. If any statement furnished by Agent for
the amount of a payment due was less than the actual amount that should have
been paid because the LIBOR Rate increased and such increase was not reflected
in such statement, Borrower shall make the payment specified in such statement
from Agent and Borrower shall be required to pay any resulting underpayment with
the next subsequent payment due hereunder.

(b) Borrower recognizes and acknowledges that any default on any payment, or
portion thereof, due hereunder or to be made under any of the other Loan
Documents, will result in losses and additional expenses to Agent in servicing
the Loan, and in losses due to Lenders’ loss of the use of funds not timely
received. Borrower further acknowledges and agrees that in the event of any such
Default, Lenders would be entitled to damages for the detriment proximately
caused thereby, but that it would be extremely difficult and impracticable to
ascertain the extent of or compute such damages. Therefore, upon the Term Loan
Maturity Date (or upon any acceleration) and/or upon the election of Agent after
the occurrence and during the existence of an Event of Default, interest shall
automatically accrue hereunder at the Default Rate. The Agent shall give the
Borrower written notice of any such request by the Required Lenders; provided,
that, any failure by the Agent to provide such notice shall not relieve the
Borrower of its obligation to pay interest at the Default Rate.

 

- 23 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively,
“charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with Applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all charges payable in respect
thereof, shall be limited to the Maximum Rate. To the extent lawful, the
interest and charges that would have been paid in respect of such Loan but were
not paid as a result of the operation of this Section shall be cumulated and the
interest and charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the amount collectible at the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate for each day to the date of repayment, shall have
been received by such Lender. Any amount collected by such Lender that exceeds
the maximum amount collectible at the Maximum Rate shall be applied to the
reduction of the principal balance of such Loan or refunded to the Borrower so
that at no time shall the interest and charges paid or payable in respect of
such Loan exceed the maximum amount collectible at the Maximum Rate.

2.6.2 Payments of Interest.

Borrower shall pay to Lenders, in cash, all accrued interest on the Loan in
arrears on each Payment Date, upon a prepayment of such Loan in accordance with
Section 2.8 and at maturity in cash. Any partial prepayment of the Loan shall be
applied in inverse order of maturity and so shall not reduce the amount of any
quarterly principal amortization payment required pursuant to Section 2.9.1 (but
this shall not be construed as permitting any partial prepayment other than as
may be expressly permitted elsewhere in this Agreement).

2.7 Fees.

(a) Origination Fee. Borrower shall pay to SWK, for its own account, a fee (the
“Origination Fee”) in the amount of $300,000, which Origination Fee shall be
deemed fully earned and non-refundable on the Closing Date.

(b) Exit Fee. Upon the Termination Date, Borrower shall pay an exit fee (the
“Exit Fee”) to Agent, for the benefit of Lenders, in an amount equal to (x) six
percent (6.0%) multiplied by (y) the aggregate principal amount of all Term
Loans advanced hereunder, which Exit Fee shall be deemed fully earned and
non-refundable on the Termination Date.

2.8 Prepayment.

2.8.1 Mandatory Prepayment. Borrower shall prepay the Obligations (which shall
include (a) as it relates to any such prepayment made pursuant to this
Section 2.8.1, on or after the Closing Date and prior to the first anniversary
of the Closing Date, the amount of interest theretofore accrued but unpaid in
respect of the principal amount so prepaid, plus the amount of interest that
would have accrued on the principal amount so prepaid had it remained
outstanding through the first anniversary of the Closing Date assuming the
Contract Rate remained constant from the date of such prepayment through the
first anniversary of the Closing Date or (b) as it relates to any such
prepayment made on or after the first anniversary of the Closing Date, any
amounts that would otherwise be due and payable on such date had Borrower
voluntarily prepaid the Obligations in an equivalent amount pursuant to Section
2.8.2 until paid in full within two (2) Business Days after the receipt by a
Loan Party of any Net Cash Proceeds in excess of $250,000 in any Fiscal Year
(but only to the extent of such excess in such Fiscal Year) from any Disposition
or Involuntary Disposition, in an amount equal to such Net Cash Proceeds.

 

- 24 -



--------------------------------------------------------------------------------

2.8.2 Voluntary Prepayment.

(a) Subject to clause (b) below, Borrower may, on or after the first anniversary
of the Closing Date, on at least five (5) Business Days’ (or such shorter period
as Agent may agree) written notice or telephonic notice (followed on the
following Business Day by written confirmation thereof) to Agent (which shall
promptly advise each Lender thereof) not later than 2:00 p.m. Dallas time on
such day, prepay the Term Loan and all related Obligations in whole but not in
part. Such notice to Agent shall specify the amount and proposed date of such
prepayment, and the application of such amounts to be prepaid shall be applied
in accordance with Section 2.9.1(b) or 2.10.2 (as applicable). For the avoidance
of doubt, a permitted payment under this Section 2.8.2 is independent of and in
addition to Revenue-Based Payments that are credited toward the principal of the
Loans under Section 2.9.1(b).

(b) If Borrower makes a prepayment of the Term Loan under Section 2.8.2(a), it
shall pay to Agent, for the benefit of Lenders, the following amounts (in
addition to any such prepayment of the Term Loan and related Obligations) on the
date of such prepayment: (i) if such prepayment is made on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, six percent (6%) of the aggregate amount of the Term Loan so
prepaid; (ii) if such prepayment is made on or after the second anniversary of
the Closing Date but prior to the third anniversary of the Closing Date, one
percent (1%) of the aggregate amount of the Term Loan so prepaid; (iii) if such
prepayment is made on or after the third anniversary of the Closing Date, zero
percent (0%) of the aggregate amount of the Term Loan so prepaid.

(c) Notwithstanding anything set forth herein or in any other Loan Documents to
the contrary, any prepayment of the Loans other than via (i) the application of
Revenue-Based Payments made pursuant to Section 2.9.1 or Section 2.10.2, as
applicable, (ii) prepayments in accordance with Section 2.8.1 or 3.4, or
(iii) prepayments in connection with a Declined Permitted Acquisition, shall be
limited and governed by this Section 2.8.2.

2.9 Repayment of Term Loan.

2.9.1 Revenue-Based Payment.

(a) During the period commencing on the date hereof until the Obligations are
Paid in Full, Borrower promises to pay to Agent, for the account of each Lender
according to its Pro Rata Term Loan Share, an amount based on a percentage of
the Aggregate Revenue in each Fiscal Quarter (the “Revenue-Based Payment”),
which will be applied to the Obligations as provided in clause (b) below. The
Revenue-Based Payment with respect to each Fiscal Quarter shall be payable on
the Payment Date next following the end of such Fiscal Quarter. Commencing with
the Fiscal Quarter beginning January 1, 2018, the Revenue-Based Payment with
respect to each Fiscal Quarter shall be equal to:

(i) the aggregate Revenue-Based Payments payable during the period commencing as
of July 1 of the Fiscal Year of which such Fiscal Quarter is part, through the
end of such Fiscal Quarter (such elapsed portion of the Fiscal Year, the
“Elapsed Period”), calculated as the sum of:

(A) One hundred percent (100.00%) of Aggregate Revenue during the Elapsed Period
up to and including $10,000,000; plus

 

- 25 -



--------------------------------------------------------------------------------

(B) Fifty percent (50.00%) of Aggregate Revenue during the Elapsed Period
greater than $10,000,000; minus

(ii) the aggregate amount of Revenue-Based Payments, if any, made with respect
to prior Fiscal Quarters in such Fiscal Year; provided that the Revenue-Based
Payment is payable solely upon Aggregate Revenue in a given Fiscal Year, and
will not be calculated on a cumulative, year-over-year basis.

For the avoidance of doubt, the amount of interest due on the first Payment Date
will be calculated based on the number of days between the Closing Date and the
applicable Payment Date.

(b) So long as no Event of Default has occurred and is continuing and until the
Obligations have been Paid in Full, each Revenue-Based Payment on each
applicable Payment Date will be applied in the following priority:

(i) FIRST, to the payment of all fees, costs, expenses and indemnities due and
owing to Agent pursuant to Sections 2.7(a), 3.1, 3.2, 6.3(d), 10.4 and/or 10.5
under this Agreement or otherwise pursuant to the Collateral Documents, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral in accordance with this Agreement or the Collateral
Documents;

(ii) SECOND, to the payment of all fees, costs, expenses and indemnities due and
owing to Lenders in respect of the Loans and Commitments pursuant to Sections
2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this Agreement or otherwise
pursuant to the Collateral Documents, pro rata based on each Lender’s Pro Rata
Term Loan Share, until Paid in Full;

(iii) THIRD, to the payment of all accrued but unpaid interest in respect of the
Loans as of such Payment Date, pro rata based on each Lender’s Pro Rata Term
Loan Share, until Paid in Full;

(iv) FOURTH, as it relates to each applicable Payment Date on or after the
Payment Date occurring in May 2020 to the payment of all principal of the Loans,
pro rata based on each Lender’s Pro Rata Term Loan Share, up to an aggregate
amount of $1,250,000 on any such Payment Date;

(v) FIFTH, all remaining amounts to the Borrower.

In the event that the amounts distributed under this clause (b) on any Payment
Date are insufficient for payment of the amounts set forth in clauses
(i) through (iii) above for such Payment Date, Borrower shall pay an amount
equal to the extent of such insufficiency within five (5) Business Days of
request by Agent. For the avoidance of doubt, at all times prior to the Payment
Date in May 2020, Borrower shall only be required to pay Revenue-Based Payments
to the extent of amounts owing under clauses (i), (ii), and (iii) above on each
such Payment Date prior to the Payment Date in May 2020. Notwithstanding the
foregoing, Borrower shall not be required to make any Revenue-Based Payments in
excess of the aggregate amount owing under Section 2.9.1(b)(i)-(iv).

 

- 26 -



--------------------------------------------------------------------------------

(c) In the event that Borrower makes any adjustment to Aggregate Revenue after
it has been reported to Agent, and such adjustment results in an adjustment to
the Revenue-Based Payment due to the Lenders pursuant to this Section 2.9.1,
Borrower shall so notify Agent and such adjustment shall be captured, reported
and reconciled with the next scheduled report and payment of Revenue-Based
Payment hereunder. Notwithstanding the foregoing, Agent and Borrower shall
discuss and agree on the amount of any such adjustment prior to it being given
effect with respect to future Revenue-Based Payments.

2.9.2 Principal.

Notwithstanding the foregoing, the outstanding principal balance of the Term
Loans and all other Obligations then due and owing shall be Paid in Full on the
Termination Date.

2.10 Payment.

2.10.1 Making of Payments.

Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, interest, fees and other amounts, shall be made in
immediately-available funds, via wire or ACH transfer as directed by Agent in
writing, not later than 1:00 p.m. Dallas time on the date due, and funds
received after that hour shall be deemed to have been received by Agent on the
following Business Day. Not later than two (2) Business Days prior to each
Payment Date, Agent shall provide to Borrower and each Lender a quarterly
statement with the amounts payable by Borrower to Agent on such Payment Date in
accordance with Section 2.9.1(b) hereof, which shall include, for additional
clarity, Agent’s calculation of the Revenue-Based Payment for the prior Fiscal
Quarter, which statement shall be binding on Borrower absent manifest error, and
Borrower shall be entitled to rely on such quarterly statement in relation to
its payment obligations on such Payment Date.

2.10.2 Application of Payments and Proceeds Following an Event of Default.

Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the order and priority as determined by Agent in its sole
discretion.

2.10.3 Set-off.

Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists, Agent and each
Lender may, to the fullest extent permitted by applicable law, apply to the
payment of any Obligations of Borrower hereunder then due, any and all balances,
credits, deposits, accounts or moneys of Borrower then or thereafter with Agent
or such Lender. Notwithstanding the foregoing, no Lender shall exercise any
rights described in the preceding sentence without the prior written consent of
Agent. Each Lender agrees to notify Borrower and Agent promptly after any such
setoff and application, provided, that, the failure to give such notice shall
not affect the validity of such setoff and application.

 

- 27 -



--------------------------------------------------------------------------------

2.10.4 Proration of Payments.

If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of
or interest on any Loan, but excluding any payment pursuant to Section 3.1, 3.2,
10.5 or 10.8) in excess of its applicable Pro Rata Term Loan Share of payments
and other recoveries obtained by all Lenders on account of principal of and
interest on such Term Loan then held by them, then such Lender shall purchase
from the other Lenders such participations in the Loans held by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery.

Section 3 Yield Protection.

3.1 Taxes.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder by or on behalf of Borrower to or for the account of Agent or
any Lender shall be made free and clear of and without deduction for any present
or future income, excise, stamp, documentary, property or franchise taxes and
other taxes, fees, duties, levies, withholdings or other similar charges imposed
by any Governmental Authority that is a taxing authority (“Taxes”), excluding
(i) taxes imposed on or measured by Agent’s or any Lender’s net income (however
denominated) or gross profits, and franchise taxes, in each case imposed by any
jurisdiction (or subdivision thereof) under the laws of which Agent or such
Lender is organized or in which Agent or such Lender conducts business or, in
the case of any Lender, in which its applicable lending office is located, or
imposed as a result of a present or former connection between Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (ii) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which Agent or a Lender
is located or conducts business; (iii) in the case of any Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
lending office; (iv) in the case of any U.S. Lender, any United States federal
backup withholding tax; and (v) taxes imposed under FATCA (items in clauses
(i) through (v), “Excluded Taxes”, and all Taxes other than Excluded Taxes,
“Indemnified Taxes”). If any withholding or deduction from any payment to be
made by Borrower hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then Borrower shall: (w) make such
withholding or deduction; (x) pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted; (y) as
promptly as practicable forward to Agent the original or a certified copy of an
official receipt or other documentation reasonably satisfactory to Agent
evidencing such payment to such Governmental Authority; and (z) if the
withholding or deduction is with respect to Indemnified Taxes, pay to Agent for
the account of Lenders such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender will equal the full
amount such Lender would have received had no such withholding or deduction of
Indemnified Taxes been required. To the extent that any amounts shall ever be
paid by Borrower in respect of Indemnified Taxes, such amounts shall, for
greater certainty, be considered to have accrued and to have been paid by
Borrower as interest on the Loans.

 

- 28 -



--------------------------------------------------------------------------------

(b) Borrower shall indemnify Agent and each Lender for any Indemnified Taxes
paid by Agent or such Lender, as applicable, on or with respect to any payment
by or on account of any obligation of Borrower hereunder, and any additions to
Tax, penalties and interest paid by Agent or such Lender with respect to such
Indemnified Taxes; provided that Borrower shall not have any obligation to
indemnify any party hereunder for any Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto that result from or are attributable
to such party’s own gross negligence or willful misconduct. Payment under this
Section 3.1(b) shall be made within thirty (30) days after the date Agent or the
Lender, as applicable, makes written demand therefor; provided, however, that if
such written demand is made more than one-hundred eighty (180) days after the
earlier of (i) the date on which Agent or the Lender, as applicable, pays such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto and (ii) the date on which the applicable Governmental Authority makes
written demand on Agent or such Lender, as applicable, for payment of such
Indemnified Taxes or additions to Tax, penalties or interest with respect
thereto, then Borrower shall not be obligated to indemnify Agent or such Lender
for such Indemnified Taxes or additions to Tax, penalties or interest with
respect thereto.

(c) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the remainder of this
Section 3.1(c)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Each Foreign Lender that is a party hereto
on the Closing Date or becomes an assignee of an interest under this Agreement
under Section 10.8.1 after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) shall deliver to Borrower
and Agent on or prior to the date on which such Foreign Lender becomes a party
to this Agreement:

(i) Two duly completed and executed originals of IRS Form W-8BEN (or IRS Form
W-8BENE) claiming exemption from withholding of Taxes under an income tax treaty
to which the United States of America is a party;

(ii) two duly completed and executed originals of IRS Form W-8ECI;

(iii) a certificate in form and substance reasonably satisfactory to Agent and
Borrower claiming entitlement to the portfolio interest exemption under
Section 881(c) of the IRC and certifying that such Foreign Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the IRC, together with two duly completed and executed originals of IRS Form
W-8BEN (or IRS Form W-8BENE); or

(iv) if the Foreign Lender is not the beneficial owner of amounts paid to it
hereunder, two duly completed and executed originals of IRS Form W-8IMY, each
accompanied by a duly completed and executed IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BENE), IRS Form W-9 or a portfolio interest certificate
described in clause (iii) above from each beneficial owner of such amounts
claiming entitlement to exemption from withholding or backup withholding of
Taxes.

 

- 29 -



--------------------------------------------------------------------------------

Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to Tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).

(d) Without limiting the foregoing, each Lender shall timely comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from withholding under FATCA and shall provide at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or Agent any documentation prescribed by applicable law or such
additional documentation reasonably requested by Borrower or Agent sufficient
for Borrower and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such applicable reporting
requirements.

(e) If Agent or a Lender determines that it is entitled to or has received a
refund of any Taxes for which it has been indemnified by Borrower (or another
Loan Party) or with respect to which Borrower (or another Loan Party) shall have
paid additional amounts pursuant to this Section 3.1, it shall promptly notify
Borrower of such refund, and promptly make an appropriate claim to the relevant
Governmental Authority for such refund (if it has not previously done so). If
Agent or a Lender receives a refund (whether or not pursuant to such claim) of
such Taxes, it shall promptly pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Loan Parties
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Borrower, upon the request of Agent
or such Lender, agrees to repay to Agent or such Lender the amount paid over to
Borrower in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 3.1(e) shall not be construed to
require Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to Borrower or
any other Person or to alter its internal practices or procedures with respect
to the administration of Taxes.

3.2 Increased Cost.

(a) If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof (provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be considered a change in applicable law, regardless of the date
enacted, adopted or issued), or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Closing Date
of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
FRB), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other

 

- 30 -



--------------------------------------------------------------------------------

condition affecting its ability to make loans based on the LIBOR Rate or its
obligation to make loans based on the LIBOR Rate; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender of making or maintaining any loan based on the LIBOR
Rate, or to reduce the amount of any sum received or receivable by such Lender
under this Agreement or under its Note with respect thereto, then within ten
(10) Business Days of demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), and without duplication of other payment obligations of Borrower
hereunder (including pursuant to Section 3.1), Borrower shall pay directly to
such Lender such additional amount as will compensate such Lender for such
increased cost or such reduction, so long as such amounts have accrued on or
after the day which is one-hundred eighty (180) days prior to the date on which
such Lender first made demand therefor; provided that if the event giving rise
to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
For the avoidance of doubt, this clause (a) will not apply to any such increased
costs or reductions resulting from Taxes, as to which Section 3.1 shall govern.
Notwithstanding anything to the contrary in this Section 3.2(a), it shall be a
condition to a Lender’s exercise of its rights, if any, under this
Section 3.2(a) that such Lender shall generally be exercising similar rights
with respect to borrowers under similar agreements.

(b) If any Lender shall reasonably determine that any change after the Closing
Date in, or the adoption or phase-in after the Closing Date of, any applicable
law, rule or regulation regarding capital adequacy, or any change after the
Closing Date in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or the compliance by any Lender or any Person
controlling such Lender with any request or directive issued after the Closing
Date regarding capital adequacy (whether or not having the force of law) of any
such authority, central bank or comparable agency, has or would have the effect
of reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such change, adoption, phase-in or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by such Lender or such controlling Person to be material,
then from time to time, within ten (10) Business Days of demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is one-hundred eighty (180) days prior to the date on which such Lender first
made demand therefor; provided that if the event giving rise to such costs or
reductions has retroactive effect, such one-hundred eighty (180) day period
shall be extended to include the period of retroactive effect. Notwithstanding
anything to the contrary in this Section 3.2(b), it shall be a condition to a
Lender’s exercise of its rights, if any, under this Section 3.2(b) that such
Lender shall generally be exercising similar rights with respect to borrowers
under similar agreements.

(c) Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering its Loans, becomes aware of the
occurrence of an event or the existence of a condition that would entitle such
Lender to receive payments under this Section 3.2, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (i) make, issue, fund or
maintain its Loans through another office of such Lender, or (ii) take such
other measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to this Section 3.2 would be materially reduced and if, as determined
by such Lender in its sole discretion, the making, issuing, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such

 

- 31 -



--------------------------------------------------------------------------------

Loans or the interests of such Lender; provided that such Lender will not be
obligated to utilize such other office pursuant to this clause (c) unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this clause (c)
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.

3.3 Funding Losses.

Borrower hereby agrees that upon demand by any Lender (which demand shall be
accompanied by a statement setting forth the basis for the amount being claimed,
a copy of which shall be furnished to Agent), Borrower will indemnify such
Lender against any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain the Term Loans subject to the LIBOR Rate, as reasonably determined by
such Lender, but excluding lost profits) as a result of (a) any payment or
prepayment of any Term Loan of such Lender on a date other than a Payment Date
or the Term Loan Maturity Date or (b) any failure of Borrower to borrow any Loan
on a date specified therefor in a notice of borrowing pursuant to this
Agreement. For the purposes of this Section 3.3, all determinations shall be
made as if such Lender had actually funded and maintained each Term Loan through
the purchase of deposits having a maturity corresponding to the Loan and bearing
an interest rate equal to the LIBOR Rate during such period of time being
measured.

3.4 Manner of Funding; Alternate Funding Offices.

Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make any Term Loan by causing any branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement (other than Section 3.1) such Loan shall be
deemed to have been made by such Lender and the obligation of Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.
Notwithstanding anything set forth in this Agreement, if any Lender requests
compensation under Section 3.2, or if Borrower is required to pay any Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1, or if any Lender gives a notice pursuant
to Section 3.2, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.4, or if any
Lender is a Non-Consenting Lender, or if any Lender fails to fund the Subsequent
Term Loan pursuant to the terms set forth herein, Borrower may prepay such
Lender’s Pro Rata Share of the Term Loans without having to prepay any other
Lender’s Pro Rata Share of the Term Loans and without the payment of any
prepayment fee that would otherwise be payable by Borrower pursuant to
Section 2.8.2(b).

3.5 Conclusiveness of Statements; Survival.

Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

Section 4 Conditions Precedent.

The Agreement shall become effective upon and the obligation of each Lender to
make its Loan to be advanced on the Closing Date hereunder is subject to the
following conditions precedent, each of which shall be reasonably satisfactory
in all respects to Agent.

4.1 Prior Debt.

The Prior Debt has been (or concurrently with the initial borrowing will be)
paid in full and all related Liens have been (or concurrently with the initial
borrowing will be) released.

4.2 Delivery of Loan Documents.

Borrower shall have delivered the following documents in form and substance
acceptable to Agent in its sole discretion (and, as applicable, duly executed
and dated the Closing Date or an earlier date satisfactory to Agent):

(a) Loan Documents. The Loan Documents to which any Loan Party is a party, each
duly executed by a Responsible Officer of each Loan Party and the other parties
thereto (except Agent and the Lenders), and each other Person (except Agent and
the Lenders) shall have delivered to Agent and Lenders the Loan Documents to
which it is a party, each duly executed and delivered by such Person and the
other parties thereto (except Agent and the Lenders).

(b) Financing Statements. Properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide Agent, for the benefit of Lenders, perfected first priority Liens in
the Collateral.

(c) Lien Searches. Copies of Uniform Commercial Code, state and county search
reports listing all effective financing statements filed and other Liens of
record against any Loan Party, with copies of any financing statements and
applicable searches of the records of the U.S. Patent and Trademark Office and
the U.S. Copyright Office performed with respect to each Loan Party, all in each
jurisdiction reasonably determined by Agent.

(d) [Reserved].

(e) Payoff; Release. Payoff letters with respect to the repayment in full of all
Prior Debt, termination of all agreements relating thereto and the release of
all Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing or authorization to file the same.

(f) Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified by the appropriate Governmental
Authority, (ii) good standing certificates in its jurisdiction of incorporation
(or formation) and in each other jurisdiction reasonably requested by Agent,
(iii) bylaws (or similar governing document), (iv) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby, and (v) signature and incumbency
certificates of its officers executing any of the Loan Documents, all certified
by its secretary or an assistant secretary (or similar officer) as being in full
force and effect without modification, in form and substance reasonably
satisfactory to Agent.

 

- 33 -



--------------------------------------------------------------------------------

(g) Closing Certificate. A certificate executed by a Responsible Officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Closing Date that the conditions contained in this Section 4 have been
satisfied (to the extent satisfaction of such condition is not subject to any
Lender’s or Agent’s express approval) and shall contain as an exhibit thereto
true, correct and complete copies of the material documents evidencing the
Closing Date Acquisition.

(h) Opinions of Counsel. Opinions of counsel for each Loan Party, in form and
substance acceptable to Agent, regarding certain closing matters, and Borrower
hereby requests such counsel to deliver such opinions and authorizes Agent and
Lenders to rely thereon.

(i) Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(c) and (d), with endorsements naming Agent as lenders’ loss payee
and/or additional insured, as applicable.

(j) Solvency Certificate. Agent shall have received a certificate of the chief
financial officer (or, in the absence of a chief financial officer, the chief
executive officer or manager) of Borrower, in his or her capacity as such and
not in his or her individual capacity, in form and substance reasonably
satisfactory to Agent, certifying as of the Closing Date that Borrower and its
Subsidiaries, on a consolidated basis, are Solvent after giving effect to the
transactions and the indebtedness contemplated by the Loan Documents.

(k) Financials. The financial statements, projections and pro forma balance
sheet described in Section 5.4.

(l) [Reserved].

(m) Consents. Evidence that all necessary consents, permits and approvals
(governmental or otherwise) required for the execution, delivery and performance
by each Loan Party of the Loan Documents have been duly obtained and are in full
force and effect.

(n) Other Documents. Such other certificates, documents and agreements as Agent
or any Lender may reasonably request.

4.3 Fees. The Lenders and Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of their legal counsel), required to be paid under
the Loan Documents on or before the Closing Date. All such amounts will be paid
with proceeds of the initial advance of the Term Loan and any previous expense
deposits made with Agent on or before the Closing Date and will be reflected in
the funding instructions given by Borrower to Agent on or before the Closing
Date.

4.4 Closing Date Warrant. Agent shall have received the fully executed Closing
Date Warrant.

4.5 Representations, Warranties, Defaults. As of the Closing Date, after giving
effect to the making of the Loans, (a) all representations and warranties of
Borrower set forth in any Loan Document shall be true and correct in all
material respects as if made on and as of the Closing Date (except for
representations and warranties that specifically refer to an earlier date, which
shall be true and correct in all material respects as of such earlier date) and
(b) no Default or Event of Default shall exist. The acceptance of the Term Loans
by Borrower shall be deemed to be a certification by Borrower that the
conditions set forth in this Section 4.5 have been satisfied.

 

- 34 -



--------------------------------------------------------------------------------

4.6 Diligence. Agent and Lenders shall have completed their due diligence review
of the Loan Parties and their Subsidiaries, their assets, business, obligations
and the transactions contemplated herein, the results of which shall be
satisfactory in form and substance to Lenders, including, without limitation,
(i) an examination of (A) Borrower’s projected Aggregate Revenue for such
periods as required by Lenders, (B) such valuations of Borrower and its assets
as Lenders shall require (C) the terms and conditions of all obligations owed by
Borrower deemed material by Lenders, the results of which shall be satisfactory
in form and substance to Lenders and (D) background checks with respect to the
managers, officers and owners of Borrower required by Agent; (ii) an examination
of the Collateral, the financial statements and the books, records, business,
obligations, financial condition and operational state of Borrower, and Borrower
shall have demonstrated to Lender’s satisfaction, in its sole discretion, that
(x) no operations of Borrower are the subject of any governmental investigation,
evaluation or any remedial action which could result in any expenditure or
liability deemed material by Lenders, in their sole discretion, and (y) Borrower
has no liabilities or obligations (whether contingent or otherwise) that are
deemed material by Lenders, in their reasonable discretion.

4.7 Corporate Matters. All corporate and other proceedings, documents,
instruments and other legal matters in connection with the transactions
contemplated by the Loan Documents (including, but not limited to, those
relating to corporate and capital structures of Borrower) shall be satisfactory
to Lenders in their sole discretion.

4.8 No Felonies or Indictable Offenses. No Loan Party nor, to the knowledge of
any Responsible Officer of Borrower, any of their respective Affiliates nor any
of their officers or key management personnel shall have been charged with or be
under active investigation for a felony crime.

4.9 No Material Adverse Effect. There shall not be any Debt or material
obligations (other than those permitted pursuant to Section 7.1 hereof or as
otherwise set forth in the Disclosure Letter) of any nature with respect to any
Loan Party, the default of which could reasonably be likely to have a Material
Adverse Effect.

 

- 35 -



--------------------------------------------------------------------------------

4.10 Minimum Capital Raise. Borrower shall have issued additional common Equity
Interests, on terms and conditions satisfactory to Agent, in an amount equal to
19.9% of the Borrower’s issued and outstanding common shares immediately prior
to the Closing, less the number of Borrower’s common shares underlying the
Closing Date Warrant.

4.11 Closing Date Acquisition. Agent shall have received fully-executed copies
of the Acquisition Agreement, including all annexes, exhibits and schedules
thereto, together with all other material documents and agreements delivered in
connection therewith, in each case, dated as of the date hereof, by and among,
among others, Borrower and Icon Bioscience, Inc., and shall be satisfied, in its
sole discretion, that the closing of the transactions contemplated therein (such
transactions, herein referred to as the “Closing Date Acquisition”) shall occur
immediately following the making of the Initial Advance under this Agreement.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 5 Representations and Warranties.

To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make the Loan hereunder, Borrower represents and warrants to Agent and
Lenders, as of the Closing Date and the date of the Subsequent Term Loan made by
Lenders pursuant to Section 2.2.2, that:

5.1 Organization.

Each Loan Party is validly existing and in good standing under the laws of its
state or country of jurisdiction, which as of the Closing Date is as set forth
on Schedule 5.1 to the Disclosure Letter, and is duly qualified to do business
in each jurisdiction in which failure to so qualify could reasonably be likely
to have or result in a Material Adverse Effect, which as of the Closing Date are
those jurisdictions set forth on Schedule 5.1 to the Disclosure Letter.

5.2 Authorization; No Conflict.

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, to borrow or guaranty monies hereunder, as applicable, and
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of this Agreement and the
other Loan Documents to which it is a party, as applicable, and the transactions
contemplated therein, do not and will not (a) require any consent or approval of
any Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) in any material
respect, any provision of applicable law (including any Health Care Law),
(ii) the charter, by-laws or other organizational documents of such Loan Party
or (iii) (except as it relates to the documents governing the Prior Debt, each
of which will be terminated and/or paid on the Closing Date) any Material
Contract, or any material judgment, order or decree, which is binding upon any
Loan Party or any of its properties or (c) require, or result in, the creation
or imposition of any Lien on any asset of any Loan Party (other than Liens in
favor of Agent created pursuant to the Collateral Documents).

 

- 36 -



--------------------------------------------------------------------------------

5.3 Validity; Binding Nature.

Each of this Agreement and each other Loan Document to which any Loan Party is a
party, as applicable, is the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity and concepts of
reasonableness.

5.4 Financial Condition.

(a) The audited consolidated financial statements of Borrower and its
Subsidiaries for the Fiscal Year 2017, copies of each of which have been
delivered pursuant hereto, were prepared in accordance with GAAP and present
fairly in all material respects the consolidated financial condition of Borrower
and its Subsidiaries as at such dates and the results of its operations for the
periods then ended.

(b) The consolidated financial projections of Borrower and its Subsidiaries for
the period ending December 31, 2022 delivered to Agent and Lenders on or prior
to the Closing Date (i) were prepared by Borrower in good faith and (ii) were
prepared in accordance with assumptions for which Borrower believes it has a
reasonable basis, (it being understood that the projections are not a guaranty
of future performance and that actual results during the period covered by the
projections may materially differ from the projected results therein).

5.5 No Material Adverse Change.

Since June 30, 2017, there has been no material adverse change in the financial
condition, operations, assets, business or properties of Borrower and its
Subsidiaries taken as a whole.

5.6 Litigation.

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the knowledge of any
Responsible Officer of Borrower, threatened against any Loan Party that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. As of the Closing Date, other than any liability
incidental to such litigation or proceedings, no Loan Party has any material
Contingent Obligations not listed on Schedule 7.1 to the Disclosure Letter or
disclosed in the financial statements specified in Section 5.4(a) or in any
interim unaudited financial statements filed on Form 10-Q with the Securities
and Exchange Commission.

5.7 Ownership of Properties; Liens.

Borrower and each other Loan Party owns, or leases, as applicable, all of its
material properties and assets, tangible and intangible, of any nature
whatsoever necessary or used in the ordinary conduct of its business (including
Intellectual Property), free and clear of all Liens, except Permitted Liens and
as otherwise set forth on Schedule 5.7 to the Disclosure Letter.

5.8 Capitalization.

All issued and outstanding Equity Interests of Borrower and its Subsidiaries are
duly authorized, validly issued, fully paid, if a corporation, non-assessable,
and such securities were issued in compliance in all material respects with all
applicable state and federal laws concerning the issuance of securities.
Schedule 5.8 to the Disclosure Letter sets forth the authorized Equity Interests
of Borrower and each of its Subsidiaries as of the Closing Date as well as all
Persons owning more than ten percent (10%) of the outstanding Equity Interests
in each such Person as of the Closing Date.

 

- 37 -



--------------------------------------------------------------------------------

5.9 Pension Plans.

As of the Closing Date and unless otherwise disclosed to Agent in writing
thereafter, no Loan Party has a Pension Plan.

5.10 Investment Company Act.

No Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940.

5.11 No Default.

No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document or as a result
of any Loan Party entering into the Loan Documents to which it is a party.

5.12 Margin Stock.

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.

5.13 Taxes.

Each Loan Party has filed, or caused to be filed, all federal and state income,
and other material tax returns and reports, including any material foreign tax
returns and reports, required by law to have been filed by it and has paid all
federal and state income, and other material taxes and governmental charges,
including any material foreign taxes and governmental charges, thereby shown to
be owing, except any such taxes or charges (a) that are not delinquent or
(b) that are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP have been set aside on
its books.

5.14 Solvency.

On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds hereof, Borrower and the other
Loan Parties are, on a consolidated basis, Solvent.

5.15 Environmental Matters.

The on-going operations of Loan Parties comply in all respects with all
applicable Environmental Laws, except for non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result in
a Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations and registrations required under
any Environmental Law and necessary for its respective ordinary course
operations, and each Loan Party is in compliance with all material terms and
conditions thereof, except where the failure to obtain, maintain or comply would
not reasonably be expected to result in a Material Adverse Effect. (i) As of the
Closing Date and (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, as

 

- 38 -



--------------------------------------------------------------------------------

of the date of the Subsequent Term Loan made by Lenders pursuant to
Section 2.2.2, neither Borrower, any of its Subsidiaries nor any of their
respective properties or operations is subject to any outstanding written order
from or agreement with any federal, state, or local Governmental Authority, nor
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other environmental conditions or circumstances existing
with respect to any property, or arising from operations prior to the Closing
Date, owned, operated or conducted by any Loan Party that would reasonably be
expected to result in a Material Adverse Effect. As of the Closing Date, no Loan
Party owns or operates underground storage tanks.

5.16 Insurance.

Loan Parties and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate, as applicable. A true and
complete listing of such insurance as of the Closing Date, including issuers,
coverages and deductibles, is set forth on Schedule 5.16 to the Disclosure
Letter.

5.17 Information.

All written information (other than financial projections, estimates and other
forward-looking information, and information of a general economic or industry
specific nature) heretofore or contemporaneously herewith furnished in writing
by Borrower to Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby, taken as a whole, is, and
all written information hereafter furnished by or on behalf of Borrower to Agent
or any Lender pursuant hereto or in connection herewith, taken as a whole, will
be true and accurate in every material respect on the date as of which such
information, taken as a whole, is dated or certified, and none of such
information is or will be when furnished incomplete by omitting to state any
material fact necessary to make such information not misleading in any material
respect in light of the circumstances under which made (it being recognized by
Agent and Lenders that any projections and forecasts provided by Borrower are
based on good faith estimates and assumptions believed by Borrower to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

5.18 Intellectual Property; Products and Services.

(a) Schedule 5.18(a)(i) to the Disclosure Letter as of the Closing Date
accurately and completely lists all Registered Intellectual Property of a Loan
Party. Except as otherwise set forth on Schedule 5.18(a)(ii) hereto, each Loan
Party owns and possesses or has a license or other right to use all Intellectual
Property as is necessary for the conduct of, and material to, the business of
the Loan Parties, taken as a whole, without any infringement upon the
intellectual property rights of others, (x) in any material manner as of the
Closing Date and (y) except as could not reasonably be expected to result in a
Material Adverse Effect as of the date of the Subsequent Term Loan made by
Lenders pursuant to Section 2.2.2.

(b) Schedule 5.18(b)(i) as of the Closing Date accurately and completely lists
all Products, Material Services, and all Material Required Permits in relation
thereto, and Borrower has delivered to Agent a copy of all Required Permits as
of the date hereof requested by Agent..

 

- 39 -



--------------------------------------------------------------------------------

(c) With respect to any Material Product or Material Service being tested,
manufactured, marketed, sold, and/or delivered by Loan Parties, the applicable
Loan Party has received (or the applicable, authorized third parties have
received), and such Product or Service is the subject of, all Material Required
Permits needed in connection with the testing, manufacture, marketing, sale,
and/or delivery of such Product or Service by or on behalf of Loan Parties as
currently conducted. (i) As of the Closing Date and (ii) except as could not
reasonably be expected to result in a Material Adverse Effect, as of the date of
the Subsequent Term Loan made by Lenders pursuant to Section 2.2.2,, no Loan
Party has received any written notice from any applicable Governmental
Authority, specifically including the FDA and/or CMS, that such Governmental
Authority is conducting an investigation or review (other than a normal routine
scheduled inspection) of any Loan Party’s (x) manufacturing facilities,
laboratory facilities, the processes for such Product, or any related sales or
marketing activities and/or the Material Required Permits related to such
Product, and (y) laboratory facilities, the processes for such Services, or any
related sales or marketing activities and/or the Material Required Permits
related to such Services. There are no material deficiencies or violations of
applicable laws in relation to the manufacturing, processes, sales, marketing,
or delivery of such Product or Material Services and/or the Material Required
Permits related to such Product or Services, the effect of which could
reasonably be expected to adversely impact Aggregate Revenues in an material
respect, no Material Required Permit has been revoked or withdrawn, nor, to the
knowledge of any Responsible Officer of Borrower, has any such Governmental
Authority issued any written order or recommendation stating that the
development, testing, manufacturing, sales and/or marketing of such Product or
Services by or on behalf of Loan Parties should cease or be withdrawn from the
marketplace, as applicable, the effect of which could reasonably be expected to
adversely impact Aggregate Revenues in an material respect.

(d) Except as set forth on Schedule 5.18(b)(ii) to the Disclosure Letter,
(A) there have been no material adverse clinical test results in respect of any
Product since the date on which the applicable Loan Party acquired rights to
such Product, and (B) there have been no material product recalls or voluntary
product withdrawals from any market in respect of any Product since the date on
which the applicable Loan Party acquired rights to such Product, in each case,
(x) as of the Closing Date and (y) except as could not reasonably be expected to
result in a Material Adverse Effect as of the date of the Subsequent Term Loan
made by Lenders pursuant to Section 2.2.2.

(e) No Loan Party has experienced any significant failures in its manufacturing
of any Product which caused any reduction in Products sold (x) in any material
respects as of the Closing Date and (y) except as could not reasonably be
expected to result in a Material Adverse Effect as of the date of the Subsequent
Term Loan made by Lenders pursuant to Section 2.2.2.

5.19 [Reserved].

5.20 Labor Matters.

As of the Closing Date and unless otherwise disclosed to Agent in writing
thereafter, no Loan Party is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving any Loan Party that singly or in the aggregate would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of each Loan Party are not in violation in any
material respect of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters. Each Loan Party has fully and
timely made any and all social benefits and pension contributions and payments
required to be made by such Loan Party according to any applicable law or
agreement for which any failure to comply would reasonably be expected to have a
Material Adverse Effect.

 

- 40 -



--------------------------------------------------------------------------------

5.21 Material Contracts.

Except for the agreements set forth on Schedule 5.21 to the Disclosure Letter
(collectively, the “Material Contracts”), as of the Closing Date there are no
(i) employment agreements covering the management of any Loan Party,
(ii) collective bargaining agreements or other labor agreements covering any
employees of any Loan Party, (iii) agreements for managerial, consulting or
similar services to which any Loan Party is a party or by which it is bound,
(iv) agreements regarding any Loan Party, its assets or operations or any
investment therein to which such Loan Party and any of its equity holders are a
party, (v) patent licenses, trademark licenses, copyright licenses or other
lease or license agreements to which any Loan Party is a party, either as lessor
or lessee, or as licensor or licensee (other than widely-available software
subject to “shrink-wrap” or “click-through” software licenses), (vi)
distribution, marketing or supply agreements to which any Loan Party is a party,
(vii) customer agreements to which any Loan Party is a party, (viii) partnership
agreements pursuant to which any Loan Party is a partner, limited liability
company agreements pursuant to which any Loan Party is a member or manager, or
joint venture agreements to which any Loan Party is a party (in each case other
than the applicable Loan Parties’ organizational documents), (ix) real estate
leases (in each case with respect to any agreement of the type described in the
preceding clauses (i) through (ix) requiring payments or contributions in the
aggregate of more than $250,000 in any Fiscal Year), or (x) any other agreements
or instruments to which any Loan Party is a party, in each case the breach,
nonperformance or cancellation of which, would reasonably be expected to have a
Material Adverse Effect. Schedule 5.21 to the Disclosure Letter sets forth, with
respect to each real estate lease agreement to which any Loan Party is a party
as of the Closing Date, the address of the subject property. The consummation of
the transactions contemplated by the Loan Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
a Loan Party) which would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

5.22 Compliance with Laws; Health Care Laws.

(a) Laws Generally. Each Loan Party is in compliance with, and is conducting and
has conducted its business and operations in material compliance with the
requirements of all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.

(b) Health Care Laws. Without limiting the generality of clause (a) above:

(i) No Loan Party is in violation of any applicable Health Care Laws, except for
any such violation which would not reasonably be expected (either individually
or taken as a whole with any other violations) to have a Material Adverse
Effect.

(ii) (a) Each Loan Party (either directly or through one or more authorized
third parties) has all licenses, consents, certificates, permits,
authorizations, approvals, franchises, registrations, qualifications and other
rights from, and has made all declarations and filings with, all applicable
Governmental Authorities and self-regulatory authorities (each, an
“Authorization”) necessary to engage in the business conducted by it, except for
such Authorizations with respect to which the failure to have would not
reasonably be expected to have a Material Adverse Effect, and (b) no Responsible
Officer of any Loan Party has knowledge that any Governmental Authority is in
the process of or has commenced proceedings to limit, suspend or revoke any such
Authorization, except where the limitation, suspension or revocation of such
Authorization would not reasonably be expected to have a Material Adverse
Effect. All such Authorizations are valid and in full force and effect and such
Loan Party is in material compliance with the terms and conditions of all such
Authorizations and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Authorizations, except where failure to
be in such compliance or for an Authorization to be valid and in full force and
effect could not reasonably be expected to have a Material Adverse Effect.

 

- 41 -



--------------------------------------------------------------------------------

(iii) Each Loan Party has received and maintains accreditation in good standing
and without limitation or impairment by all applicable accrediting
organizations, to the extent required by applicable law or regulation (including
any foreign law or equivalent regulation), except where the failure to be so
accredited and in good standing without limitation would not reasonably be
expected to have a Material Adverse Effect.

(iv) Except where any of the following would not reasonably be expected to have
a Material Adverse Effect, no Loan Party has been, or to the knowledge of a
Responsible Officer has been threatened in writing to be, (i) excluded from
participation in federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) pursuant to 42 U.S.C. §1320a-7 or any related regulations, (ii)
“suspended” or “debarred” from selling products to the U.S. government or its
agencies pursuant to the Federal Acquisition Regulation, relating to debarment
and suspension applicable to federal government agencies generally (48 C.F.R.
Subpart 9.4), or other applicable laws or regulations, or (iii) made a party to
any other action by any Governmental Authority that would likely prohibit it
from selling Products to any governmental or other purchaser pursuant to any
Health Care Law.

(v) No Loan Party has received any written notice from the FDA, CMS, or any
other Governmental Authority with respect to, nor to the knowledge of any
Responsible Officer is there, any actual or pending investigation, inquiry, or
administrative or judicial action, hearing, or enforcement proceeding by the
FDA, CMS, or any other Governmental Authority against any Loan Party regarding
any violation of applicable law, except for such investigations, inquiries, or
administrative or judicial actions, hearings, or enforcement proceedings which,
individually and in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.23 Existing Indebtedness; Investments, Guarantees and Certain Contracts.

As of the Closing Date, no Loan Party (a) except as set forth on Schedule 7.1 to
the Disclosure Letter, has any outstanding Debt in excess of $25,000
individually and $50,000 in the aggregate, except Debt under the Loan Documents
and except for intercompany Debt, or (b) except as set forth on Schedule 7.10 to
the Disclosure Letter, owns or holds any equity or long-term debt investments
in, or has any outstanding advances to (other than trade credit extended in the
ordinary course of business) or any outstanding guarantees for the obligations
of any other Person (other than another Loan Party or a Subsidiary of a Loan
Party), in each case, with a value in excess of $25,000 individually and $50,000
in the aggregate.

5.24 Affiliated Agreements.

Except as set forth on Schedule 7.7, transactions, arrangements or contracts
otherwise permitted by Section 7.7 and employment agreements entered into with
employees, managers, officers and directors from time to time in the ordinary
course of business, there are no existing or proposed agreements, arrangements,
understandings or transactions between any Loan Party, on the one hand, and such
Loan Party’s Affiliates, on the other hand.

 

- 42 -



--------------------------------------------------------------------------------

5.25 Names; Locations of Offices, Records and Collateral; Deposit Accounts.

During the past five years preceding the Closing Date, no Loan Party has
conducted business under or used any name (whether corporate, partnership or
assumed) other than such names set forth on Schedule 5.25A to the Disclosure
Letter. Except as any Loan Party may change its legal name from time to time in
accordance with the Loan Documents, each Loan Party is the sole owner(s) of all
of its respective names listed on Schedule 5.25A to the Disclosure Letter, and
any and all business done and invoices issued in such names are such Loan
Party’s sales, business and invoices. Each Loan Party maintains as of the
Closing Date, and during the past five years preceding the Closing Date has
maintained, respective places of business only at the locations set forth on
Schedule 5.25B to the Disclosure Letter, and all books and records of Loan
Parties relating to or evidencing the Collateral are located in and at such
locations as of the Closing Date (other than (i) Deposit Accounts, securities
accounts, commodities accounts and other investment accounts, (ii) Collateral in
the possession of Agent, for the benefit of Lenders, and (iii) Collateral in
transit, out for repair or at customer locations in the ordinary course of
business). Schedule 7.14 to the Disclosure Letter lists all of Loan Parties’
Deposit Accounts (including all Exempt Accounts) as of the Closing Date. As of
the Closing Date, all of the tangible Collateral is located exclusively within
the United States.

5.26 Non-Subordination.

The payment and performance of the Obligations by Loan Parties are not
subordinated in any way to any other obligations of such Loan Parties or to the
rights of any other Person.

5.27 Broker’s or Finder’s Commissions.

Except as set forth in Schedule 5.27 to the Disclosure Letter, no broker’s,
finder’s or placement fee or commission will be payable to any broker or agent
engaged by any Loan Party or any of its officers, directors or agents with
respect to the Loan or the transactions contemplated by this Agreement except
for fees payable to Agent and Lenders.

5.28 Anti-Terrorism; OFAC.

(a) No Loan Party nor any Person controlling or controlled by a Loan Party, nor,
to the knowledge of any Responsible Officer of Borrower, any Person having a
beneficial interest in a Loan Party, nor any Person for whom a Loan Party is
acting as agent or nominee in connection with this transaction (1) is a Person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001, Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (2) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such Person in any manner violative of Section 2
of such executive order, or (3) is a Person on the list of Specially Designated
Nationals and Blocked Persons or is in violation of the limitations or
prohibitions under any other OFAC regulation or executive order.

(b) No part of the proceeds of the Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

- 43 -



--------------------------------------------------------------------------------

5.29 Security Interest.

Each Loan Party has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority (subject to Permitted
Liens) security interest and Lien on the Collateral pursuant to this Agreement
and the other Loan Documents, as applicable, subject to the following sentence.
Upon the execution and delivery of this Agreement and the other Loan Documents,
and upon the filing of the necessary UCC financing statements and the IP
Security Agreement, the delivery of control agreements with respect to Deposit
Accounts (other than Exempt Accounts) and/or delivery of the necessary
certificates evidencing any equity interest, together with stock powers, without
any further action, Agent will have a good, valid and first priority (subject to
Permitted Liens) perfected Lien and security interest in the Collateral that can
be perfected by such actions, for the benefit of Lenders.

5.30 Survival.

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive until Payment in
Full of the Obligations (and will survive, for the avoidance of doubt, the
execution and delivery of this Agreement, the closing and the making of the
Loan).

Section 6 Affirmative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, it will:

6.1 Information.

Furnish to Agent (which shall furnish to each Lender):

6.1.1 Annual Report.

Promptly when available and in any event within ninety (90) days after the close
of each Fiscal Year: (a) a copy of the annual audited report of Borrower and its
Subsidiaries for such Fiscal Year, including therein (i) a consolidated balance
sheet and statement of earnings and cash flows of Borrower and its Subsidiaries
as at the end of and for such Fiscal Year, certified without qualification
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by Borrower’s
independent certified public accountants or to the extent any such qualification
results solely form a current maturity of the Loans) by Deloitte Touche Tohmatsu
Limited or another independent auditor of recognized standing selected by
Borrower and reasonably acceptable to Agent (for purposes of clarity, a “going
concern” statement or explanatory note shall not be a qualification for purposes
of any audited reports delivered prior to the Fiscal Year ending June 2019), and
(ii) a comparison with the previous Fiscal Year; and (b) upon Agent’s reasonable
request, a consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such Fiscal Year and consolidated statements of earnings and cash flows
for Borrower and its Subsidiaries for such Fiscal Year, together with a
comparison of actual results for such Fiscal Year with the budget for such
Fiscal Year, certified by a Responsible Officer of Borrower.

 

- 44 -



--------------------------------------------------------------------------------

6.1.2 Interim Reports.

(a) Promptly when available and in any event within forty-five (45) days after
the end of each Fiscal Quarter, unaudited consolidated balance sheets of
Borrower and its Subsidiaries as of the end of such Fiscal Quarter together with
a comparison as of the end of the previous Fiscal Year, together with a
consolidated statement of earnings for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter and a consolidated statement of cash flows for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year (which may be in preliminary form), certified by a
Responsible Officer of Borrower.

(b) (i) Together with each such quarterly report to be delivered pursuant to
clause (a) above (other than the last Fiscal Quarter of any Fiscal Year),
Borrower shall provide to Agent a written statement of Borrower’s management
setting forth a summary discussion of Borrower’s financial condition, changes in
financial condition and results of operations, which may be included in the Form
10-Q and or Form 10-K, as applicable, filed with the Securities and Exchange
Commission, (ii) together with each such quarterly report to be delivered
pursuant to clause (a) above, Borrower shall deliver to Agent a copy of each
material written demand, notice or document received by it that questions or
calls into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables for all Loan Parties, and
(iii) together with each such annual report to be delivered pursuant to
Section 6.1.1 above, Borrower shall provide to Agent updated Schedules 5.16,
5.18(a)(i), 5.18(b)(i) and 5.21 to Disclosure Letter, as applicable, setting
forth any changes to the disclosures set forth in such schedules as most
recently provided to Agent or, as applicable, a written statement of Borrower’s
management stating that there have been no changes to such disclosures as most
recently provided to Agent.

(c) Documents required to be delivered pursuant to Section 6.1.1 or 6.1.2(a),
6.1.2(b)(i), 6.1.5 or Section 6.1.10 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Annex II, or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided, that: Borrower
shall notify the Agent (by facsimile or electronic mail) of the posting of any
such documents and if requested by the Agent or any Lender, provide to the Agent
or such Lender by electronic mail electronic versions (i.e., soft copies) of
such documents. The Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by Borrower with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

6.1.3 Revenue-Based Payment Reconciliation.

Upon Agent’s reasonable request Borrower shall furnish to Agent, a report, in
form reasonably acceptable to Agent, reconciling the revenue reported by
Borrower to Agent during any reporting period to the Aggregate Revenue reported
by Borrower hereunder for such period and the amount of Revenue-Based Payment(s)
made by Borrower in connection with such period(s).

 

- 45 -



--------------------------------------------------------------------------------

6.1.4 Compliance Certificate.

Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of quarterly statements pursuant to
Section 6.1.2, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of delivery and corresponding to such annual report
or such quarterly statements, and signed by a Responsible Officer of Borrower,
containing a computation showing compliance with Section 7.13 and a statement to
the effect that such officer has not become aware of any Event of Default or
Default that exists or, if there is any such event, describing it and the steps,
if any, being taken to cure it.

6.1.5 Reports to Governmental Authorities and Shareholders.

To the extent not publicly available on the Securities and Exchange Commission’s
EDGAR system, or any successor thereto, promptly upon the filing or sending
thereof, copies of (a) all regular, periodic or special reports of each Loan
Party filed with any Governmental Authority, (b) all registration statements (or
such equivalent documents) of each Loan Party filed with any Governmental
Authority and (c) all proxy statements or other communications made to the
holders of Borrower’s Equity Interests generally, in each case, other than those
reports, statements or other communications that are administrative or
ministerial in nature.

6.1.6 Notice of Default; Litigation.

Promptly upon any Responsible Officer of Borrower becoming aware of any of the
following, written notice describing the same and the steps being taken by
Borrower or the applicable Loan Party affected thereby with respect thereto:

(a) the occurrence of an Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by Borrower to Lenders which has been instituted or, to the
knowledge of any Responsible Officer of Borrower, is threatened in writing
against Borrower or any other Loan Party or to which any of the properties of
any thereof is subject, which in any case would reasonably be expected to have a
Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that Borrower or any other
Loan Party furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of Borrower
or any other Loan Party with respect to any post-retirement welfare plan
benefit, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the IRC, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;

(d) any cancellation or material adverse change in any insurance maintained by
Borrower or any other Loan Party;

 

- 46 -



--------------------------------------------------------------------------------

(e) any other event (including (i) any violation of any law, including any
Environmental Law, or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect; or

(f) to the extent that it would reasonably be expected to result in a Material
Adverse Effect (i) any suspension, revocation, cancellation or withdrawal of an
Authorization required for Borrower or any other Loan Party, is threatened in
writing or there is any basis for believing that such Authorization will not be
renewable upon expiration or will be suspended, revoked, cancelled or withdrawn,
(ii) Borrower or any other Loan Party enters into any consent decree or order
pursuant to any Health Care Law, or becomes a party to any judgment, decree or
judicial or administrative order pursuant to any Health Care Law, (iii) receipt
of any written notice or other written communication from the FDA, CMS, or any
other applicable Governmental Authority alleging non-compliance with any
applicable Health Care Law, (iv) the occurrence of any violation of any
applicable Health Care Law by Borrower or any of the other Loan Parties in the
development or provision of Services, and record keeping and reporting to the
FDA or CMS that could reasonably be expected to require or lead to an
investigation, corrective action or enforcement, regulatory or administrative
action, (v) the occurrence of any civil or criminal proceedings relating to
Borrower or any of the other Loan Parties or any of their respective employees,
which involve a matter within or related to the FDA’s or CMS’ jurisdiction,
(vi) any officer, employee or agent of Borrower or any of the other Loan Parties
is convicted of any crime or has engaged in any conduct for which debarment is
mandated or permitted by 21 U.S.C. § 335a, or (vii) any officer, employee or
agent of Borrower or any of the other Loan Parties has been convicted of any
crime or engaged in any conduct for which such Person could be excluded from
participating in any federal, provincial, state or local health care programs
under Section 1128 of the Social Security Act or any similar law or regulation.

6.1.7 Management Report.

Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual audit or interim review made by such auditors of the
books of Borrower or any other Loan Party.

6.1.8 Projections.

As soon as practicable, and in any event not later than sixty (60) days after
the commencement of each Fiscal Year (each, a “Subject Fiscal Year”), financial
projections of revenues and EBITDA for Borrower and the Subsidiaries (i) on a
quarterly basis for such Subject Fiscal Year and the next two (2) Fiscal
Quarters immediately following such Subject Fiscal Year (such six (6) Fiscal
Quarter Period, a “Subject Period”), (ii) on a quarterly basis for the next two
(2) Fiscal Quarters immediately following such Subject Period and (iii) on an
annual basis for the second Fiscal Year following such Subject Fiscal Year,
prepared in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer (or other
executive or financial officer) of Borrower on behalf of Borrower to the effect
that (a) such projections were prepared by them in good faith, (b) Borrower
believes that it has a reasonable basis for the assumptions contained in such
projections as of the time such assumptions were made and (c) such projections
have been prepared in accordance with such assumptions. For the avoidance of
doubt, Agent and the Lenders acknowledge and agree that the financial
projections delivered pursuant to clauses (ii) and (iii) above are being
delivered by Borrower solely for informational purposes and will not be used in
any determination of the financial covenants set forth in Sections 7.13.2 and
7.13.3.

 

- 47 -



--------------------------------------------------------------------------------

6.1.9 Updated Schedules to Guarantee and Collateral Agreement.

Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).

6.1.10 Other Information.

From time to time as Agent reasonably requests, Borrower shall promptly deliver
or shall cause to be delivered to Agent:

(a) copies of any reports, statements or written materials (other than routine
or ministerial communications (electronic or otherwise) between Borrower or its
Affiliates and such entities that are not material in nature) in relation to any
Material Contract;

(b) such other information concerning Borrower and any other Loan Party as Agent
may reasonably request;

(c) copies of all material communication as well as other material documents
received by Loan Parties or any of their Subsidiaries from the FDA, CMS, DEA, or
any other Governmental Authority; and

(d) copies of (x) any notices or other written communications relating to any
breach, default, or event of default with respect to any Debt listed on Schedule
7.1 to the Disclosure Letter and (y) any other material modifications or
amendments entered into in relation to any Debt listed on Schedule 7.1 to the
Disclosure Letter.

6.2 Books; Records; Inspections.

Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time and with reasonable notice), Agent or
any representative thereof to inspect the properties and operations of Borrower
or any other Loan Party; and permit, and cause each other Loan Party to permit,
at any reasonable time and with reasonable notice (or at any time without notice
if an Event of Default exists), Agent (accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof and to the extent such
discussion is not in respect of the results of the annual audit or the
restatement of any such annual audit, a representative of the Borrower shall be
provided a reasonable opportunity to participate in any such discussion), and to
examine (and, at the expense of Borrower or the applicable Loan Party, photocopy
extracts from) any of its books or other records; and permit, and cause each
other Loan Party to permit, (at any reasonable time and with reasonable notice)
Agent and its representatives to inspect the Collateral and other tangible
assets of Borrower or Loan Party, and to inspect, audit, check and make copies
of and extracts from the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to any
Collateral; provided, however, so long as no Event of Default exists, only Agent
may exercise rights under this Section 6.2 and the Agent shall not exercise such
rights more often than one (1) time in any Fiscal Year. All such visits and
examinations pursuant to this Section 6.2 shall comply with the Borrower’s or
its Subsidiaries’ policies and protocols for safety for

 

- 48 -



--------------------------------------------------------------------------------

visitors to its facilities, including visits to any manufacturing areas.
Notwithstanding anything to the contrary in this Section 6.2 or any other
provision of the Loan Documents, none of the Borrower nor any of its
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) in respect of which disclosure to the Agent or a Lender
(or its respective representatives or contractors) is prohibited by law,
fiduciary duty or third-party contractual obligations (not created in
contemplation thereof), or would violate any of its obligations with respect to
the privacy or confidentiality of patient information or (b) is subject to
attorney-client or similar privilege or constitutes attorney work product;
provided, that, in each case, Borrower shall notify Agent of such prohibition or
privilege.

6.3 Conduct of Business; Maintenance of Property; Insurance.

(a) Borrower shall, and shall cause each other Loan Party to, (i) conduct its
business in accordance with its current business practices or otherwise as it
may determine in its reasonable business judgment, (ii) engage principally in
the same or similar lines of business substantially as heretofore conducted or
any business reasonably related or incidental thereto or which constitutes a
reasonable extension or expansion thereof, (iii) collect the Royalties in the
ordinary course of business or otherwise as it may determine in its reasonable
business judgment, (iv) maintain all of its material Collateral used or useful
in its business in good repair, working order and condition (normal wear and
tear and casualty and condemnation events excepted and except as may be disposed
of in accordance with the terms of the Loan Documents), (v) from time to time to
make all necessary repairs, renewals and replacements to the Collateral required
for the conduct of Borrower and Loan Parties business in accordance with its
current business practices; (vi) maintain and keep in full force and effect all
material Permits and qualifications to do business and good standing in its
jurisdiction of formation and each other jurisdiction in which the ownership or
lease of property or the nature of its business makes such Permits or
qualification necessary and in which failure to maintain such Permits or
qualification could reasonably be expected to be, have or result in a Material
Adverse Effect; (vii) remain in good standing and maintain operations in all
jurisdictions in which it is currently located, except where the failure to
remain in good standing or maintain operations would not reasonably be expected
to be, have or result in a Material Adverse Effect, and (viii) maintain, comply
with and keep in full force and effect all Intellectual Property and Permits
necessary to conduct its business, except in each case where the failure to
maintain, comply with or keep in full force and effect could not reasonably be
expected to be, have or result in a Material Adverse Effect.

(b) Borrower shall keep, and cause each other Loan Party to keep, all property
necessary in the business of Borrower or each other Loan Party in good working
order and condition, ordinary wear and tear and casualty and condemnation events
excepted.

(c) Borrower shall maintain, and cause each other Loan Party to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is (i) customarily maintained by Persons operating in the same
geographical region as Borrower that are (A) subject to any applicable Health
Care Laws, or (B) otherwise delivering to customers products or services similar
to the Services (in each case, as determined by Agent in its reasonable
discretion), and (ii) otherwise in form, substance, and amounts acceptable to
Agent in its reasonable discretion; provided that in any event, such insurance
shall, unless the Agent otherwise agrees, insure against all risks and
liabilities of the type insured against as of the Closing Date and shall have
insured amounts (other than in the case of casualty or property insurance) no
less than, and deductibles no higher than, those amounts provided for as of the
Closing Date; provided further, that, Agent agrees the insurance maintained by
Borrower on the Closing Date is acceptable. Upon request of Agent, Borrower
shall furnish to Agent or such Lender a certificate setting forth in reasonable
detail the

 

- 49 -



--------------------------------------------------------------------------------

nature and extent of all insurance maintained by Borrower and each other Loan
Party. Borrower shall cause each issuer of an insurance policy in respect of
property or casualty or general liability insurance to provide Agent with an
endorsement (x) showing Agent as a lender’s loss payee with respect to each
policy of property or casualty insurance and naming Agent as an additional
insured with respect to each policy of general liability insurance promptly upon
request by Agent, (y) providing that the insurance carrier will endeavor to give
at least thirty (30) days’ prior written notice to Borrower and Agent (or ten
(10) days’ prior written notice if the Agent consents to such shorter notice)
before the termination or cancellation of the policy prior to the expiration
thereof and (z) reasonably acceptable in all other respects to Agent.
Notwithstanding the foregoing, so long as no Event of Default exists, Borrower
and its Subsidiaries may retain all or any portion of the proceeds of any
insurance of Borrower and its Subsidiaries (and Agent shall promptly remit to
Borrower or the applicable Subsidiary any proceeds with respect to such
insurance received by Agent).

(d) Unless Borrower provides Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent (upon reasonable advance notice to
Borrower) may purchase insurance at Borrower’s expense to protect Agent’s and
Lenders’ interests in the Collateral. This insurance shall protect Borrower’s
and each other Loan Party’s interests. The coverage that Agent purchases shall
pay any claim that is made against Borrower or any other Loan Party in
connection with the Collateral. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement. If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the reasonable costs of that insurance, including interest and
any other charges that may be imposed with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance, and such
costs of the insurance may be added to the principal amount of the Loans owing
hereunder.

6.4 Compliance with Laws; Payment of Taxes and Liabilities.

(a) Comply, and cause each other Loan Party to comply, in all material respects
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits, except where failure to comply would not reasonably be
expected to have a Material Adverse Effect; (b) without limiting clause
(a) above, ensure, and cause each other Loan Party to ensure, that no person who
Controls a Loan Party is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations, (d) file, or cause
to be filed, all federal and state income, and other material tax returns,
including any material foreign tax returns and reports, and reports required by
law to be filed by any Loan Party, and (e) pay, and cause each other Loan Party
to pay, prior to delinquency, all federal and state income and other material
taxes and other material governmental charges, including any material foreign
taxes and governmental charges, against it or any of its property, as well as
material claims of any kind which, if unpaid, could become a Lien (other than a
Permitted Lien) on any of its property; provided that the foregoing shall not
require Borrower or any other Loan Party to pay any such tax, charge or claim so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP. For purposes of this Section 6.4, “Control”
shall mean, when used with respect to any Person, (x) the direct or indirect
beneficial ownership of fifty-one percent (51%) or more of the outstanding
Equity Interests of such Person or (y) the power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

- 50 -



--------------------------------------------------------------------------------

6.5 Maintenance of Existence.

Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

6.6 Employee Benefit Plans.

Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $250,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.

6.7 Environmental Matters.

Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets owned, leased or operated by Borrower or any other Loan Party, Borrower
shall cause, or direct the applicable Loan Party to cause, the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as is necessary to comply in all material respects
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, except to the
extent the failure to do so would not be reasonably expected to result in a
Material Adverse Effect, Borrower shall, and shall cause each other Loan Party
to, comply with each valid Federal or state judicial or administrative order
requiring the performance at any real property by Borrower or any other Loan
Party of activities in response to the release or threatened release of a
Hazardous Substance.

6.8 Further Assurances.

Take, and cause each other Loan Party to take, such actions as are necessary or
as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower, Icon and each
Wholly-Owned Domestic Subsidiary of Borrower (other than any Excluded
Subsidiary) in accordance with the other provisions of this Agreement and the
provisions of any Collateral Documents (as well as (i) 100% of the issued and
outstanding Equity Interests of each Wholly-Owned Domestic Subsidiary (other
than any Foreign Subsidiary Holding Company) and (ii)(x) 65% (or such greater
percentage that, due to a change in an applicable law after the Closing Date,
(A) could not reasonably be expected to cause the undistributed earnings of such
Wholly-Owned Foreign Subsidiary or Foreign Subsidiary Holding Company as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Subsidiary’s United States parent and (B) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and (y) 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)), in each Wholly-Owned Foreign Subsidiary and Foreign
Subsidiary Holding Company, in each case, directly owned by a Loan Party) and
guaranteed by Icon and all of the other Domestic Subsidiaries of Borrower (other
than any Excluded Subsidiary) existing as of, or immediately following as it
relates to Icon, the Closing Date (including, promptly upon the acquisition or
creation thereof, any Wholly-Owned Domestic Subsidiary of Borrower (other than
any Excluded Subsidiary) acquired or created after the

 

- 51 -



--------------------------------------------------------------------------------

Closing Date, and in any event no later than thirty (30) days after the date
such Subsidiary was acquired or created), in each case including (a) the
execution and delivery of a joinder to the Guarantee and Collateral Agreement in
the form attached thereto, mortgages and deeds of trust in respect of any real
property with a fair market value in excess of $1,000,000 owned by a Loan Party,
financing statements and other documents reasonably required by Agent, and the
filing or recording of any of the foregoing; (b) the delivery of certificated
securities (if any) and other Collateral with respect to which perfection is
obtained by possession as required by Agent but excluding the requirement for
the Loan Parties to execute and deliver any Excluded Collateral as defined in
the Guarantee and Collateral Agreement; and (c) using commercially reasonable
efforts to obtain and deliver executed Collateral Access Agreements in relation
to any domestic location where Collateral with a value in excess of $250,000 is
held or otherwise stored from time to time.

6.9 Compliance with Health Care Laws.

(a) Without limiting or qualifying Section 6.4 or any other provision of this
Agreement, Borrower will comply, and will cause each other Loan Party and each
Subsidiary of Borrower to comply, in all material respects with all applicable
Health Care Laws relating to the operation of such Person’s business, except
where failure to comply would not reasonably be expected to have a Material
Adverse Effect.

(b) Borrower will, and will cause each other Loan Party and each Subsidiary to:

(i) Keep in full force and effect all Authorizations required to operate such
Person’s business under applicable Health Care Laws and maintain any other
qualifications necessary to conduct, arrange for, administer, provide services
in connection with or receive payment for all applicable Services, except to the
extent such failure to keep in full force and effect or maintain would not
reasonably be expected to have a Material Adverse Effect.

(ii) Promptly furnish or cause to be furnished to the Agent, with respect to
matters that could reasonably be expected to have a Material Adverse Effect,
(w) copies of all material reports of investigational/inspectional observations
issued to and received by the Loan Parties or any of their Subsidiaries, and
issued by any Governmental Authority relating to such Person’s business,
(x) copies of all material establishment investigation/inspection reports
(including, but not limited to, FDA Form 483’s) issued to and received by Loan
Parties or any of their Subsidiaries and issued by any Governmental Authority,
(y) copies of all material warning and untitled letters as well as other
material documents received by Loan Parties or any of their Subsidiaries from
the FDA, CMS, DEA, or any other Governmental Authority relating to or arising
out of the conduct applicable to the business of the Loan Parties or any of
their Subsidiaries that asserts past or ongoing lack of compliance with any
Health Care Law or any other applicable foreign, federal, state or local law or
regulation of similar import and (z) notice of any material investigation or
material audit or similar proceeding by the FDA, DEA, CMS, or any other
Governmental Authority.

(iii) Promptly furnish or cause to be furnished to the Agent, with respect to
matters that would reasonably be expected to have a Material Adverse Effect, (in
such form as may be reasonably required by Agent) copies of all non-privileged
reports, correspondence, pleadings and other communications relating to any
matter that could lead to the loss, revocation or suspension (or threatened
loss, revocation or suspension) of any material Authorization or of any material
qualification of any Loan Party or Subsidiary; provided that any internal
reports to a Person’s compliance “hot line” which are promptly investigated and
determined to be without merit need not be reported.

 

- 52 -



--------------------------------------------------------------------------------

(iv) Promptly furnish or cause to be furnished to the Agent notice of all
material fines or penalties imposed by any Governmental Authority under any
Health Care Law against any Loan Party or any of its Subsidiaries.

(v) Promptly furnish or cause to be furnished to the Agent notice of all
material allegations by any Governmental Authority (or any agent thereof) of
fraudulent activities of any Loan Party or any of its Subsidiaries in relation
to the provision of clinical research or related services.

Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law, regulation, or guidance.

6.10 Cure of Violations.

If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.

6.11 Corporate Compliance Program.

Maintain, and will cause each other Loan Party to maintain on its behalf, a
corporate compliance program with respect to the material operations of the
business and shall notify Agent no later than the date required to deliver a
Compliance Certificate pursuant to Section 6.1.4 of the implementation of any
such new corporate compliance program . Until the Obligations have been Paid in
Full, Borrower will modify such corporate compliance program from time to time
(and cause the other Loan Parties and their Subsidiaries to modify their
respective corporate compliance programs) as may be reasonable to attempt to
ensure continuing compliance in all material respects with all material
applicable laws, ordinances, rules, regulations and requirements (including, in
all applicable material respects, any material Health Care Laws). Subject to the
limitations set forth in Section 6.2, Borrower will permit Agent and/or any of
its outside consultants to review such corporate compliance programs from time
to time upon reasonable notice and during normal business hours of Borrower.

6.12 [Reserved].

Section 7 Negative Covenants.

Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:

7.1 Debt.

Not, and not permit any Subsidiary to, create, incur, assume or suffer to exist
any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

 

- 53 -



--------------------------------------------------------------------------------

(b) Debt with respect to outstanding letters of credit, banker’s acceptances or
similar instruments posted in the ordinary course of business, provided the
outstanding principal amount of such Indebtedness shall not exceed $500,000 in
the aggregate at any time;

(c) Debt in respect of obligations relating to corporate credit cards, purchase
cards or bank card products, not to exceed $250,000 in the aggregate at any one
time outstanding;

(d) Debt of the type described in (and which may be unsecured or secured by
Liens permitted by) Section 7.2(b), Section 7.2(d) or Section 7.2(e) and
extensions, renewals and re-financings thereof; provided that the aggregate
amount of all such Debt permitted under Section 7.2(d) at any time outstanding
shall not exceed $250,000;

(e) Debt with respect to any Hedging Obligations incurred for bona fide hedging
purposes and not for speculation;

(f) Debt (i) arising from customary agreements for indemnification related to
sales of goods, licensing of intellectual property or adjustment of purchase
price or similar obligations in any case incurred in connection with the
acquisition or disposition of any business, assets or Subsidiary of Borrower
otherwise permitted hereunder, (ii) representing deferred compensation to
employees of any Loan Party or their Subsidiaries incurred in the ordinary
course of business, or (iii) representing customer deposits and advance payments
received in the ordinary course of business from customers for goods purchased
in the ordinary course of business;

(g) Debt with respect to cash management obligations and other Debt in respect
of automatic clearing house arrangements, netting services, overdraft protection
and similar arrangements, in each case incurred in the ordinary course of
business;

(h) Debt incurred in connection with surety bonds, performance bonds or letters
of credit for worker’s compensation, unemployment compensation and other types
of social security and otherwise in the ordinary course of business or referred
to in Section 7.2(e);

(i) Debt described on Schedule 7.1 to the Disclosure Letter as of the Closing
Date, and any extension or renewal thereof so long (i) as the principal amount
thereof is not increased (other than by an amount equal to unpaid interest and
premiums thereon, including tender premium, and any underwriting discounts,
fees, commissions and expenses associated with such extension, refinancing,
renewal or replacement), (ii) as the terms and conditions of such extension,
renewal or refinancing are, taken as a whole, not materially less favorable than
the original Debt and (iii) as to such extension or renewal, no additional
collateral or other additional form of security is granted by Borrower or any
Loan Party in connection therewith;

(j) intercompany Indebtedness permitted under Section 7.10;

(k) Indebtedness constituting obligations in respect of working capital
adjustment requirements under the agreements used to consummate the Closing Date
Acquisition, a Permitted Acquisition or other Investment permitted under
Section 7.10;

(l) Permitted Convertible Bond Indebtedness;

(m) Guarantees of Debt otherwise permitted under this Section 7.1;

 

- 54 -



--------------------------------------------------------------------------------

(n) Indebtedness owed to any Person in respect of the purchase price for
property, casualty, liability, or other insurance to any Loan Party or to any of
their Subsidiaries, or to a premium finance company with respect only to such
insurance premiums; and

(o) other unsecured Debt (which for further clarity shall exclude accounts
payable and other current liabilities incurred by Loan Parties and their
Subsidiaries in the ordinary course of business), in addition to the Debt listed
above, in an aggregate outstanding amount not at any time exceeding $250,000.

7.2 Liens.

Not, and not permit any Subsidiary to, create or permit to exist any Lien on any
of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and with respect to which no execution or other
enforcement has occurred;

(b) Liens arising in the ordinary course of business (including without
limitation (i) Liens of carriers, warehousemen, mechanics, landlords and
materialmen and other similar Liens imposed by law and (ii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA that secure an amount in
excess of $250,000) or in connection with surety bonds, bids, tenders,
performance bonds, trade contracts not for borrowed money, licenses, statutory
obligations and similar obligations) for sums not overdue or being diligently
contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and with respect to which no execution or other
enforcement of which is effectively stayed;

(c) Liens described on Schedule 7.2 to the Disclosure Letter as of the Closing
Date (other than Liens being released at the closing under this Agreement) and
the replacement, extension or renewal of any Lien permitted by this clause
(c) upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof other than by an amount equal to unpaid interest and premiums
thereon, including tender premium, and any underwriting discounts, fees,
commissions and expenses associated with such extension, refinancing, renewal or
replacement);

(d) (i) Liens arising in connection with Capital Leases (and attaching only to
the property being leased), (ii) Liens on any property securing debt incurred
for the purpose of financing all or any part of the cost of acquiring or
improving such property, including, in the case each of the foregoing clauses
(i) and (ii), any such Liens assumed in connection with an Investment permitted
pursuant to Section 7.10; provided that any such Lien (not assumed in connection
with an Investment permitted pursuant to Section 7.10) attaches to such property
within one hundred-eighty (180) days of the acquisition or improvement thereof
and attaches solely to the property so acquired or improved, and (iii) the
replacement, extension or renewal of a Lien permitted by one of the foregoing
clauses (i) or (ii) in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof other than by an amount equal to unpaid interest and
premiums thereon, and any underwriting discounts, fees, commissions and expenses
associated with such extension, refinancing, renewal or replacement);

 

- 55 -



--------------------------------------------------------------------------------

(e) Liens relating to litigation bonds and attachments, appeal bonds, judgments
and other similar Liens arising in connection with any judgment or award that is
not an Event of Default hereunder;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of Borrower or any Subsidiary;

(g) Liens arising under the Loan Documents;

(h) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license, lease, sublicense or sublease agreement entered into in the normal
course of business, only to the extent limited to the item licensed or leased;

(i) (x) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (y) customary set off
rights or similar rights and remedies of deposit banks or securities
intermediaries with respect to deposit accounts or securities account maintained
at such deposit banks or securities intermediary or which are contained in
standard agreements for the opening of an account with a bank or securities
intermediary;

(j) Liens arising from precautionary filings of financing statements under the
Uniform Commercial Code or similar legislation of any applicable jurisdiction in
respect of operating leases permitted hereunder and entered into by a Loan Party
or their Subsidiaries in the ordinary course of business;

(k) Liens attaching to cash earnest money deposits in connection with any letter
of intent or purchase agreement permitted hereunder or indemnification other
post-closing escrows or holdbacks;

(l) Liens incurred with respect to Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;

(m) (i) Liens to secure obligations of a Loan Party to another Loan Party and
(ii) Liens to secure obligations of a Subsidiary (other than a Loan Party) to
another Subsidiary or Loan Party;

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;

(o) Liens on cash and Cash Equivalents securing Debt permitted under
Section 7.1(b), in an aggregate principal amount not to exceed $500,000
outstanding at any one time;

(p) Liens on cash collateral in an aggregate principal amount not to exceed
$250,000 outstanding at any one time pledged to secure (i) Debt in respect of
corporate credit cards, purchase cards or bank card products permitted pursuant
to Section 7.1(c) and (ii) Debt of the type permitted by Section 7.1(g);

(q) Liens of sellers of goods to Borrower and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

- 56 -



--------------------------------------------------------------------------------

(r) Permitted Licenses;

(s) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of business, to secure payment of customs duties in
connection with the importation of goods;

(t) pledges and deposits in the ordinary course of business securing liability
to insurance carriers providing property, casualty or liability insurance to
Borrower or any Subsidiary (including obligations in respect of letters of
credit or bank guarantees for the benefit of such insurance carriers);

(u) any Lien arising under conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
provided that such Lien attaches only to the goods subject to such sale, title
retention, consignment or similar arrangement;

(v) to the extent constituting a Lien, cash escrow arrangements securing
indemnification obligations associated with the Closing Date Acquisition, a
Permitted Acquisition or any other Investment permitted under Section 7.10;

(w) rights of first refusal, voting, redemption, transfer or other restrictions
(including call provisions and buy-sell provisions) with respect to the Equity
Interests of any Joint Venture or other Persons that are not Subsidiaries; and

(x) other Liens not securing Debt, in an aggregate amount not to exceed $50,000
outstanding at any one time.

7.3 Dividends; Redemption of Equity Interests.

Not (a) declare, pay or make any dividend or distribution on any Equity
Interests, (b) apply any of its funds, property or assets to the acquisition,
redemption or other retirement of any Equity Interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such other than in
compliance with Section 7.7 hereof, or (d) make any payment of any management,
service or related or similar fee to any Affiliate or holder of Equity Interests
of Borrower other than in compliance with Section 7.7 hereof, in each case of
the foregoing other than:

(i) (x) each Subsidiary that is a Loan Party may make dividends or distributions
to any Loan Party, and (y) each Subsidiary that is not a Loan Party may make
dividends or distributions to a Loan Party and to another Subsidiary that is not
a Loan Party and pro rata dividends or distributions to minority stockholders of
any such Subsidiary;

(ii) Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Qualified Capital Stock of such Person
(including in connection with the conversion of Permitted Convertible Bond
Indebtedness or Equity Interests of the Parent);

(iii) (x) Borrower may make cashless repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants of such Equity Interests or
upon the exercise of other Equity Interests issued under the Existing Stock
Incentive Plans, to represent a portion of the exercise price of such options or
warrants or other Equity Interests and (y) Borrower may

 

- 57 -



--------------------------------------------------------------------------------

acquire (or withhold) its Equity Interests pursuant to any employee stock option
or similar plan (including the Existing Stock Incentive Plans) in satisfaction
of withholding or similar taxes payable by any present or former officer,
employee, director or member of management and Borrower may make deemed
repurchases in connection with the exercise of stock options or upon the
exercise of other Equity Interests issued under the Existing Stock Incentive
Plans;

(iv) Borrower may make payments of cash in lieu of fractional shares of Equity
Interests arising out of stock dividends, splits or combinations in connection
with exercises or conversions of options, warrants and other convertible
securities;

(v) Borrower and each Subsidiary may effect the distribution of rights pursuant
to any shareholder rights plan, a rights offering or the redemption of such
rights for nominal consideration in accordance with the terms of any shareholder
rights plan or a rights offering;

(vi) Borrower and each Subsidiary may make any payment of premium to a
counterparty under a Permitted Bond Hedge Transaction in accordance with the
definition thereof;

(vii) Borrower and each Subsidiary may make payments to redeem or repurchase the
Equity Interests held by any minority shareholder (x) in any Joint Venture or
Subsidiary that is not a Wholly-Owned Subsidiary (other than Icon), in each
case, to the extent such payment is an Investment permitted under
Section 7.10(q)(iii) or (s) and the amount of such payment does not exceed the
amount then-available under Section 7.10(q)(iii) and (s) and (y) in Icon after
the exercise of stock options issued under the Icon Stock Incentive Plan; and

(viii) Borrower and each Subsidiary may make any payment or delivery in
connection with a Permitted Warrant Transaction by (x) delivery of shares of the
Borrower’s common stock upon net share settlement thereof and any related
purchase of such common stock required to be made in connection with such
delivery, (y) set-off or payment of an early termination payment or similar
payment thereunder, in each case, in the Borrower’s common stock upon any early
termination thereof or (z) in the event of cash settlement upon settlement, any
payment of a cash settlement or equivalent amount.

7.4 Mergers; Consolidations; Asset Sales.

(a) Not be a party to any amalgamation or any other form of merger or
consolidation or wind up, liquidate or dissolve (voluntarily or involuntarily)
or commence or suffer any proceedings seeking or that would result in any of the
foregoing, unless agreed to by Agent in its sole discretion, nor permit any
other Subsidiary to be a party to any amalgamation or any other form of merger
or consolidation or wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing, unless agreed to by Agent in its reasonable
discretion provided, that, notwithstanding the foregoing provisions of this
Section 7.4:

(i) the Borrower may merge or consolidate with any of its Subsidiaries,
provided, that, the Borrower shall be the continuing or surviving Person;

(ii) any Loan Party (other than the Borrower) may merge or consolidate with any
other Loan Party (other than the Borrower);

 

- 58 -



--------------------------------------------------------------------------------

(iii) any Subsidiary that is not a Loan Party may be merged or consolidated with
or into any Loan Party, provided, that, the continuing or surviving Person shall
be such Loan Party or concurrently therewith become a Loan Party;

(iv) any Subsidiary that is not a Loan Party may be merged or consolidated with
or into any other Subsidiary that is not a Loan Party;

(v) any Subsidiary may dissolve, liquidate or wind up its affairs at any time,
provided, that, such dissolution, liquidation or winding up could not reasonably
be expected to have a Material Adverse Effect and all of its assets and business
are transferred to a Loan Party or solely in the case of a Subsidiary that is
not a Loan Party, another Subsidiary that is not a Loan Party prior to or
concurrently with such dissolution, liquidation or winding up; and

(vi) in connection with any Permitted Acquisition the Borrower or any Subsidiary
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it, so long as (x) the Person surviving such
merger with any Subsidiary shall be a direct or indirect Wholly Owned Subsidiary
(and, if such Subsidiary is a Domestic Subsidiary, a Wholly Owned Domestic
Subsidiary), (y) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving Person, and (z) in the case of any such
merger to which a Loan Party (other than the Borrower) is a party, the surviving
Person is such Loan Party or concurrently therewith becomes a Loan Party.

(b) Not, and not permit any other Subsidiary to make any Disposition (which for
the avoidance of doubt shall not include any Permitted Disposition), except for
Dispositions for at least fair market value (as determined by the Board of
Directors or a Responsible Officer of Borrower) and so long as the net book
value of all such Dispositions in any Fiscal Year does not exceed $250,000.

(c) Notwithstanding any provision in this Agreement or any other Loan Documents
to the contrary, the prior consent of Agent or any Lender shall not be required
in connection with, and no provision in this Agreement or any other Loan
Documents shall be interpreted to prohibit, the licensing or sublicensing of
Intellectual Property (whether exclusive or non-exclusive) pursuant to
collaborations, licenses or other strategic transactions with Third Parties or
among Borrower and its Subsidiaries, including Permitted Licenses, in each case
that are executed on an arms-length basis (or otherwise on fair and reasonable
terms).

7.5 Modification of Organizational Documents.

Not permit the charter, by-laws or other organizational documents of Borrower or
any Subsidiary to be amended or modified in any way which could reasonably be
expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.

7.6 Use of Proceeds.

Use the proceeds of the Loans solely for working capital, for fees and expenses
related to the negotiation, execution, delivery and closing of this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby and for other general business purposes of Borrower and its
Subsidiaries, and not use any proceeds of any Loan or permit any proceeds of any
Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock
or to extend credit to others to purchase or carry Margin Stock.

 

- 59 -



--------------------------------------------------------------------------------

7.7 Transactions with Affiliates.

Not, and not permit any Subsidiary to, enter into, or cause, suffer or permit to
exist any transaction, arrangement or contract with any of its other Affiliates,
which is on terms which are less favorable than are obtainable from any Person
which is not one of its Affiliates, other than (i) reasonable compensation
(including performance, discretionary, retention, relocation, transaction and
other special bonuses and payment, severance payments and payments pursuant to
employment agreements) and indemnities to, benefits (including retirement,
health, stock option and other benefit plans, life insurance, disability
insurance and other equity (or equity-linked) awards) for, reimbursement of
expenses of, and employment arrangements with, officers, employees and directors
in the ordinary course of business, (ii) transactions among Loan Parties or
among Subsidiaries that are not Loan Parties, (iii) transactions pursuant to
agreements in existence on the Closing Date and set forth on Schedule 7.7 to the
Disclosure Letter, (iv) transactions otherwise permitted pursuant to Sections
7.1, 7.2, 7.3, 7.4 and 7.10 of this Agreement, and (v) transactions including
consideration of less than $10,000.

7.8 Inconsistent Agreements.

Not, and not permit any Subsidiary to, enter into any agreement containing any
provision which would (a)to the extent constituting a Material Contract, be
violated or breached by any borrowing by Borrower hereunder or by the
performance by Borrower or any other Loan Party of any of its Obligations
hereunder or under any other Loan Document, (b) prohibit Borrower or any other
Loan Party from granting to Agent and Lenders a Lien on any of its assets or
(c) create or permit to exist or become effective any encumbrance or restriction
on the ability of any Subsidiary to (i) pay dividends or make other
distributions to Borrower or any other Subsidiary, or pay any Debt owed to
Borrower or any other Subsidiary, (ii) make loans or advances to Borrower or any
other Loan Party or (iii) transfer any of its assets or properties to Borrower
or any other Loan Party, other than (A) restrictions or conditions imposed by
any agreement relating to purchase money Debt, Capital Leases and other secured
Debt or to leases and licenses permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, (D) those arising under any Loan Document, (E) customary
provisions in contracts for the disposition of any assets; provided that the
restrictions in any such contract shall apply only to the assets or Subsidiary
that is to be disposed of and such disposition is permitted hereunder, (F) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided, that, any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien, (G) customary provisions regarding
confidentiality or restricting assignment, pledges or transfer of any Permitted
License or any other agreement entered into in the ordinary course of business,
(H) customary provisions in joint venture agreements and other similar
agreements applicable to, and agreements evidencing Debt of, Joint Ventures
permitted under Section 7.10 and applicable solely to the assets of such Joint
Ventures, so long as such provisions and restrictions remain in effect,
(I) restrictions or encumbrances in any agreement in effect at the time such
Person becomes a Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, and (J) Permitted
Convertible Bond Indebtedness.

7.9 Business Activities.

Not, and not permit any Subsidiary to, engage principally in any line of
business other than the businesses engaged in on the Closing Date and businesses
reasonably related or incidental thereto or which constitutes a reasonable
extension or expansion thereof. Not, and not permit any Subsidiary to, issue any
Equity Interest other than (a) Equity Interests of Borrower that do not require
any cash dividends or other cash distributions to be made prior to the
Obligations being Paid in Full or other Qualified Capital Stock of Borrower,
(b) any issuance by a Subsidiary to Borrower or another Subsidiary or any
minority equity holder that is a Third Party in accordance with Section 7.4 or
Section 7.10 or (c) any issuance of directors’ qualifying shares as required by
applicable law.

 

- 60 -



--------------------------------------------------------------------------------

7.10 Investments.

Not, and not permit any Subsidiary to, make or permit to exist any Investment in
any other Person, except the following:

(a) The creation of any Wholly-Owned Subsidiary and contributions by any Loan
Party to the capital of any Wholly-Owned Subsidiary of any Loan Party, so long
as the recipient of any such contribution has guaranteed the Obligations and
such guaranty is secured by a pledge of all of its equity interests and
substantially all of its real and personal property, in each case in accordance
with Section 6.8;

(b) Cash Equivalent Investments;

(c) bank deposits in the ordinary course of business;

(d) Investments listed on Schedule 7.10 to the Disclosure Letter as of the
Closing Date, together with any roll-over or reinvestment of such Investment(s);

(e) any purchase or other acquisition by Borrower, Icon or any Wholly-Owned
Subsidiary of Borrower of the assets or equity interests of any Subsidiary of
Borrower;

(f) transactions among Loan Parties permitted by Section 7.4;

(g) Hedging Obligations permitted under Section 7.1(e);

(h) advances given to employees and directors in existence as of the Closing
Date and as listed on Schedule 7.10 to the Disclosure Letter, which amounts
shall not be increased without Agent’s prior written consent in its sole
discretion;

(i) lease, utility and other similar deposits made in the ordinary course of
business and trade credit extended in the ordinary course of business;

(j) Investments consisting of the non-cash portion of the consideration received
in respect of Dispositions or Involuntary Disposition permitted hereunder;

(k) Investments permitted by Borrower or any Loan Party as a result of the
receipt of insurance and/or condemnation proceeds in accordance with the Loan
Documents;

(l) Investments (i) received as a result of the bankruptcy or reorganization of
any Person or taken in settlement of or other resolution of claims or disputes
or (ii) in securities of customers and suppliers received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and bona
fide disputes with, customers and suppliers, and, in each case, extensions,
modifications and renewals thereof;

(m) (i) the Closing Date Acquisition, (ii) Permitted Acquisitions,
(iii) Investments consisting of earnest money deposits in connection with
Permitted Acquisitions and (iv) Investments held by a Person acquired or merged
into the Borrower or any Subsidiary in connection with a Permitted Acquisition
so long as such Investments were not made in contemplation of such Permitted
Acquisition and were in existence on the date of such Permitted Acquisition and
Permitted Acquisitions;

 

- 61 -



--------------------------------------------------------------------------------

(n) to the extent constituting Investments, Investments in the form of Permitted
Bond Hedge Transactions and Permitted Warrant Transactions, in each case,
entered into in connection with Permitted Convertible Bond Indebtedness
permitted by Section 7.1(l);

(o) (i) Investments consisting of travel advances and employee relocation loans,
and other employee loans and advances to officers, directors and employees in
the ordinary course of business, not to exceed $250,000 in the aggregate
outstanding at any one time and (ii) Investments consisting of non-cash loans to
employees, officers, or directors relating to the purchase of equity securities
of Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by Borrower’s board of directors;

(p) to the extent constituting Investments, Investments consisting of the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business;

(q) (i) Investments in any Loan Party by another Loan Party, (ii) Investments by
any Subsidiary that is not a Loan Party in a Loan Party or any other Subsidiary
that is not a Loan Party, (iii) Investments by Loan Parties in Subsidiaries that
are not Loan Parties, in an aggregate amount not to exceed $100,000 at any one
time outstanding and (iv) Investments by Loan Parties in any Subsidiary that is
a Massachusetts securities corporation;

(r) (i) Joint Ventures or strategic alliances consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support and (ii) other Joint Ventures; provided that any capital
contribution or other Investment in any such Joint Ventures by Borrower and its
Subsidiaries in reliance on this Section 7.10(r) shall be limited to (x) the
entering into a Permitted License with such Joint Venture and (y) other
Investments not exceeding $250,000 in the aggregate in any Fiscal Year; and

(s) other Investments not exceeding $100,000 in the aggregate in any Fiscal
Year.

7.11 Restriction of Amendments to Certain Documents.

Not, nor permit any Loan Party to, at any time following the occurrence and
continuance of an Event of Default under Sections 8.1.1, 8.1.3 or 8.1.4(a)
(solely with respect to a breach under Section 7.13 and which is continuing for
more than two (2) Fiscal Quarters), amend or otherwise modify in any material
manner, or waive any material rights under, any provisions of any of the
Material Contracts (or any replacements thereof) set forth on Schedule 5.21
hereto (as such schedule is updated from time to time pursuant to
Section 6.1.2(b)(ii)).

7.12 Fiscal Year.

Not change its Fiscal Year without the prior written consent of Agent.

7.13 Financial Covenants

7.13.1 Consolidated Unencumbered Liquid Assets.

Not permit the Consolidated Unencumbered Liquid Assets to be less than, (i) as
of the last day of any month ending before February 15, 2019 and the last day of
any month ending after the satisfaction of the Subsequent Minimum Capital Raise
Condition, $4,000,000, or (ii) at all other times, $24,000,000.

 

- 62 -



--------------------------------------------------------------------------------

7.13.2 Minimum Aggregate Revenue.

On the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
March 31, 2019), not permit the Aggregate Revenue for (i) in the case of the
Fiscal Quarter ending March 31, 2019, such Fiscal Quarter, (ii) in the case of
the Fiscal Quarter ending June 30, 2019, the two (2) Fiscal Quarter period
ending on the last day of such Fiscal Quarter, (iii) in the case of the Fiscal
Quarter ending September 30, 2019, the three (3) Fiscal Quarter period ending on
the last day of such Fiscal Quarter and (iv) in the case of each Fiscal Quarter
ending December 31, 2019 or thereafter, the four (4) Fiscal Quarter period
ending on the last day of such Fiscal Quarter, to be less than the applicable
amount designated in writing by Agent (as approved by Borrower in its reasonable
discretion) following the receipt of the projections for each Subject Period
delivered by Borrower pursuant to Section 6.1.8 hereof, which amount shall be
seventy-five percent (75%) of the projected Aggregate Revenue for such period
being measured as set forth in the projections delivered by Borrower for the
initial Subject Period and the last four (4) Fiscal Quarters of any Subject
Period thereafter pursuant to Section 6.1.8 hereof.

7.13.3 Minimum EBITDA.

On the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
March 31, 2019), not permit the EBITDA of Borrower and its Subsidiaries for
(i) in the case of the Fiscal Quarter ending March 31, 2019, such Fiscal
Quarter, (ii) in the case of the Fiscal Quarter ending June 30, 2019, the two
(2) Fiscal Quarter period ending on the last day of such Fiscal Quarter,
(iii) in the case of the Fiscal Quarter ending September 30, 2019, the three
(3) Fiscal Quarter period ending on the last day of such Fiscal Quarter and
(iv) in the case of each Fiscal Quarter ending December 31, 2019 or thereafter,
the four (4) Fiscal Quarter period ending on the last day of such Fiscal
Quarter, to be less than the applicable amount designated in writing by Agent
(as approved by Borrower in its reasonable discretion) following the receipt of
the projections for each Subject Period delivered by Borrower pursuant to
Section 6.1.8 hereof, which amount shall be seventy-five percent (75%) of the
projected EBITDA for such period being measured as set forth in the projections
delivered by Borrower for the initial Subject Period and the last four
(4) Fiscal Quarters of any Subject Period thereafter pursuant to Section 6.1.8
hereof.

7.14 Deposit Accounts.

Not, and not permit any other Loan Party, to maintain or establish any new
Deposit Accounts other than (a) Exempt Accounts and (b) the Deposit Accounts set
forth on Schedule 7.14 to the Disclosure Letter (which Deposit Accounts
constitute all of the Deposit Accounts, securities accounts or other similar
accounts maintained by the Loan Parties as of the Closing Date) without prompt
written notice to Agent thereafter. To the extent such Deposit Account is not an
Exempt Account, Borrower or such other applicable Loan Party and the bank or
other financial institution at which the account is to be opened after the
Closing Date shall promptly enter into an Account Control Agreement, in form and
substance reasonably satisfactory to Agent, as requested by Agent (it being
understood that the Loan Parties shall have ninety (90) days after the
acquisition or establishment of a Deposit Account (or such longer period as
Agent shall agree in its sole discretion) to comply with this Section 7.14 with
respect to any such Deposit Account acquired or established after the Closing
Date in connection with a Permitted Acquisition or other Investment permitted by
Section 7.10 (such period to be measured from the date of acquisition or
establishment)).

 

- 63 -



--------------------------------------------------------------------------------

7.15 [Reserved].

7.16 Regulatory Matters.

To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to,
(i) make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to the FDA or any Governmental Authority; fail to
disclose a material fact required to be disclosed to the FDA or any Governmental
Authority; or commit a material act, make a material statement, or fail to make
a statement that could otherwise reasonably be expected to provide the basis for
CMS or any Governmental Authority to undertake action against such Loan Party,
(ii) conduct any clinical studies in the United States or sponsor the conduct of
any clinical research in the United States without the appropriate
authorizations by the FDA or relevant Governmental Authority, (iii) introduce
into commercial distribution any FDA Products which are, upon their shipment,
adulterated or misbranded in violation of 21 U.S.C. § 331, or (iv) otherwise
incur any material liability (whether actual or contingent) for failure to
comply with Health Care Laws.

7.17 Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade Names.

Borrower shall not, nor shall it permit any Loan Party to, (a) change its
jurisdiction of organization or change its corporate name without ten
(10) calendar days prior written notice to Agent (or such shorter period as the
Agent may agree in its sole discretion) (it being agreed that the following
corporate name changes to occur immediately following closing are approved:
(i) pSivida Corp. will change to EyePoint Pharmaceuticals, Inc., (ii) pSivida
US, Inc. will change to EyePoint Pharmaceuticals US, Inc. and (iii) Psivida
Securities Corporation will change to EyePoint Pharmaceuticals Securities
Corporation), (b) amend, alter, suspend, terminate or make provisional in any
material way, any Permit, the suspension, amendment, alteration, termination or
provisioning of which could reasonably be expected to be, have or result in a
Material Adverse Effect without the prior written consent of Agent, which
consent shall not be unreasonably withheld, (c) amend, modify, restate or change
any insurance policy in a manner materially adverse to Agent or Lenders,
(d) change its federal tax employer identification number or similar tax
identification number under the relevant jurisdiction or establish new or
additional trade names without providing not less than ten (10) calendar days
prior written notice to Agent (or such shorter period as the Agent may agree in
its sole discretion), or (e) to the extent provided to any Lender, revoke, alter
or amend any Tax Information Authorization (on IRS Form 8821 or otherwise) or
other similar authorization mandated by the relevant Government Authority given
to such Lender.

7.18 Truth of Statements.

Borrower shall not knowingly furnish to Agent or any Lender any certificate or
other document (other than financial projections, estimates and other
forward-looking information, and information of a general economic or industry
specific nature) that contains, when furnished and taken as whole together with
such other certificates and documents so furnished), any untrue statement of a
material fact or that omits to state a material fact necessary to make it not
materially misleading in light of the circumstances under which it was
furnished; provided, that, with respect to financial projections, estimates,
budgets or other forward-looking information, Borrower covenants only that such
information will be prepared in good faith based upon assumptions believed by
Borrower to be reasonable at the time such information is prepared (it being
understood that such information is as to future events and is not to be viewed
as facts, is subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower and its Subsidiaries, that no assurance
can be given that any particular projection, estimate or forecast will be
realized and that actual results during the period or periods covered by any
such projections, estimate, budgets or forecasts may differ significantly from
the projected results and such differences may be material).

 

- 64 -



--------------------------------------------------------------------------------

7.19 Milestone Payments under Acquisition Agreement.

Notwithstanding anything set forth in the Acquisition Agreement, not and not
permit any Subsidiary, to (i) pay all or any portion of the “Development
Milestone Payment” (as defined in the Acquisition Agreement) (A) at any time
prior to the satisfaction of the Subsequent Minimum Capital Raise Condition or
(B) at any time following the occurrence and continuance of a Default or an
Event of Default or if a Default or Event of Default would result from any such
payment(s) or (ii) pay all or any portion of any other “Milestone Consideration”
(as defined in the Acquisition Agreement) at any time following the occurrence
and continuance of a Default or an Event of Default or if a Default or Event of
Default would result from any such payment(s).

Section 8 Events of Default; Remedies.

8.1 Events of Default.

Each of the following shall constitute an Event of Default under this Agreement:

8.1.1 Non-Payment of Credit.

(a) Default in the payment when due of all outstanding Obligations on the
Termination Date; (b) default, and continuance thereof for five (5) Business
Days, in the payment when due of any Revenue-Based Payment; or (c) without
duplication of clause (b) hereof, default, and continuance thereof for ten (10)
Business Days, in the payment when due of any other interest, fee, or other
amount payable by any Loan Party hereunder or under any other Loan Document.

8.1.2 Default Under Other Debt.

(a) Any default shall occur under the terms applicable to any Debt of any Loan
Party (excluding the Obligations, Hedging Obligations, Permitted Hedge
Transactions and Permitted Warrant Transactions) in an aggregate principal
amount (for all such Debt so affected and including undrawn committed or
available amounts and amounts owing to all creditors under any combined or
syndicated credit arrangement) exceeding $250,000; or

(b) There occurs under any agreement related to Hedging Obligations, a Permitted
Bond Hedge Transaction or a Permitted Warrant Transaction an Early Termination
Date (as defined therein) resulting from any event of default thereunder as to
which Borrower or any Subsidiary is the Defaulting Party (as defined therein)
and the net termination value owed by Borrower or such Subsidiary as a result
thereof is greater than $250,000, and such termination value is required to be
paid in cash and may not be settled by the delivery of common stock of Borrower.

8.1.3 Bankruptcy; Insolvency.

(a) Any Loan Party shall (i) be unable to pay its debts generally as they become
due, (ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or except as permitted by
Section 7.4(a), shall otherwise be dissolved or liquidated, or (v) make an
application or commence a proceeding seeking reorganization or liquidation or
similar relief under any Debtor Relief Law or any other applicable law; or

 

- 65 -



--------------------------------------------------------------------------------

(b) (i) a court of competent jurisdiction shall (A) enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
any Loan Party or the whole or any substantial part of any of Loan Party’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) approve a petition or claim filed against any Loan Party
seeking reorganization, liquidation, appointment of a receiver, interim
receiver, liquidator, conservator, trustee or special manager or similar relief
under the any Debtor Relief Law or any other applicable law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of any Loan Party or of the whole or any substantial part of any of Loan Party’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Loan Party any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.

8.1.4 Non-Compliance with Loan Documents.

(a) Any failure by Borrower to comply with or to perform any covenant set forth
in Section 7; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (b) for
thirty (30) days after the earlier of any Responsible Officer of a Loan Party
becoming aware of such failure or notice thereof to Borrower from Agent or any
Lender.

8.1.5 Representations; Warranties.

Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.

8.1.6 Pension Plans.

(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA securing obligations in excess of
$250,000; or (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without un-accrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any other Loan
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.

 

- 66 -



--------------------------------------------------------------------------------

8.1.7 Judgments.

Final judgments which exceed an aggregate of $250,000 (to the extent not
adequately covered by insurance as to which the insurance company has not
disclaimed liability (provided that customary “reservation of rights” letters
shall not be deemed to be disclaimers of liability)) shall be rendered against
any Loan Party and shall not have been paid, discharged or vacated or had
execution thereof stayed pending appeal within thirty (30) calendar days after
entry or filing of such judgments.

8.1.8 Invalidity of Loan Documents or Liens.

(a) Any Loan Document shall cease to be in full force and effect otherwise in
accordance with its express terms that results in a material diminution of the
rights and remedies afforded to Agent and/or Lenders or any other secured
parties thereunder; (b) any Loan Party (or any Person by, through or on behalf
of any Loan Party) shall contest in any manner the validity, binding nature or
enforceability of any Loan Document or the Closing Date Warrant or shall
otherwise fail to honor its obligations under the Closing Date Warrant; or
(c) other than as a result of any act or omission by the Agent, any Lien created
pursuant to any Loan Document ceases to constitute a valid first priority
perfected Lien (subject to Permitted Liens) on any material portion of the
Collateral in accordance with the terms thereof, or Agent ceases to have a valid
perfected first priority security interest (subject to Permitted Liens) in any
material portion of the Collateral pledged to Agent, for the benefit of Lenders,
pursuant to the Collateral Documents.

8.1.9 Invalidity of Subordination Provisions.

Any subordination provision in any document or instrument governing any
subordinated debt of a Loan Party or any subordination provision in any
intercreditor agreement in respect of such subordinated debt, shall cease to be
in full force and effect, or any Loan Party shall contest in any manner the
validity, binding nature or enforceability of any such provision.

8.1.10 Change of Control.

A Change of Control shall occur.

8.1.11 Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters.

(a) The institution of any proceeding by FDA, CMS, or any other Governmental
Authority to order the withdrawal of any Product or Product category or Service
or Service category from the market or to enjoin Borrower or any of its
Subsidiaries from manufacturing, marketing, selling, distributing, or otherwise
providing any Product or Product category or Service or Service category that,
in each case, could reasonably be expected to have a Material Adverse Effect,
(b) the institution of any action or proceeding by DEA, FDA, CMS, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower or any of its Subsidiaries or any of their
representatives, which, in each case, could reasonably be expected to have a
Material Adverse Effect, (c) the commencement of any enforcement action against
Borrower or any of its Subsidiaries by DEA, FDA, CMS, or any other Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(d) the recall of any Products or Service from the market, the voluntary
withdrawal of any Products or Service from the market, or actions to discontinue
the sale of any Products or Service that, in each case, could reasonably be
expected to have a Material Adverse Effect, (e) the occurrence of adverse test,
audit, or inspection results in connection with a Product or Service which could
reasonably be expected to have a Material Adverse Effect, or (f) the occurrence
of any event described in clauses (a) through (e) above that would otherwise
cause Borrower to be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation.

 

- 67 -



--------------------------------------------------------------------------------

8.1.12 Material Adverse Effect.

(a) Any Material Adverse Effect shall occur that is not otherwise provided for
in this Section 8.1.

8.2 Remedies.

(a) If any Event of Default described in Section 8.1.3 shall occur, the Loan and
all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of Required Lenders shall, declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
(including without limitation the Exit Fee and prepayment fee payable with
respect thereto) shall become immediately due and payable (in whole or in part,
as applicable), all without presentment, demand, protest or notice of any kind.
Agent shall use commercially reasonable efforts to promptly advise Borrower of
any such declaration, but failure to do so shall not impair the effect of such
declaration.

(b) In addition to the acceleration provisions set forth in Section 8.2(a)
above, upon the occurrence and continuation of an Event of Default, Agent may
(or shall at the request of Required Lenders) exercise any and all rights,
options and remedies provided for in any Loan Document, under the Uniform
Commercial Code, any other applicable foreign or domestic laws or otherwise at
law or in equity, including, without limitation, the right to (i) apply any
property of Borrower held by Agent to reduce the Obligations, (ii) foreclose the
Liens created under the Loan Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged, with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities are
located, or render any of the foregoing unusable or dispose of the Collateral
and/or pledged securities on such premises without any liability for rent,
storage, utilities, or other sums, and Borrower shall not resist or interfere
with such action, (vii) at Borrower’s expense, require that all or any part of
the Collateral be assembled and made available to Agent, for the benefit of
Lenders, or Required Lenders at any place reasonably designated by Required
Lenders in their sole discretion and/or relinquish or abandon any Collateral or
securities pledged or any Lien thereon. Agent and Lenders agree that in
connection with any foreclosure or other exercise of rights under this Agreement
or any other Loan Document with respect to the Intellectual Property, the rights
of the licensees under any Permitted License will not be terminated, limited or
otherwise adversely affected so long as no default exists under such Permitted
License in a way that would permit the licensor to terminate such Permitted
License (commonly termed a non-disturbance).

(c) The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Agent and Lenders
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Agent and Lenders otherwise may
have. The partial or complete exercise of any right or remedy shall not preclude
any other further exercise of such or any other right or remedy.

(d) Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion shall have the right, but not any obligation, at any time that Loan
Parties fail to do so, subject to any applicable cure periods permitted by or
otherwise set forth in the Loan Documents, and from time to time, without prior
notice, to: (i) discharge (at Borrower’s expense) taxes or Liens affecting any
of the Collateral that have not been paid in violation of any Loan Document or
that jeopardize Agent’s Lien priority in the Collateral; or (ii) make any other
payment (at Borrower’s expense) for the administration, servicing, maintenance,
preservation or protection of the Collateral (each such advance or payment set

 

- 68 -



--------------------------------------------------------------------------------

forth in clauses (i) and (ii) herein, a “Protective Advance”). Agent shall be
reimbursed for all Protective Advances pursuant to Section 2.9.1(b) and/or
Section 2.10, as applicable, and any Protective Advances shall bear interest at
the Default Rate from the date such Protective Advance is paid by Agent until it
is repaid. No Protective Advance by Agent shall be construed as a waiver by
Agent, or any Lender of any Default, Event of Default or any of the rights or
remedies of Agent or any Lender under any Loan Document.

Section 9 Agent.

9.1 Appointment; Authorization.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.

9.2 Delegation of Duties.

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

9.3 Limited Liability.

None of Agent or any of its directors, officers, employees or agents shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.

9.4 Reliance.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or

 

- 69 -



--------------------------------------------------------------------------------

made by the proper Person or Persons, and upon advice and statements of legal
counsel (including counsel to any Loan Party), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of Required Lenders (or all
Lenders if expressly required hereunder) as it deems appropriate and, if it so
requests, confirmation from Lenders of their obligation to indemnify Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of Required
Lenders (or all Lenders if expressly required hereunder) and such request and
any action taken or failure to act pursuant thereto shall be binding upon each
Lender.

9.5 Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Agent will notify
Lenders of its receipt of any such notice or any such default in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders. Agent shall take such action with respect to such Event of Default or
Default as may be requested by Required Lenders in accordance with Section 8.2;
provided that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of Lenders.

9.6 Credit Decision.

Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.

9.7 Indemnification.

Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), based on such Lender’s Pro Rata
Term Loan Share, from and against any and all actions, causes of action, suits,
losses, liabilities, damages and expenses, including Legal Costs, except to the
extent any thereof result

 

- 70 -



--------------------------------------------------------------------------------

from the applicable Person’s own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Legal Costs) incurred by Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 9.7 shall survive repayment of the Loans, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.

9.8 Agent Individually.

SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.

9.9 Successor Agent.

Agent may resign as Agent at any time upon 30 days’ prior written notice to
Lenders and Borrower (unless during the existence of an Event of Default such
notice is waived by Required Lenders). If Agent resigns under this Agreement,
Required Lenders shall, with (so long as no Event of Default exists) the consent
of Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent from among Lenders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent becomes effective, the provisions of this Section 9 and
Sections 10.4 and 10.5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Required
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as Required Lenders appoint a successor agent as provided for above;
provided that in the case of any collateral security held by Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Agent shall continue
so to hold such collateral security until such time as a successor Agent is
appointed and the provisions of this Section 9 and Sections 10.4 and 10.5 shall
continue to inure to its benefit so long as retiring Agent shall continue to so
hold such collateral security. Upon the acceptance of a successor’s appointment
as Agent hereunder, the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents in respect of
the Collateral.

 

- 71 -



--------------------------------------------------------------------------------

9.10 Collateral and Guarantee Matters.

Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document
(i) when all Obligations have been Paid in Full; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed and understood that Agent may conclusively rely without further
inquiry on a certificate of an officer of Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
Required Lenders; (b) notwithstanding Section 10.1(a)(ii) hereof to release any
party from its guaranty under the Guarantee and Collateral Agreement (i) when
all Obligations have been Paid in Full or (ii) if such party was sold or is to
be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including by consent, waiver or amendment and it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
being made in compliance with this Agreement); or (c) to release or subordinate
its interest in any Collateral to any holder of a Lien on such Collateral which
is permitted by Section 7.2(d) (it being understood that Agent may conclusively
rely on a certificate from Borrower in determining whether the Debt secured by
any such Lien is permitted by Section 7.1). Upon request by Agent at any time,
Lenders will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 9.10.

Agent shall (a) release any Lien granted to or held by Agent under any
Collateral Document (i) when all Obligations have been Paid in Full, (ii) in
respect of property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted hereunder (it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
of property being made in compliance with this Agreement) or (iii) subject to
Section 10.1, if directed to do so in writing by Required Lenders;
(b) notwithstanding Section 10.1(a)(ii) hereof release any party from its
guaranty under the Guarantee and Collateral Agreement (i) when all Obligations
have been Paid in Full or (ii) if such party was sold or is to be sold or
disposed of as part of or in connection with any disposition permitted hereunder
(including by consent, waiver or amendment and it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition being made in compliance
with this Agreement); or (c) release or subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 7.2(d) (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 7.1).

In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such subordination, termination and release
documentation as Borrower may reasonably request to evidence a Lien
subordination or release that occurs pursuant to terms of this Section 9.10 and
deliver to Borrower, at the expense of Borrower, any portion of such Collateral
so released pursuant to this Section 9.10 that is in possession of Agent.

9.11 Intercreditor Agreements.

Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into one or more intercreditor agreements in relation to any other Debt of
Borrower entered into in accordance with this Agreement or as otherwise approved
by Required Lenders, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any such intercreditor agreement. Each Lender hereby authorizes
Agent to issue blockages notices in connection with any such Debt of Borrower
and such intercreditor agreement, or any replacement intercreditor agreement, at
the direction of Required Lenders.

 

- 72 -



--------------------------------------------------------------------------------

9.12 Actions in Concert.

For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement, the Notes and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

Section 10 Miscellaneous.

10.1 Waiver; Amendments.

(a) Except as otherwise expressly provided in this Agreement, no amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or any of the other Loan Documents shall in any event be effective
unless the same shall be in writing and signed by Borrower (with respect to Loan
Documents to which Borrower is a party), by Lenders having aggregate Pro Rata
Term Loan Shares of not less than the aggregate Pro Rata Term Loan Shares
expressly designated herein with respect thereto or, in the absence of such
express designation herein, by Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that:

(i) no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby, in addition to
Required Lenders and Borrower, do any of the following: (A) increase any of the
Commitments (provided that only the Lenders participating in any such increase
of the Commitments shall be considered directly affected by such increase and it
being understood and agreed that a waiver of any condition precedent set forth
in this Agreement to making the additional advance pursuant to Section 2.2.2 or
of any Default is not considered an extension or increase in the Commitments of
any Lender), (B) extend the date scheduled for payment of any principal of
(except as otherwise expressly set forth below in clause (C)) or interest on the
Loans or any fees or other amounts payable hereunder or under the other Loan
Documents (excluding mandatory prepayments), or (C) reduce the principal amount
of any Loan, the amount or rate of interest thereon (provided that Required
Lenders may rescind an imposition of default interest pursuant to
Section 2.6.1), or any fees or other amounts payable hereunder or under the
other Loan Documents; and

(ii) no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders in addition to Borrower (with respect to Loan
Documents to which Borrower is a party), do any of the following: (A) release
any material guaranty under the Guarantee and Collateral Agreement or release
all or substantially all of the Collateral granted under the Collateral
Documents, except as otherwise specifically provided in this Agreement or the
other Loan Documents, (B) change the definition of Required Lenders, (C) change
any provision of this Section 10.1, (D) amend the provisions of Section 2.10.2,
or (E) reduce the aggregate Pro Rata Term Loan Shares required to effect any
amendment, modification, waiver or consent under the Loan Documents.

 

- 73 -



--------------------------------------------------------------------------------

(b) No amendment, modification, waiver or consent shall, unless in writing and
signed by Agent, in addition to Borrower and Required Lenders (or all Lenders
directly affected thereby or all of the Lenders, as the case may be, in
accordance with the provisions above), affect the rights, privileges, duties or
obligations of Agent (including without limitation under the provisions of
Section 9), under this Agreement or any other Loan Document.

(c) No delay on the part of Agent or any Lender in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.

(d) Notwithstanding anything to the contrary herein, the Agent and the Loan
Parties may amend or modify this Agreement and any other Loan Document to
(1) cure any factual or typographical error, omission, defect or inconsistency
therein, or (2) grant a new Lien for the benefit of the Lenders, extend an
additional Lien over additional property for the benefit of the Lenders or join
additional Persons as Loan Parties.

10.2 Notices.

All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next Business Day; notices sent by mail
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, first class postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. Borrower, Agent and Lenders each hereby acknowledge that,
from time to time, Agent, Lenders and Borrower may deliver information and
notices using electronic mail.

10.3 Computations.

Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the audited financial statements referenced in Section 5.4(a) for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto or the application thereof, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (Codification
of Accounting Standards 825-10) to value any Debt or other liabilities of any
Loan Party or any Subsidiary at “fair value”, as defined therein.

 

- 74 -



--------------------------------------------------------------------------------

10.4 Costs; Expenses.

Borrower agrees to pay within five (5) Business Days of demand the reasonable
and documented, out-of-pocket costs and expenses of (a) Agent (including Legal
Costs) in connection with (i) the preparation, execution and delivery (including
perfection and protection of Collateral) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith, (ii) the administration of the
Loans and the Loan Documents, and (iii) any proposed or actual amendment,
supplement or waiver to any Loan Document, and (b) Agent and Lenders (including
Legal Costs) in connection with the collection of the Obligations and
enforcement of this Agreement, the other Loan Documents or any such other
documents. In addition, Borrower agrees to pay and to save Agent and Lenders
harmless from all liability for, any fees of Borrower’s auditors in connection
with any reasonable exercise by Agent and Lenders of their rights pursuant to
and to the extent provided in Section 6.2. All Obligations provided for in this
Section 10.4 shall survive repayment of the Loans, cancellation of the Notes,
and termination of this Agreement.

10.5 Indemnification by Borrower.

(i) In consideration of the execution and delivery of this Agreement by Agent
and Lenders and the agreement to extend the Commitments provided hereunder,
Borrower hereby agrees to indemnify, exonerate and hold Agent, each Lender and
each of the officers, directors, employees, Affiliates and agents of Agent and
each Lender (each a “Lender Party”) free and harmless from and against any and
all actions, causes of action, suits, losses, liabilities, damages and
reasonable and documented out-of-pocket expenses, including Legal Costs
(collectively, the “Indemnified Liabilities”), incurred by Lender Parties or any
of them as a result of, or arising out of, or relating to any Loan Party or any
of their respective officers, directors or agents, including, without
limitation, (a) any tender offer, merger, purchase of equity interests, purchase
of assets or other similar transaction financed or proposed to be financed in
whole or in part, directly or indirectly, with the proceeds of any of the Loans,
(b) the use, handling, release, emission, discharge, transportation, storage,
treatment or disposal of any Hazardous Substance at any property owned or leased
by Borrower or any other Loan Party, (c) any violation of any Environmental Laws
with respect to conditions at any property owned or leased by any Loan Party or
the operations conducted thereon, (d) the investigation, cleanup or remediation
of offsite locations at which any Loan Party or their respective predecessors
are alleged to have directly or indirectly disposed of Hazardous Substances,
(e) the execution, delivery, performance or enforcement of this Agreement or any
other Loan Document by any Lender Party, except to the extent any such
Indemnified Liabilities result solely from the applicable Lender Party’s own bad
faith, gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction in a non-appealable judgment, or (f) such Person’s
general operation of its business including all product liability out of or in
connection with such Person’s or any of its Affiliates or licensees manufacture,
use or sale of a Product or the provision of a Service; provided, that, such
indemnity shall not, as to any Lender Party, be available to the extent that
such Indemnified Liabilities (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from a claim
brought by any Loan Party against a Lender Party for material breach of such
Lender Party’s obligations hereunder or under any other Loan Document, or
(ii) arise solely from a dispute among the Lender Parties (except when and to
the extent that one of the Lender Parties party to such dispute was acting in
its capacity or in fulfilling its role as Agent, or any similar role under this
Agreement or any other Loan Document) that does not involve any act or omission
of the Loan Parties or any of their respective Affiliates. This Section 10.5
shall not apply with respect to (x) Taxes other than any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, costs, expenses
and disbursements arising from any third party claim or any other non-Tax claim

 

- 75 -



--------------------------------------------------------------------------------

and (y) yield protection matters covered by Sections 3.2 and 3.3, which shall be
governed exclusively by Sections 3.2 and 3.3. If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 10.5 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

(ii) Notwithstanding the foregoing in this Section 10.5, the Loan Parties shall
not be liable for any settlement of any proceeding effected without the Loan
Parties’ consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with the Loan Parties’ written consent, or if there
is a judgment against an Lender Party in any such proceeding, the Loan Parties
shall indemnify and hold harmless each Lender Party to the extent and in the
manner set forth above. The Loan Parties shall not, without the prior written
consent of a Lender Party (which consent shall not be unreasonably withheld,
conditioned or delayed), effect any settlement of any pending or threatened
proceeding against such Lender Party in respect of which indemnity could have
been sought hereunder by such Lender Party unless (a) such settlement includes
an unconditional release of such Lender Party from all liability or claims that
are the subject matter of, or arise out of, such proceeding and (b) such
settlement does not include any statement as to, or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of such Lender
Party.

10.6 Marshaling; Payments Set Aside.

Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to Agent upon demand its ratable share of the total
amount so recovered from or repaid by Agent to the extent paid to such Lender.

10.7 Nonliability of Lenders.

The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.

 

- 76 -



--------------------------------------------------------------------------------

10.8 Assignments.

10.8.1 Assignments.

(a) Any Lender may at any time assign to one or more Persons (other than a Loan
Party or any of their respective Affiliates) (any such Person, an “Assignee”)
all or any portion of such Lender’s Loans and Commitments, with the prior
written consent of Agent, and, so long as no Event of Default has occurred and
is continuing, Borrower (which consents shall not be unreasonably withheld or
delayed except in the case of any proposed assignment to a Competitor, in which
case such consent shall be in Borrower’s sole discretion), provided, however,
that no such consent(s) shall be required:

(i) from Borrower for an assignment by a Lender to another Lender or an
Affiliate of a Lender or an Approved Fund of a Lender, but such Lender will give
written notice to Borrower of any such assignment;

(ii) from Agent for an assignment by a Lender to an Affiliate of a Lender or an
Approved Fund of a Lender;

(iii) from Borrower or Agent for an assignment by SWK Funding LLC, as a Lender,
to any Person for which SWK Advisors LLC acts as an investment advisor (or any
similar type of representation or agency) pursuant to a written agreement, but
SWK Funding LLC will give written notice to Borrower of any such assignment;

(iv) from Borrower or Agent for an assignment by a Lender of its Loans and its
Note as collateral security to a Federal Reserve Bank or, as applicable, to such
Lender’s trustee for the benefit of its investors (but no such assignment shall
release any Lender from any of its obligations hereunder); or

(v) from Borrower, Agent or any Lender for (A) the assignment of SWK’s Loans and
Commitments to a Permitted Assignee (as defined below) or (B) a collateral
assignment by SWK of, and the grant by SWK of a security interest in, all of
SWK’s right, title and interest in, to and under each of the Loan Documents,
including, without limitation, all of SWK’s rights and interests in, to and
under this Agreement, the Obligations and the Collateral (collectively, the
“Assigned Rights”), to a Permitted Assignee, provided that no such collateral
assignment shall release SWK from any of its obligations under any of the Loan
Documents. In connection with any enforcement of or foreclosure upon its
security interests in any of the Assigned Rights, a Permitted Assignee, upon
notice to Borrower, SWK and the other Lenders, shall be entitled to substitute
itself, or its designee, for SWK as a Lender under this Agreement. For purposes
hereof, the term “Permitted Assignee” shall mean any lender to or funding source
of SWK or its Affiliate, together with its successors, assigns or designees
(including, without limitation, any purchaser or other assignee of the Assigned
Rights from such Person). Effective immediately upon the replacement of SWK as a
Lender under this Agreement by a Permitted Assignee in accordance with this
clause (v), SWK shall automatically be deemed to have resigned as Agent pursuant
to Section 9.9 of this Agreement (without the need for Agent giving advance
written notice of such resignation as required pursuant to such Section 9.9),
and Required Lenders shall appoint a successor Agent in accordance with
Section 9.9 of this Agreement.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning

 

- 77 -



--------------------------------------------------------------------------------

Lender, to the extent that rights and obligations hereunder have been assigned
by it pursuant to such Assignment Agreement, shall be released from its rights
(other than its indemnification rights) and obligations hereunder. Upon the
request of the Assignee (and, as applicable, the assigning Lender) pursuant to
an effective Assignment Agreement, Borrower shall execute and deliver to Agent
for delivery to the Assignee (and, as applicable, the assigning Lender) a Note
in the principal amount of the Assignee’s Pro Rata Term Loan Share (and, as
applicable, a Note in the principal amount of the Pro Rata Term Loan Share
retained by the assigning Lender). Each such Note shall be dated the effective
date of such assignment. Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to Borrower any prior Note held by it.

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the Commitments of, and principal amount of the
Loans owing to, such Lender pursuant to the terms hereof. The entries in such
register shall be, in the absence of manifest error, conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.

(d) Notwithstanding the foregoing provisions of this Section 10.8.1 or any other
provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and its Note as collateral security (i) to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is at
least fifty percent (50%) owned (directly or indirectly) by such Lender or by
its direct or indirect parent company, (x) its direct or indirect parent
company, (y) to one or more other Lenders or (z) to an Approved Fund or any
finance company, insurance company or other financial institution which
temporarily warehouses loans for any Lender or any other Approved Fund.

10.9 Participations.

Any Lender may at any time sell to one or more Persons (other than a Competitor)
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by Borrower shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender. No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 10.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. Borrower agrees, to the fullest
extent permitted by applicable law, that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with Lenders, and Lenders
agree to share with each Participant, as provided in Section 2.10.4. Borrower
also agrees that each Participant shall be entitled to the benefits of Section 3
as if it were a Lender (provided that a Participant shall not be entitled to
such benefits unless such Participant agrees, for the benefit of Borrower, to
comply with the documentation requirements of Section 3.1(c) as if it were a
Lender and complies with such requirements,

 

- 78 -



--------------------------------------------------------------------------------

and to be subject to the provisions of Section 3.4 and provided, further, that
no Participant shall receive any greater compensation pursuant to Section 3 than
would have been paid to the participating Lender if no participation had been
sold). Any such Lender transferring a participation shall, as an agent for
Borrower, maintain in the United States a register to record the names, address,
and interest, principal and other amounts owing to, each Participant. The
entries in such register shall be, in the absence of manifest error, conclusive,
and Borrower, Agent and the Lenders may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Participant hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. Such Participation
register shall be available for inspection by the Agent or Borrower, at any
reasonable time upon reasonable prior written notice from Agent or Borrower.

10.10 Confidentiality.

Agent and each Lender agree to maintain as confidential all information
(including, without limitation, any information provided by Borrower pursuant to
Sections 6.1, 6.2 and 6.9) provided to them by any other party hereto and/or any
other Loan Party, as applicable, and to not disclose any such information to any
other Person, except that Agent and each Lender may disclose such information
(a) to Persons employed or engaged by Agent or such Lender or any of their
Affiliates (including collateral managers of Lenders) in evaluating, approving,
structuring or administering the Loans and the Commitments (provided that such
Persons have been informed of the covenants contained in this Section 10.10);
(b) to any assignee or participant or potential assignee or participant that has
agreed in writing to comply with the covenants contained in this Section 10.10
(and any such assignee or participant or potential assignee or participant may
disclose such information to Persons employed or engaged by them as described in
clause (a) above); (c) as required or requested by any federal or state
regulatory authority or examiner, or any insurance industry association, or as
reasonably believed by Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which Agent or such Lender is a party; (f) to any nationally
recognized rating agency or investor of a Lender that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued or investment decisions with respect to such Lender; (g) that becomes
publicly available through no fault of Agent or any Lender and other than as a
result of a breach of this Section 10.10; (h) to a Person that is an investor or
prospective investor in a Securitization that agrees that its access to
information regarding Borrower and the Loans and Commitments is solely for
purposes of evaluating an investment in such Securitization and who agrees to
treat such information as confidential; or (i) to a Person that is a trustee,
collateral manager, servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization. For purposes of this Section,
“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans or the Commitments. In each case described in clauses (c), (d) and (e)
(as such disclosure in clause (e) pertains to litigation only), where the Agent
or Lender, as applicable, is compelled to disclose a Loan Party’s confidential
information, promptly after such disclosure the Agent or such Lender, as
applicable, shall notify Borrower of such disclosure provided, however, that
neither the Agent nor any Lender shall be required to notify Borrower of any
such disclosure (i) to any federal or state banking regulatory authority
conducting an examination of the Agent or such Lender, or (ii) to the extent
that it is legally prohibited from so notifying Borrower. Notwithstanding the
foregoing, Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

 

- 79 -



--------------------------------------------------------------------------------

10.11 Captions.

Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

10.12 Nature of Remedies.

All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

10.13 Counterparts.

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

10.14 Severability.

The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

10.15 Entire Agreement.

This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

10.16 Successors; Assigns.

This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.

 

- 80 -



--------------------------------------------------------------------------------

10.17 Governing Law.

THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

10.18 Forum Selection; Consent to Jurisdiction.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

10.19 Waiver of Jury Trial.

EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

10.20 Patriot Act.

Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.

 

- 81 -



--------------------------------------------------------------------------------

10.21 Independent Nature of Relationship.

Nothing herein contained shall constitute the Borrower and SWK as a partnership,
an association, a joint venture or any other kind of entity or legal form or
constitute any party the agent of the other. No party shall hold itself out
contrary to the terms of this Section 10.21 and no party shall become liable by
any representation, act or omission of the other contrary to the provisions
hereof. Neither the Borrower nor SWK has any fiduciary or other special
relationship with the other party hereto or any of its Affiliates. The Borrower
and SWK agree that SWK is not involved in or responsible for the manufacture,
marketing or sale of any Product or the provision of any Service.

10.22 SWK Status. SWK hereby represents that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act of 1933, as amended.

[Remainder of page intentionally blank; signature pages follow.]

 

- 82 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

BORROWER: PSIVIDA CORP., a Delaware corporation

By:     /s/ Nancy Lurker

Name:   Nancy Lurker Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

AGENT AND LENDERS: SWK FUNDING LLC, as Agent and a Lender

  By: SWK Holdings Corporation,   its sole Manager   By:     /s/ Winston Black

  Name:   Winston Black   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX I

Commitments and Pro Rata Term Loan Shares

 

Lender

   Commitment      Pro Rata Term Loan Share  

SWK Funding LLC

   $ 20,000,000        100 % 



--------------------------------------------------------------------------------

ANNEX II

Addresses

 

Party

  

Notice Address

Agent:   

SWK Funding LLC

14755 Preston Road, Suite 105

Dallas, Texas 75254

Email: notifications@swkhold.com

 

with a copy to:

 

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Email: ryan.magee@hklaw.com

Borrower:   

PSIVIDA CORP.

 

480 Pleasant Street

Suite B300

Watertown, MA 02472

Attn: Nancy Lurker

Email: nlurker@psivida.com

 

Annex II - 1



--------------------------------------------------------------------------------

Party

  

Notice Address

  

Website: psivida.com

 

with a copy to:

 

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, DC 20004

Attn: Edward Purdon

Email: edward.purdon@hoganlovells.com

 

Annex II - 2



--------------------------------------------------------------------------------

EXHIBIT A

Form of Assignment Agreement

This ASSIGNMENT AGREEMENT (the “Assignment Agreement”) is entered into as of
[            ], 20[        ], by and between the Assignor named on the signature
page hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”). Reference is made to the Credit Agreement dated as of March 28,
2018 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) among PSIVIDA CORP., a Delaware corporation
(“Borrower”), the Lenders party thereto from time to time (“Lenders”), and SWK
FUNDING LLC, as administrative agent (in such capacity, together with its
successors and assigns, the “Agent”) on behalf of the Lenders. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to them
in the Credit Agreement.

Assignor and Assignee agree as follows:

1. For an agreed consideration, Assignor hereby irrevocably sells and assigns to
Assignee, and the Assignee hereby irrevocably purchases and assumes from
Assignor, subject to and in accordance with the Credit Agreement, as of the
Effective Date (as defined below) (a) all of Assignors’ rights and obligations
in its capacities as Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest, as identified on the schedule attached hereto, of all
of such outstanding rights and obligations of Assignor under or in relation to
the Credit Agreement, and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of
Assignor (in its capacity as Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by Assignor to the Assignee pursuant to clauses
(a) and (b) above being referred to herein collectively as an “Assigned
Interest”). Such sale and assignment is without recourse to Assignor and, except
as expressly provided in this Assignment Agreement, without representation or
warranty by Assignor.

2. Assignor (a) represents that as of the Effective Date, that it is the legal
and beneficial owner of the Assigned Interests free and clear of any adverse
claim; (b) represents that, as of the date hereof, the balance of the Loan is
$[                    ]; (c) makes no other representation or warranty and
assumes no responsibility with respect to any statement, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Documents or any other instrument or
document furnished pursuant thereto; and (d) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any other Person or the performance or observance by any Loan
Party of its Obligations under the Credit Agreement or the other Loan Documents
or any other instrument or document furnished pursuant thereto.

3. Assignee (a) represents and warrants that it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement; (b) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (c) represents
and warrants that it has, independently and without reliance upon Agent or

 

Exhibit A-1



--------------------------------------------------------------------------------

Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment Agreement and to purchase such Assigned Interest; (d) agrees
that it will, independently and without reliance upon Agent, Assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (e) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; (f) hereby represents and
warrants that upon the effectiveness of this Assignment Agreement, Assignee will
be a Lender under the Credit Agreement and further agrees that it will perform
in accordance with their terms all obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; (g) represents that on
the date of this Assignment Agreement it is not presently aware of any facts
that would cause it to make a claim under the Credit Agreement; (h) if organized
under the laws of a jurisdiction outside the United States, attaches the forms
prescribed by the Internal Revenue Service of the United States, which have been
duly executed, certifying as to Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to Assignee under the
Credit Agreement or such other documents as are necessary to indicate that all
such payments are subject to such tax at a rate reduced by an applicable tax
treaty; (i) it meets the requirements to be an assignee under Section 10.8(a) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.8(a) of the Credit Agreement), and (j) represents and warrants that
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type.

4. The effective date for this Assignment Agreement shall be as set forth on the
schedule attached hereto (the “Effective Date”). Following the execution of this
Assignment Agreement, it will be delivered to Agent for acceptance and recording
by Agent pursuant to the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date,
(a) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder and (b) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights (other than indemnification rights)
and be released from its obligations under the Credit Agreement.

6. From and after the Effective Date, Agent shall make all payments in respect
of each Assigned Interest (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued to but excluding the
Effective Date and to Assignee for amounts which have accrued from and after the
Effective Date. Notwithstanding the foregoing, Agent shall make all payments of
interest, fees or other amounts paid or payable in kind from and after the
Effective Date to Assignee.

7. THIS ASSIGNMENT AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).

8. This Assignment Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Assignment
Agreement may be executed in any number of counterparts and by the different
parties hereto on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Assignment Agreement. Receipt by facsimile, portable
document format (.pdf), or other electronic transmission of any executed
signature page to this Assignment Agreement shall constitute effective delivery
of such signature page.

[Remainder of page intentionally blank; signature page follows.]

 

Exhibit A-2



--------------------------------------------------------------------------------

The parties hereto have caused this Assignment Agreement to be executed and
delivered as of the date first written above.

 

ASSIGNOR:

[                                                      ]

By:     Name:    

Title:

   

 

ASSIGNEE:

[                                                      ]

By:     Name:    

Title:

   

 

Acknowledged and Agreed: SWK FUNDING LLC, as Agent

By: SWK Holdings Corporation,

its sole Manager

By:     Name:    

Title:

   

 

Exhibit A-3



--------------------------------------------------------------------------------

Schedule to Assignment Agreement

 

Assignor:                                              Assignee:   
                                          Effective Date:   
                                          Credit Agreement:    Credit Agreement,
dated as of March 28, 2018, among PSIVIDA CORP., a Delaware corporation, as
Borrower, the financial institutions party thereto from time to time as Lenders,
and SWK FUNDING LLC, as Agent, as it may be amended, restated, supplemented or
otherwise modified from time to time

Interests Assigned:

 

     Term Loan      Aggregate Pro Rata
Term Loan Share  

Assignor Amounts (pre-assignment)

   $ 20,000,000        100 % 

Assignor Amounts (post-assignment)

   $     

Amounts Assigned

   $     

Assignee Amounts (pre-assignment)

   $ 0        0 % 

Assignee Amounts (post-assignment)

   $     

Assignee Information:

 

Address for Notices:       Address for Payments:                
Bank:                                                                     
Attention:                                                                      
   ABA #:                                                                 
Telephone:                                                                      
Account #:                                                           
Telecopy:                                                                      
   Reference:                                                                  

 

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

[                    ], 20[    ]

Please refer to the Credit Agreement, dated as of March 28, 2018 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”) among
PSIVIDA CORP., a Delaware corporation (“Borrower”), the lenders party thereto
from time to time as Lenders, and SWK FUNDING LLC, as administrative agent (in
such capacity, together with its successors and assigns, the “Agent”) on behalf
of the Lenders. This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to Agent pursuant to the terms of the
Credit Agreement. Terms used but not otherwise defined herein are used herein as
defined in the Credit Agreement.

Enclosed herewith is a copy of the [annual audited/quarterly unaudited]
financial statements required under the Credit Agreement as at and for the
period ending [                        ] (the “Computation Date”), which
financial statements fairly present in all material respects the financial
condition and results of operations of the Persons covered by such financial
statements as of the Computation Date and for the period then ended and have
been prepared in accordance with GAAP consistently applied (subject to the
absence of footnotes and to normal year-end adjustments).

Borrower hereby certifies and warrants that the computations set forth on the
schedule attached hereto correspond to the computations required by Sections
7.13.1, 7.13.2, and 7.13.3 of the Credit Agreement and such computations are
true and correct as of the Computation Date.

Borrower further certifies that no Event of Default or Default has occurred and
is continuing [except as set forth on Annex I hereto, which Annex describes such
Event of Default or Default and the steps, if any, being taken to cure it].

[[Include with any quarterly reports, if applicable] [Attached hereto are copies
of each material written demand, notice or document received by Borrower that
questions or calls into doubt the validity or enforceability of more than 5% of
the aggregate amount of the then outstanding Receivables for all Loan Parties]]

[[Include with any annual reports] [Attached hereto are updated Schedules 5.16,
5.18(a)(i), 5.18(b)(i) and 5.21 to the Disclosure Letter setting forth any
changes to the disclosures set forth in such schedules as most recently provided
to Agent.][There have been no changes to Schedules 5.16, 5.18(a)(i), 5.18(b)(i)
and 5.21 to the Disclosure Letter as most recently provided to Agent.][Attached
hereto are updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report.][There have
been no changes to the Schedules to the Guarantee and Collateral Agreement as
most recently provided to Agent.]]

 

Exhibit B-1



--------------------------------------------------------------------------------

Borrower has caused this Certificate to be executed and delivered by its officer
thereunto duly authorized on [                    ], 20[    ].

 

PSIVIDA CORP., a Delaware corporation

By:      

Name:      

Title:      

 

Exhibit B-2



--------------------------------------------------------------------------------

Schedule to Compliance Certificate

Dated as of                     1

 

A. Section 7.13.1 – Consolidated Unencumbered Liquid Assets

  

1A. any Cash Equivalent Investment owned by Borrower and the other Loan Parties
on a consolidated basis (I) which are not the subject of any Lien (other than
(w) the Lien for the benefit of Agent and Lenders, (x) bankers’ liens,
(y) rights of setoff or (z) any non-consensual Lien permitted under Section 7.2)
or other arrangement with any creditor to have its claim satisfied out of the
asset (or proceeds thereof) prior to the general creditors of Borrower and such
Loan Parties and (II) which are held in one or more accounts other than Exempt
Accounts:

  

(a)    any evidence of Debt, maturing not more than one year after such time,
issued or guaranteed by the United States Government or any agency thereof

   $                   

(b)    commercial paper, or corporate demand notes, in each case (unless issued
by a Lender or its holding company) rated at least “A-l” by Standard & Poor’s
Ratings Group or “P-l” by Moody’s Investors Service, Inc.

   $                   

(c)    any certificate of deposit (or time deposit represented by a certificate
of deposit) or banker’s acceptance maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender (or by a commercial banking institution that is a member of the Federal
Reserve System or is a U.S. branch of a foreign banking institution and has a
combined capital and surplus and undivided profits of not less than
$500,000,000)

   $                   

(d)    any repurchase agreement entered into with any Lender (or commercial
banking institution of the nature referred to in Item (c) above) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of Items (a) through (c) above and (ii) has a market value at
the time such repurchase agreement is entered into of not less than one-hundred
percent (100%) of the repurchase obligation of such Lender (or other commercial
banking institution) thereunder

   $                   

 

1  The descriptions of the calculations set forth in this certificate are
sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------

(e)    money market accounts or mutual funds which invest exclusively or
substantially in assets satisfying the foregoing requirements

   $                   

(f)    cash

   $                   

(g)    other short term liquid investments approved in writing by Agent (such
approval not to be unreasonably withheld or delayed)

   $                   

(h)    instruments equivalent to those referred to in Items 1(A)(a) through
(g) above denominated in euro or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by the Loan Parties or any of their Subsidiaries organized in such
jurisdiction

   $                   

1B. The aggregate amount of Borrower’s accounts payable under GAAP that are
ninety (90) days or more past due for such accounts payable (other than any
accounts payable being contested in good faith)

   $                   

1C. Total of Items 1(A)(a) through (h) above, minus Item 1(B) above

   $                   

2.  Minimum Required

2A. As of the last day of any month ending before February 15, 2019, and the
last day of any month ending after the satisfaction of the Subsequent Minimum
Capital Raise Condition, is the amount in Item 1C equal to or greater than
$4,000,000?

    




     Yes


     No

 


 

2B. As of all times other than the times described in Item 2A, is the amount in
Item 1C equal to or greater than $24,000,000?

    




     Yes


     No

 


 

 

Exhibit B-4



--------------------------------------------------------------------------------

B. Section 7.13.2 – Minimum Aggregate Revenue2

For the applicable period ending on the Computation Date:

  

1.  The aggregate amount of revenue recognized under GAAP (including, for the
avoidance of doubt, for any period, the applicable portion of any one-time
upfront cash payment with respect to any such revenues for which GAAP required
the recognition of revenue from such cash payment to be deferred over time),
consistently applied, less all rebates, discounts and other price allowances.
“Aggregate Revenue” shall be determined in a manner consistent with the
methodologies, practices and procedures used in developing Borrower’s audited
financial statements.

   $                

2.  Minimum Required for corresponding period

   (See table to be
provided by Agent)3

Is the amount in Item 1 equal to or greater than the amount referenced in Item
2?

        Yes


     No

C. Section 7.13.3 – Minimum EBITDA4

For the applicable period ending on the Computation Date:

1.  Consolidated Net Income (or loss) of Borrower and its Subsidiaries as
determined under GAAP for          consecutive month period ending on the
Computation Date

   $                

In each case, to the extent deducted in determining Item 1 and without
duplication of the foregoing items, and in each case for Borrower and its
Subsidiaries for the          month period ending on the Computation Date

  

2.  Interest Expense

   $                

3.  Income tax expense (including tax accruals)

   $                

4.  Depreciation and amortization

   $                

 

2  To be finalized based on updated Projections delivered in for each Subject
Period; Include calculation beginning with the Fiscal Quarter ended March 31,
2019

3  As approved by Borrower in its reasonable discretion

4  To be finalized based on updated Projections delivered for each Subject
Period; Include calculation beginning with the Fiscal Quarter ended March 31,
2019

 

Exhibit B-5



--------------------------------------------------------------------------------

5.  nonrecurring cash fees, costs and expenses incurred in connection with
(a) the Acquisitions of product licenses and product lines from a third party,
and, sales and development milestone payments to any third party, in relation to
any material contractual obligation or any other Acquisition or Investment and,
to the extent permitted hereunder, issuances or incurrences of Debt, issuances
of Equity Interests, Dispositions, Involuntary Dispositions, consolidations,
recapitalizations or refinancing transactions and modifications of Indebtedness,
whether or not consummated, (b) the negotiation and closing of this Agreement
and the Loan Documents, and (c) the Closing Date Acquisition

   $                

6.  Non-cash expenses relating to equity-based compensation, including stock
option awards, or purchase accounting

   $                

7.  Any unrealized losses (or minus any such gains) in respect of Hedging
Obligations

   $                

8.  Any foreign currency translation losses (or minus any such gains)

   $                

9.  Any net losses (or minus any net gains) attributable to the early
extinguishment or conversion of Debt

   $                

10.  Any other nonrecurring and/or non-cash expenses or charges approved by the
Agent

   $                

11.  Sum of Items 1 through 10

   $                

12.  Minimum Required for corresponding period

   (See table to be
provided by Agent)5

Is the amount in Item 11 equal to or greater than the amount referenced in Item
12?

        Yes


     No

 

5  As approved by Borrower in its reasonable discretion

 

Exhibit B-6



--------------------------------------------------------------------------------

EXHIBIT C

Form of Note

PROMISSORY NOTE

 

$[                        ]    [        ], 20[    ]

FOR VALUE RECEIVED and pursuant to the terms of this PROMISSORY NOTE (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Note”), the undersigned, PSIVIDA CORP., a Delaware corporation (“Borrower”),
having an address at 480 Pleasant, Street, Watertown, MA 02472, promises to pay
to the order of [                    ] (together with all subsequent holders of
this Note being hereinafter referred to collectively, as “Holder”), at the
offices of SWK FUNDING LLC, a Delaware limited liability company, as agent (in
such capacity, together with its successors and assigns, the “Agent”), on behalf
of Holder and the other Lenders (defined below), having an address at 14755
Preston Road, Suite 105, Dallas, Texas 75254, or at such other place as Holder
hereof may designate in writing, the principal sum of up to
[                    ] DOLLARS ($[                    ]), or such lesser amount
as may be advanced by Holder pursuant to that certain Credit Agreement, of even
date herewith (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, the lenders party thereto
from time to time (each a “Lender” and collectively, the “Lenders”), and Agent,
together with interest on the unpaid amount from time to time outstanding under
this Note at the rate or rates of interest provided therefor in the Credit
Agreement. This Note evidences the obligation of Borrower to repay, with
interest thereon, the Loans under the Credit Agreement made by Lenders to
Borrower pursuant to the Credit Agreement.

[Signature Page to Credit Agreement]

DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

PRINCIPAL AND INTEREST

Principal. Borrower shall make payments on the principal balance of this Note
and accrued interest on the principal balance of this Note in accordance with
the provisions of the Credit Agreement. If not sooner paid, the entire unpaid
principal balance of this Note and all interest thereon shall be paid on the
Term Loan Maturity Date.

Interest. Interest on the unpaid balance of this Note will accrue from the date
of this Note until final payment thereof in accordance with the applicable
provisions of the Credit Agreement.

Prepayments. Borrower may prepay the principal sum outstanding from time to time
hereunder as provided in the Credit Agreement, subject to any prepayment premium
set forth in the Credit Agreement.

INCORPORATION OF CREDIT AGREEMENT

This Note has been issued pursuant to the Credit Agreement, and all of the
terms, covenants and conditions of the Credit Agreement (including all Exhibits
and Schedules thereto) and all other instruments evidencing or securing the
indebtedness hereunder are hereby made a part of this Note and are deemed
incorporated herein in full.

EVENTS OF DEFAULT

Upon the occurrence and during the continuance of an Event of Default, the
Holder shall have the rights and remedies set forth in the Credit Agreement and
the other Loan Documents, in addition to any other remedies to which the Holder
may be entitled.



--------------------------------------------------------------------------------

LAWFUL LIMITS

All agreements between Borrower and Holder are expressly limited so that in no
contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof, acceleration of maturity of the unpaid principal balance
hereof, or otherwise, shall the amount paid or agreed to be paid to Holder for
the use, forbearance or detention of the money to be advanced hereunder exceed
the highest lawful rate permissible under applicable usury laws. If, from any
circumstances whatsoever, fulfillment of any provision hereof, of the Credit
Agreement or of any other Loan Documents shall involve transcending the limit of
validity prescribed by any law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and, if from any circumstance Holder
shall ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the unpaid principal balance due hereunder and not to the payment
of interest. This provision shall control every other provision of all
agreements between Borrower and Holder.

To the extent that either Chapter 303 or 306, or both, of the Texas Finance
Code, as amended from time to time, apply in determining the Maximum Lawful Rate
notwithstanding that the parties have chosen the laws of the State of New York
(or applicable United States federal law to the extent that it permits Holder to
contract for, charge, take, receive or reserve a greater amount of interest than
the laws of the State of New York) to govern and control in the enforcement,
interpretation and construction of the Loan Documents generally, Holder hereby
elects to determine the applicable rate ceiling by using the weekly ceiling from
time to time in effect, subject to Holder’s right from time to time to change
such method in accordance with applicable law, as the same may be amended or
modified from time to time, to utilize any other method of establishing the
Maximum Lawful Rate under the Texas Finance Code or under other applicable law
by giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect. To the extent United States federal law permits Holder to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law, Holder will rely on United States federal law instead of
applicable state law for the purpose of determining the Maximum Lawful Rate. As
used herein, (x) the term “Maximum Lawful Rate” shall mean the maximum lawful
rate of interest which may be contracted for, charged, taken, received or
reserved by Holder in accordance with the applicable law (or applicable United
States federal law to the extent that it permits Holder to contract for, charge,
take, receive or reserve a greater amount of interest than under applicable
state law), taking into account all Charges made in connection with the
transaction evidenced by the Note and the other Loan Documents, and (y) the term
“Charges” shall mean all fees, charges and/or any other things of value, if any,
contracted for, charged, received, taken or reserved by Holder in connection
with the transactions relating to the Loan Agreement, the Note and the other
Loan Documents, which are treated as interest under applicable law.

MISCELLANEOUS

WAIVERS. PRESENTMENT FOR PAYMENT, NOTICE OF NONPAYMENT OR DISHONOR, PROTEST,
NOTICE OF PROTEST, DEMAND, NOTICE OF DEMAND, NOTICE OF ACCELERATION OR INTENT TO
ACCELERATE AND ALL OTHER NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE, DEFAULT OR ENFORCEMENT OF THIS NOTE ARE HEREBY IRREVOCABLY WAIVED
BY BORROWER.

Exercise of Remedies. No delay on the part of Agent or Holder in the exercise of
any right, power or remedy hereunder, under the Credit Agreement or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise by Agent or Holder of any right, power or remedy hereunder,
under the Credit Agreement or under any other Loan Document preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
Upon the occurrence and continuance of an Event of Default, Agent and Holder
shall at all times have the right to proceed against any portion of the
Collateral in such order and in such manner as Agent and Holder may deem fit,
subject to and in accordance with the Credit Agreement, Guarantee and Collateral
Agreement and IP Security Agreement without waiving any rights with respect to
any other security.

Invalid Provisions. The illegality or unenforceability of any provision of this
Note shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Note.

Governing Law. THIS NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).



--------------------------------------------------------------------------------

Definition of Note. All references to “Note” or “Notes” in the Loan Documents
shall also include this Note, to the extent not returned to Borrower for
cancellation, as the same may be amended, supplemented, modified, divided and/or
restated and in effect from time to time.

New Notes. Upon Agent’s written request (on behalf of Holder) Borrower shall
execute and deliver to Agent new Notes and/or split or divide the Notes, or any
of them, in exchange for the then existing Notes, in such smaller amounts or
denominations as Agent shall specify; provided, that the aggregate principal
amount of such new, split or divided Notes shall not exceed the aggregate
principal amount of the Notes outstanding at the time such request is made; and
provided, further, that such Notes that are replaced shall then be deemed no
longer outstanding under the Credit Agreement and replaced by such new Notes and
returned to Borrower promptly after Agent’s receipt of the replacement Notes.

Replacement Notes. Upon receipt of evidence reasonably satisfactory to Borrower
of the mutilation, destruction, loss or theft of any Notes and the ownership
thereof, Borrower shall, upon the written request of the holder of such Notes,
execute and deliver in replacement thereof new Notes in the same form, in the
same original principal amount and dated the same date as the Notes so
mutilated, destroyed, lost or stolen; and such Notes so mutilated, destroyed,
lost or stolen shall then be deemed no longer outstanding under the Credit
Agreement. If the Notes being replaced have been mutilated, they shall be
surrendered to Borrower; and if such replaced Notes have been destroyed, lost or
stolen, such holder shall furnish Borrower with an indemnity in writing to
indemnify, defend and save them harmless in respect of such replaced Notes.

[Remainder of page intentionally blank; signature page follows].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed as of the day and year first written above.

 

  BORROWER:   PSIVIDA CORP.,     a Delaware corporation  

  By:       Name:       Title:    